Exhibit 10.1

Execution Version

NINTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 22, 2019, is among SANCHEZ MIDSTREAM PARTNERS
LP, a Delaware limited partnership (the “Borrower”), the guarantors party hereto
(the “Guarantors”), each of the Lenders party hereto, and ROYAL BANK OF CANADA,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), and as letter of
credit issuer (in such capacity, the “Issuer”) and relates to that certain Third
Amended and Restated Credit Agreement, dated as of March 31, 2015 (as amended,
restated, modified or supplemented from time to time prior to the date hereof,
the “Existing Credit Agreement”; and as amended hereby, the “Credit Agreement”),
among the Borrower, the Lenders, the Administrative Agent, the Collateral Agent
and the Issuer.

WITNESSETH:

WHEREAS, the Borrower desires to amend the Existing Credit Agreement on the
terms set forth herein;

 

WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Lenders may amend the Existing Credit Agreement and the other
Loan Documents for certain purposes;

 

WHEREAS, the Administrative Agent, the Collateral Agent, the Issuer, the
Lenders, the Borrower and the Guarantors all desire to enter into this Amendment
to among other things, amend the Existing Credit Agreement and extend the
maturity date thereunder; and

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2. Amendments to the Credit Agreement.  Effective as of the Amendment
Effective Date (as defined below), (a) the body of the Existing Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto, (b) each of Annex I, Exhibit A, Schedule 7.11,
Schedule 7.14 and Schedule 7.22 to the Existing Credit Agreement is hereby
deleted and replaced with the corresponding Annex I, Exhibit AA (comprising
Exhibit A-1 and Exhibit A-2 to the Credit Agreement), Schedule 7.11,
Schedule 7.14 and Schedule 7.22 attached hereto, and (c) the Annex II attached
hereto is hereby incorporated into the Credit Agreement immediately after
Annex I (as replaced pursuant the foregoing clause (b)).



 

 

 

733512454 14464587




Section 3. Borrowing Base.  Upon the Amendment Effective Date and until
redetermined in connection with the first Scheduled Midstream Component
Recalculation in accordance with Section 2.07 of the Credit Agreement, the
Borrowing Base shall be equal to the initial Midstream Component in the amount
of $235,500,000.

Section 4. Ratification.  Except as expressly amended, modified or waived
herein, each of the Borrower and the Guarantors hereby ratifies and confirms all
of the Obligations under the Credit Agreement and the other Loan Documents to
which it is a party, and all references to the Credit Agreement, the Mortgages
and the Notes in any of the Loan Documents shall be deemed to be references to
the Credit Agreement, the Mortgages and the Notes as amended, modified or waived
hereby and by the instruments and documents delivered pursuant to Section 5.

Section 5. Effectiveness.  This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which each of the following conditions is
satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Collateral Agent, the Issuer, the
Borrower, the Guarantors and each of the Lenders;

(b) the Administrative Agent shall be reasonably satisfied that the consent and
acknowledgment agreement provided by Sanchez Energy Corporation, as producer, in
favor of the Administrative Agent with respect to the Midstream Properties
acquired in the Catarina Acquisition and certain material contracts related
thereto remains in full force and effect; 

(c) the Administrative Agent shall have received duly executed Notes payable to
the order of each Lender that has requested a Note;

(d) the Administrative Agent shall have received a copy of Borrower’s most
recent Reserve Report;

(e) the Administrative Agent shall have received a certificate of the General
Partner of the Borrower and of each Guarantor setting forth (i) resolutions of
the board of directors or other managing body of the General Partner or such
Guarantor with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Amendment Documents to which it is a party and to enter
into the transactions contemplated in those documents, (ii) the individuals who
are authorized to sign the Amendment Documents to which the Borrower (acting
through the General Partner) or such Guarantor is a party, (iii) specimen
signatures of such authorized individuals, and (iv) the articles or certificate
of incorporation or formation and bylaws, operating agreement or partnership
agreement, as applicable, of the Borrower, its General Partner and each
Guarantor, in each case, certified as being true and complete;

(f) the Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification to

 

2

 

733512454 14464587




do business and good standing of the Borrower, the General Partner and each
Guarantor;

(g) the Administrative Agent shall have received reasonable satisfactory
financial statements of the Borrower and its Consolidated Subsidiaries for the
fiscal quarter ended September 30, 2019;

(h) the Administrative Agent shall have received duly executed counterparts of a
supplement to the Borrower’s existing Pledge and Security Agreement pledging the
equity interests in Carnero G&P, LLC (as survivor of the merger between Carnero
Gathering, LLC and Carnero Processing, LLC), together with all certificates
evidencing such equity interests (if any) and related blank stock powers from
the Borrower (collectively with this Amendment, the “Amendment Documents”);

(i) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulations, a Beneficial Ownership Certification;

(j) the Borrower and each Guarantor shall have confirmed and acknowledged to the
Administrative Agent and the Lenders, and by its execution and delivery of this
Amendment the Borrower and each Guarantor do hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment and each other Amendment Document has been duly
authorized by all requisite limited partnership or limited liability company
action, as applicable, on the part of the Borrower or such Guarantor, as
applicable, (ii) the Credit Agreement and each other Loan Document to which it
is a party constitute valid and legally binding agreements enforceable against
the Borrower or such Guarantor, as applicable, in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity, (iii) the representations and warranties of the
Borrower or such Guarantor, if any, set forth in the Credit Agreement and in
each other Loan Document to which it is a party, shall be true and correct on
and as of the Amendment Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such specified earlier date, (iv) no Default or Event of Default exists
under the Credit Agreement or any of the other Loan Documents and (v) since
December 31, 2018, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect; 

(k) the Administrative Agent shall have received an opinion of Hunton Andrews
Kurth LLP, special New York counsel to the Borrower and

 

3

 

733512454 14464587




special Texas local counsel to the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters incident
to the Amendment Documents as the Administrative Agent may reasonably request;
and

(l) the Borrower shall have paid all agreed fees to the extent due and payable
in connection with this Amendment and the other Amendment Documents and paid or
reimbursed the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of this Amendment and the other Amendment Documents
(including the reasonable fees, disbursements and other charges of Mayer
Brown LLP), in each case, to the extent provided in Section 12.03 of the Credit
Agreement.

For purposes of determining compliance with the conditions specified in
Section 5, each Lender shall be deemed to have consented to, approved or
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received written notice from such
Lender prior to the Amendment Effective Date specifying its objection thereto.

Section 6. Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Miscellaneous.

(a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this
Amendment.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any default of the
Borrower  or any Guarantor or any right, power or remedy of the Administrative
Agent, the Collateral Agent, the Issuer or the Lenders under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c) Each of the Borrower and each Guarantor represents and warrants that as of
the date hereof (i) it has the limited partnership or limited liability company
power and authority to execute, deliver and perform the terms and provisions of
this Amendment and the other Amendment Documents to which it is a party, has
taken all necessary limited partnership or limited liability company action to
authorize the execution, delivery and performance of this

 

4

 

733512454 14464587




Amendment and the other Amendment Documents to which it is a party, delivery and
performance of this Amendment and the other Amendment Documents to which it is a
party does not and will not contravene the terms of the Borrower’s or such
Guarantor’s, as applicable, organizational documents; (ii) it has duly executed
and delivered this Amendment and the other Amendment Documents to which it is a
party and this Amendment and the other Amendment Documents to which it is a
party constitute the legal, valid and binding obligation of the Borrower or such
Guarantor enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law); (iii) no
Default or Event of Default has occurred and is continuing; and (iv) no action,
suit, investigation or other proceeding is pending or threatened before any
arbitrator or Governmental Authority seeking to restrain, enjoin or prohibit or
declare illegal, or seeking damages from the Borrower in connection with this
Amendment or which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 8. Severability.  Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 9. Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Collateral Agent, the
Issuer, the Lenders, the Borrower and each Guarantor and their respective
successors and assigns.

Section 10. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronically by .pdf shall be effective as delivery
of a manually executed counterpart of this Amendment.

Section 11. Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 12. Integration.  This Amendment represents the final agreement of the
Borrower, each Guarantor, the Collateral Agent, the Administrative Agent, the
Issuer, and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any
Guarantor, the Administrative Agent, the Collateral Agent, the Issuer, nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein.

Section 13. RELEASE.  IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS
SET FORTH IN THIS AMENDMENT, THE BORROWER AND EACH OF THE GUARANTORS HEREBY
RELEASES, ACQUITS, DISCHARGES, COVENANTS NOT TO SUE, AND AGREES FOREVER TO HOLD
HARMLESS THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUER AND EACH
LENDER, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS,
SHAREHOLDERS, AGENTS,

 

5

 

733512454 14464587




EMPLOYEES, SERVANTS, ATTORNEYS, ADVISORS AND REPRESENTATIVES, AS WELL AS THEIR
RESPECTIVE HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS
IN INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY”) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, DEBTS, LIABILITIES,
CONTRACTS, AGREEMENTS, OBLIGATIONS, ACCOUNTS, DEFENSES, SUITS, OFFSETS AGAINST
THE INDEBTEDNESS EVIDENCED BY THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS,
ACTIONS, AND ANY AND ALL CLAIMS FOR DAMAGES OR RELIEF OF WHATEVER KIND OR
NATURE, WHETHER IN EQUITY OR AT LAW, MONETARY OR NON-MONETARY, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, MATURED OR UNMATURED, THAT THE BORROWER OR ANY
GUARANTOR OR ANY SUBSIDIARY OF ANY OF THEM, HAS, HAD OR MAY HAVE AGAINST ANY
RELEASED PARTY, INDIVIDUALLY OR COLLECTIVELY, FOR OR BY REASON OF ANY MATTER,
CAUSE OR THING WHATSOEVER OCCURRING ON OR AT ANY TIME PRIOR TO THE DATE OF THE
EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY MATTER THAT
RELATES TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY (A) THIS AMENDMENT OR
ANY OTHER AMENDMENT DOCUMENT (COLLECTIVELY, FOR PURPOSES OF THIS SECTION 13, THE
“TRANSACTION DOCUMENTS”) OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY,
INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER ANY TRANSACTION
DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION OR SERVICING
THEREOF, OR (B) ANY NOTICE OF DEFAULT, EVENT OF DEFAULT IN REFERENCE TO ANY
TRANSACTION DOCUMENTS OR ANY OTHER MATTER PERTAINING TO THE COLLECTION OR
ENFORCEMENT BY ANY RELEASED PARTY OF THE INDEBTEDNESS EVIDENCED BY ANY
TRANSACTION DOCUMENTS OR ANY RIGHT OR REMEDY UNDER ANY TRANSACTION DOCUMENTS, OR
(C) ANY PURPORTED ORAL AGREEMENTS OR UNDERSTANDINGS BY AND BETWEEN ANY RELEASED
PARTY AND THE BORROWER AND ANY GUARANTOR IN REFERENCE TO ANY TRANSACTION
DOCUMENTS.

[Signature Pages Follow]

 

 



 

6

 

733512454 14464587



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

 

 

 

SANCHEZ MIDSTREAM PARTNERS LP, as Borrower

 

 

 

 

 

By:

SANCHEZ MIDSTREAM PARTNERS GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

SEP HOLDINGS IV, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CATARINA MIDSTREAM, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SECO PIPELINE, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 





S - 1

733512454 14464587



 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name: 

Yvonne Brazier

 

Title: 

Manager, Agency Services

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Revolving Lender and the Issuer

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

Name: 

Leslie P. Vowell

 

Title: 

Authorized Signatory

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

Name: 

Leslie P. Vowell

 

Title: 

Authorized Signatory

 





S - 2

733512454 14464587



 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 





S - 3

733512454 14464587



 

 

 

CITIBANK, N.A.,

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Dave R. Goncher

 

Name:

Dave R. Goncher

 

Title:

Vice President

 

 

 

 

CITIBANK, N.A.,

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Dave R. Goncher

 

Name:

Dave R. Goncher

 

Title:

Vice President

 





S - 4

733512454 14464587



 

 

 

COMERICA BANK, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Cynthia B. Jones

 

Name:

Cynthia B. Jones

 

Title:

Vice President

 

 

 

 

 

 

 

COMERICA BANK, as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Cynthia B. Jones

 

Name:

Cynthia B. Jones

 

Title:

Vice President

 





S - 5

733512454 14464587



 

 

 

BBVA USA f/k/a Compass Bank, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Rachel Festervand

 

Name:

Rachel Festervand

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

BBVA USA f/k/a Compass Bank, as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Rachel Festervand

 

Name:

Rachel Festervand

 

Title:

Sr. Vice President

 





S - 6

733512454 14464587



 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Bryan J. Matthews

 

Name:

Bryan J. Matthews

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Didier Siffer

 

Name:

Didier Siffer

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Bryan J. Matthews

 

Name:

Bryan J. Matthews

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Didier Siffer

 

Name:

Didier Siffer

 

Title:

Authorized Signatory

 





S - 7

733512454 14464587



 

 

 

 

 

 

ING CAPITAL LLC,

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Managing Director

 

 

 

 

 

 

 

ING CAPITAL LLC,

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Managing Director

 





S - 8

733512454 14464587



 

 

 

SUNTRUST BANK, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ William S Krueger

 

Name:

William S Krueger

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SUNTRUST BANK, as a Term Lender

 

 

 

 

 

 

 

By:

/s/ William S Krueger

 

Name:

William S Krueger

 

Title:

Senior Vice President

 





S - 9

733512454 14464587



 

 

 

CIT BANK, N.A., as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Ishank Shah

 

Name:

Ishank Shah

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CIT BANK, N.A., as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Ishank Shah

 

Name:

Ishank Shah

 

Title:

Authorized Signatory

 





S - 10

733512454 14464587



 

 

 

 

 

 

MACQUARIE INVESTMENTS US INC.

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Sherri Brudner

 

Name:

Sherri Brudner

 

Title:

Division Director

 

 

 

 

 

 

 

By:

/s/ James M. Jordan

 

Name:

James M. Jordan

 

Title:

Executive Director

 

 

 

 

 

 

 

MACQUARIE INVESTMENTS US INC.

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Sherri Brudner

 

Name:

Sherri Brudner

 

Title:

Division Director

 

 

 

 

 

 

 

By:

/s/ James M. Jordan

 

Name:

James M. Jordan

 

Title:

Executive Director

 

 

 

 



S - 11

733512454 14464587



 

Exhibit A

To Ninth Amendment

 

 

[Marked Version of the Body of the Existing Credit Agreement reflecting
Amendments
Implemented by Ninth Amendment]

 





715347206 14464587



 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 31, 2015

among

SANCHEZ MIDSTREAM PARTNERS LP

as Borrower,

ROYAL BANK OF CANADA

as Administrative Agent and Collateral Agent,

COMPASS BANK and SUNTRUST BANK

As Co-Syndication Agents,

CAPITAL ONE, N.A. and COMERICA BANK

As Co-Documentation Agents,

RBC CAPITAL MARKETS

as Sole Lead Arranger and Bookrunner,

and

THE LENDERS PARTY HERETO

 

 

 



715347206 14464587



TABLE OF CONTENTS

 

 

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS


2

Section 1.01

Terms Defined Above


2

Section 1.02

Certain Defined Terms


2

Section 1.03

Terms Generally

31 34

Section 1.04

Accounting Terms and Determinations; GAAP

32 34

Section 1.05

Divisions

 34

ARTICLE II.

THE CREDITS

32 35

Section 2.01

Loan Commitments

32 35

Section 2.02

Loans and Borrowings

32 35

Section 2.03

Requests for Borrowings

33 36

Section 2.04

Interest Elections

34 37

Section 2.05

Funding of Borrowing

35 38

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amount or Elected
Commitment Amount Loan Commitments

36 39

Section 2.07

Borrowing Base   - Midstream Component

38 40

Section 2.08

Letters of Credit

42 41

Section 2.09

[Intentionally Omitted 47]

 45

Section 2.10

Defaulting Lenders or Impacted Lenders

47 46

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

50 49

Section 3.01

Repayment of Loans

50 49

Section 3.02

Interest

50 49

Section 3.03

Prepayments

52 51

Section 3.04

Fees


53

ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


54

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


54

Section 4.02

Presumption of Payment by the Borrower

55 56

ARTICLE V.

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY


56

Section 5.01

Increased Costs


56

Section 5.02

Break Funding Payments


57

Section 5.03

Taxes

57 58

 





 

-i-

 

733476286 14464587



TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Section 5.04

Designation of Different Lending Office


60

Section 5.05

Illegality


60

Section 5.06

Replacement of a Lender


60

ARTICLE VI.

CONDITIONS PRECEDENT

61 62

Section 6.01

Closing Date

61 62

Section 6.02

Each Credit Event

64 65

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

65 66

Section 7.01

Organization; Powers

65 66

Section 7.02

Authority; Enforceability

65 66

Section 7.03

Approvals; No Conflicts


66

Section 7.04

Financial Statements

66 67

Section 7.05

Litigation


67

Section 7.06

Environmental Matters


67

Section 7.07

Compliance with the Laws and Agreements


68

Section 7.08

Investment Company Act


68

Section 7.09

Taxes


68

Section 7.10

ERISA

68 69

Section 7.11

Disclosure; No Material Misstatements

69 70

Section 7.12

Insurance


70

Section 7.13

Restriction on Liens


70

Section 7.14

Subsidiaries


70

Section 7.15

Location of Business and Offices


70

Section 7.16

Properties; Titles; Etc

70 71

Section 7.17

Title


72

Section 7.18

Security Instruments

72 73

Section 7.19

Maintenance of Properties


73

Section 7.20

Gas Imbalances; Prepayments

73 74

Section 7.21

Marketing of Production

73 74

Section 7.22

Swap Transactions


74

Section 7.23

Use of Loans and Letters of Credit


74

Section 7.24

Solvency

74 75

 





 

-ii-

 

733476286 14464587



TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Section 7.25

Patriot Act; OFAC; Sanctions


75

Section 7.26

Seniority Designation

75 76

ARTICLE VIII.

AFFIRMATIVE COVENANTS

75 76

Section 8.01

Financial Statements; Ratings Change; Other Information


76

Section 8.02

Notices of Material Events

79 80

Section 8.03

Existence; Conduct of Business

79 81

Section 8.04

Payment of Obligations

80 81

Section 8.05

Performance of Obligations Under Loan Documents

80 81

Section 8.06

Operation and Maintenance of Properties

80 81

Section 8.07

Insurance

81 82

Section 8.08

Books and Records; Inspection Rights

81 82

Section 8.09

Compliance with Laws

81 82

Section 8.10

Environmental Matters

81 83

Section 8.11

Further Assurances

82 83

Section 8.12

Title Information[Intentionally Omitted]

83 84

Section 8.13

Additional Collateral; Additional Guarantors


84

Section 8.14

ERISA Compliance

85 86

Section 8.15

[Intentionally Omitted]


86

Section 8.16

Title


86

Section 8.17

Keepwell

86 87

Section 8.18

Additional Covenants Upon Issuance of Unsecured Notes

86 87

ARTICLE IX.

NEGATIVE COVENANTS

87 88

Section 9.01

Financial Covenants

87 88

Section 9.02

Debt


88

Section 9.03

Liens


89

Section 9.04

Dividends, Distributions and Redemptions

89 90

Section 9.05

Investments, Loans and Advances


90

Section 9.06

Nature of Business


91

Section 9.07

Limitation on Leases


91

Section 9.08

Proceeds of Notes


91

Section 9.09

ERISA Compliance


92

 





 

-iii-

 

733476286 14464587



TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Section 9.10

Sale or Discount of Receivables


93

Section 9.11

Mergers; Etc


93

Section 9.12

Sale of Properties


93

Section 9.13

Transactions with Affiliates


94

Section 9.14

Subsidiaries


94

Section 9.15

Negative Pledge Agreements; Dividend Restrictions


94

Section 9.16

Gas Imbalances, Take-or-Pay or Other Prepayments


95

Section 9.17

Swap Transactions


95

Section 9.18

Tax Status as Partnership; Operating Agreements; Material Contracts


97

Section 9.19

Acquisition Properties


97

Section 9.20

Accounting Changes


97

Section 9.21

Prepayment of Permitted Unsecured Notes; Amendments to Debt Documents


97

Section 9.22

Marketing Activities


98

Section 9.23

Joint Ventures

 98

ARTICLE X.

EVENTS OF DEFAULT; REMEDIES

98 99

Section 10.01

Events of Default

98 99

Section 10.02

Remedies

100 101

Section 10.03

Disposition of Proceeds


102

ARTICLE XI.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT


102

Section 11.01

Appointment; Powers


102

Section 11.02

Duties and Obligations of Administrative Agent and Collateral Agent


102

Section 11.03

Action by Agent


103

Section 11.04

Reliance by Agent


104

Section 11.05

Subagents


104

Section 11.06

Resignation or Removal of Agents

104 105

Section 11.07

Agents and Lenders


105

Section 11.08

No Reliance


105

Section 11.09

Administrative Agent and Collateral Agent May File Proofs of Claim

105 106

 





 

-iv-

 

733476286 14464587



TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Section 11.10

Authority of Administrative Agent and Collateral Agent to Release Collateral and
Liens


106

Section 11.11

The Arranger, etc.

106 107

ARTICLE XII.

MISCELLANEOUS


107

Section 12.01

Notices


107

Section 12.02

Waivers; Amendments


108

Section 12.03

Expenses; Indemnity; Damage Waiver

109 110

Section 12.04

Successors and Assigns


112

Section 12.05

Survival; Revival; Reinstatement


115

Section 12.06

Counterparts; Integration; Effectiveness


116

Section 12.07

Severability


116

Section 12.08

Right of Setoff

116 117

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS


117

Section 12.10

Headings


118

Section 12.11

Confidentiality


118

Section 12.12

Maximum Interest

118 119

Section 12.13

EXCULPATION PROVISIONS


119

Section 12.14

Collateral Matters; Swap Agreements


120

Section 12.15

No Third Party Beneficiaries


120

Section 12.16

USA Patriot Act Notice


120

Section 12.17

Amendment and Restatement

120 121

Section 12.18

No General Partner’s Liability for Revolving Facility


121

Section 12.19

AcknowledgmentAcknowledgement and Consent to Bail-In of EEA Financial
Institution Institutions

127 122

Section 12.20

Acknowledgement Regarding Any Supported QFCs

 122

Section 12.21

RELEASE

 123

 

 

 



 

-v-

 

733476286 14464587



 

 

 

Annex I

Elected Commitment Amount;Revolving Loan Commitment Amounts

Annex II

Term Loan Commitment Amounts

Exhibit A-1

Form of Revolving Note

Exhibit A-2

Form of Term Note

Exhibit B

Form of Compliance Certificate

Exhibit C

Security Instruments

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Borrowing Request

Exhibit F

Form of Interest Election Request

Exhibit G

Form of Commitment Increase Agreement[Intentionally Omitted]

Exhibit H

Form of Additional Lender Agreement[Intentionally Omitted] 

Exhibit I

Form of Notice of Letter of Credit Request

 

 

Schedule 6.01(q)

Minimum Hedges

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.11

Material Debt and Other Obligations

Schedule 7.14

Subsidiaries

Schedule 7.20

Gas Imbalances

Schedule 7.21

Marketing Contracts

Schedule 7.22

Swap Agreements; Swap Transactions

 

 



 

-vi-

 

733476286 14464587



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 31, 2015, is
by and among Sanchez Midstream Partners LP, a limited partnership duly formed
and existing under the laws of the State of Delaware (the “Borrower”), each of
the Lenders from time to time party hereto, Royal Bank of Canada (in its
individual capacity, “Royal Bank of Canada”), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”), RBC Capital Markets, as sole lead arranger and bookrunner.

RECITALS

WHEREAS, the Borrower, Société Générale, as administrative agent, and certain
lenders, were parties to that certain Second Amended and Restated Credit
Agreement dated as of May 30, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”) whereby the lenders therein extended credit to the Borrower
in the form of loans and letters of credit; and

WHEREAS, pursuant to the terms of that certain Assignment of Secured
Indebtedness and Authorization to Assign Liens dated as of March 31, 2015, by
and among the Borrower, the Existing Lenders, the Existing Agent, the Lenders,
the Agent and the other parties thereto (the “Assignment Agreement”), the
Existing Lenders have sold and assigned, and the Lenders have purchased and
assumed, all of the outstanding loans and credit extensions outstanding under
the Existing Agreement, together with the benefit of all of the related security
documents and liens, as more particularly set forth therein; and

WHEREAS, the Borrower entered into a certain Purchase and Sale Agreement dated
as of March 31, 2015 (the “Palmetto PSA”), by and among SEP III Holdings, LLC, a
Delaware limited liability company, as seller (“Palmetto Seller”), SEP Holdings
IV, LLC, a Delaware limited liability company and a Guarantor under this
Agreement, as buyer (“Palmetto Buyer”), and Borrower, pursuant to which Palmetto
Buyer acquired certain wellbores producing from the Eagle Ford Shale formation
in Gonzales County, Texas, and more particularly described in the Palmetto PSA
(such acquisition, the “Palmetto Acquisition”); and

WHEREAS, the Borrower has entered into a certain Purchase and Sale Agreement
between Sanchez Energy Corporation, a Delaware corporation (“SN”), SN Catarina,
LLC, a Delaware limited liability company (“SN Catarina”), and Borrower dated as
of September 25, 2015 (the “Catarina PSA”), pursuant to which the Borrower
intends to acquireacquired from SN, indirectly by acquisition of the equity of
Catarina Midstream, LLC, a Delaware limited liability company, certain midstream
oil and gas assets located in Dimmit and Webb Counties, Texas, as more
particularly described in the Catarina PSA for approximately $348,840,250 (such
acquisition, the “Catarina Acquisition”); and

WHEREAS, the parties hereto desire to enter into this Agreement, which shall
amend and restate and otherwise supersede the Existing Credit Agreement and
provides that the Lenders may continue to extend credit to the Borrower as
provided in this Agreement; and

WHEREAS, the Borrower has requested that the Lenders provide Loan Commitments
(to include availability for Loans and Letters of Credit), pursuant to which
Loans will be made from

733476286 14464587Note



 

time to time prior to the Termination Date (including credit the proceeds of
which, together with other consideration, were used to consummate the Palmetto
Acquisition), and Letter of Credit Commitments, pursuant to which Letters of
Credit will be issued from time to time prior to the Termination Date; and

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions hereinafter set forth, to extend the Loan Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the Borrower, the Administrative Agent, the Collateral Agent, the
Issuer and the Lenders agree to amend and restate in their entirety the Existing
Credit Agreement and hereto agree as follows:

ARTICLE I.





DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“2019 Warrant” means the warrant exercisable for Junior Securities issued to the
holder of the Class C Preferred Units on August 2, 2019 and any future warrants
exercisable for Junior Securities issued pursuant to the 2019 Warrant.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Administrative Agent, the
Issuer, the Lenders, and any Swap Counterparty, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby, other than
Excepted Liens, (c) secures the Obligations, and (d) is perfected and
enforceable, subject to general principles of equity and the rights of debtors
under applicable Debtor Relief Laws.

“Act” has the meaning assigned to such term in Section 12.16.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c).

“Additional Lender Agreement” has the meaning assigned to such term in Section
2.06(c).

“Adjusted EBITDA” means, for any period, the sum of Consolidated Net Income for
such period plus (minus) the following expenses or charges to the extent
deducted from Consolidated Net Income in such period: Interest Expense,
depreciation, depletion, amortization, exploration expenses, write off of
deferred financing fees, impairment of long-lived assets, (gain) loss on sale of
assets, (gain) loss from equity investment, accretion of asset retirement
obligation, unrealized (gain) loss on oil, natural gas and natural gas liquids
derivatives and realized (gain) loss on cancelled oil, natural gas and natural
gas liquids derivatives, and other similar charges; provided,  however, that if
the Borrower , any Consolidated Subsidiary shall acquire or dispose of

Third Amended and Restated Credit Agreement – Page 2

733476286 14464587



 

(whether in one or a series of related transactions) any Oil and Gas Property
during such period having an aggregate fair market value in excess of $5,000,000
or any Midstream Properties having, individually or in the aggregate, a
Midstream Attributed Value in excess of five percent (5%) of the then effective
Midstream Component since the last recalculation pursuant to Section
2.07(h)(ia), then Adjusted EBITDA shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance hereunder of monies by a Lender to the Borrower as
part of a Borrowing and refers to an ABR Loan or a Eurodollar Loan.

“Affected Lender” has the meaning assigned to such term in Section 5.06.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means each of the Administrative Agent, the Collateral Agent, any
Person identified as a “Co-Syndication Agent,” any Person identified as a
“Co-Documentation Agent” or any combination of them as the context requires and
also includes any Person identified as “Lead Arranger” or “Bookrunner.”

“Aggregate Maximum Credit Amount” means $500,000,000, as the same may be reduced
or terminated pursuant to Section 2.06, or otherwise modified in accordance with
this Agreement.Term Loan Commitment Amount” means, as of any date of
determination, an amount equal to the sum of all of the Lenders’ Term Loan
Commitments.  The Aggregate Term Loan Commitment Amount on the Ninth Amendment
Effective Date is $155,000,000.

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, restated, amended and restated, supplemented
or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that in no event
shall the Alternate Base Rate be less than 0% per annum.  Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Base Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

“Applicable Margin” means, for any day and with respect to (a) all Loans
maintained as Eurodollar Loans or ABR Loans or (b) Commitment Fee Rate, the
applicable percentage set forth

Third Amended and Restated Credit Agreement – Page 3

733476286 14464587



 

below corresponding to the Borrowing Base Utilization Percentage: ratio of
Maximum Total Net Debt to Adjusted EBITDA (as calculated in Section 9.01(b)) on
such date:

Borrowing Base Utilization PercentageMaximum Total Net Debt to Adjusted EBITDA

 

Eurodollar Loan

ABR Loan

Commitment Fee Rate

> 90%

> 75% < 90%

3.25%

3.00%

2.25%

2.00%

0.500%

0.500%

> 50% < 75%

2.75%

1.75%

0.500%

> 25% <  50%

< 25%1.75:1.00

2.50%

2.25%

1.50%

1.25%

0.500%

0.500%

> 1.75:1.00

3.00%

2.00%

0.500%

 

 

 

 

Each change in the Applicable Margin as a result of a change in the Borrower’s
ratio of Maximum Total Net Debt to Adjusted EBITDA (as calculated in Section
9.01(b))  shall apply during the period commencing on the effective date ofdate
the Borrower delivers the applicable compliance certificate pursuant to Section
8.01(c) reflecting such change and ending on the date immediately preceding the
effective date of the next such change in the Borrower’s ratio of Maximum Total
Net Debt to Adjusted EBITDA (as calculated in Section 9.01(b)), provided,
however, that if at any time the Borrower fails to deliver a Reserve
Reportcompliance certificate pursuant to Section 2.07,8.01(c), then the
“Applicable Margin” shall meanmeans the rate per annum set forth on the grid
when the Borrowing Base Utilization Percentageratio of Maximum Total Net Debt to
Adjusted EBITDA is at its highest level.  If for any reason, based upon
incorrect or inaccurate information provided to the Administrative Agent or the
Lenders by the Borrower, it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively, and the Borrower shall pay to the Administrative
Agent, for the benefit of the Lenders, promptly on demand therefor, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.

 “Applicable Percentage” means, (i) with respect to any Revolving Lender at any
time, the percentage of the Elected CommitmentMaximum Revolving Credit Amount
represented by such Lender’s Commitment Amount at such timeRevolving Lender’s
Revolving Loan Commitment, and (ii) with respect to any Term Lender (x) on the
Ninth Amendment Effective Date, the percentage of the Aggregate Term Loan
Commitment Amount represented by such Term Lender’s Term Loan Commitment Amount
and (y) at any time after the Ninth Amendment Effective Date, the percentage of
the aggregate principal amount of all outstanding Term Loans represented by the
principal amount of such Term Lender’s outstanding Term Loans.  The initial
Applicable Percentages of the Revolving Lenders on the Ninth Amendment Effective
Date are set forth on Annex I and the Applicable Percentage of the Term Lenders
on the Ninth Amendment Effective Date is set forth on Annex II.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A by S&P or A2
by Moody’s (or their

Third Amended and Restated Credit Agreement – Page 4

733476286 14464587



 

equivalent) or higher, and (c) any other Person approved by the Administrative
Agent in its sole and absolute discretion.

“Approved Engineer” means Netherland, Sewell and Associates, Inc., Ryder Scott
Company, L.P., or any other independent petroleum engineer satisfactory to the
Administrative Agent in its sole and absolute discretion.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Arranger” means RBC Capital Markets in its capacity as sole lead arranger and
bookrunner hereunder.

“Assignment Agreement” has the meaning ascribed thereto in the Recitals.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the ClosingNinth
Amendment Effective Date to but excluding the Termination Date.

“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:

(a)the sum of (i) all cash and Cash Equivalents of the Borrower on hand at the
end of such fiscal quarter; and (ii) all additional cash and Cash Equivalents of
the Borrower on hand on the date of determination of Available Cash with respect
to such fiscal quarter resulting from working capital borrowings made prior to
the end of such fiscal quarter, less

(b)the amount of any cash reserves established by the board of directors  or
equivalent governing body of the General Partner for the Borrower to (i) provide
for the proper conduct of the business of the Borrower (including reserves for
future maintenance capital expenditures including drilling and for anticipated
future credit needs of the Borrower), (ii) comply with Governmental Requirements
or any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Borrower or a Consolidated Subsidiary is a
party or by which it is bound or its assets are subject or (iii) provide funds
for distributions with respect to any one or more of the next four fiscal
quarters.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.



Third Amended and Restated Credit Agreement – Page 5

733476286 14464587



 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York or such other office as the
Administrative Agent shall designate in writing, as its base rate for dollars
loaned in the United States.  The Base Rate is not necessarily intended to be
the lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans made or continued on the same date and, with respect to
Eurodollar Loans, as to which a single Interest Period is in effecta Revolving
Loan Borrowing or Term Loan Borrowing, as applicable.

“Borrowing Base” means, at any time, an amount equal to the sum of the RBL
Component and the Midstream ComponentMidstream Adjusted EBITDA for the most
recently ended period of four fiscal quarters for which a compliance certificate
has been provided pursuant to Section 8.01(c), multiplied by the Midstream
Multiplier.

“Borrowing Base Deficiency” means the aggregate outstanding amount, if any, by
which the sum of the Revolving Credit Exposure and the aggregate outstanding
principal amount of the Term Loans exceeds the Loan Limit.“Borrowing Base
Utilization Percentage” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the Revolving Credit Exposure on such day,
and the denominator of which is the lesser of the Elected Commitment Amount and
the Borrowing Base in effect on such dayBorrowing Base.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for a Eurodollar Loan or a notice by the Borrower with respect
to any such Borrowing or continuation, payment, prepayment, or Interest Period,
any day which is also a day on which dealings in dollar deposits are carried out
in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Carnero Gathering Agreement” means that certain Firm Gas Gathering Agreement by
and among SN, SN Catarina and TPL SouthTex Processing Company dated as of
October 2, 2015.



Third Amended and Restated Credit Agreement – Page 6

733476286 14464587



 

“Carnero Services Agreement” means that certain Services and Secondment
Agreement between Carnero Gathering LLC, as owner, and TPL SouthTex Processing
Company, as service provider, dated as of June 23, 2016.

“Carnero Transportation Services Agreement” means that certain Amended and
Restated Transportation Services Agreement between Carnero Gathering LLC, as
owner, and TPL SouthTex Processing Company LP, as shipper, dated as of June 23,
2016.

“Cash Collateral Account” has the meaning assigned to such term in Section
2.08(j).

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent.

“Cash Equivalent” means, at any time:

(a)any direct obligation of (or unconditionally guaranteed by) the United States
or a State thereof (or any agency or political subdivision thereof, to the
extent such obligations are supported by the full faith and credit of the United
States or a State thereof) maturing not more than one year after such time;

(b)commercial paper maturing not more than 270 days from the date of issue, that
is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia, and rated A1 or higher by S&P or P1 or higher by Moody’s or (ii) any
Lender (or its holding company);

(c)any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, that is issued by (i) any bank or
trust company organized under the laws of the United States (or any State
thereof), and that has (A) a short term deposit rating of A2 or higher from
Moody’s or A or higher from S&P and (B) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender;

(d)shares of money market mutual or similar funds which invest primarily in
assets satisfying the requirements of clauses (a) through (c) of this
definition; or

(e)money market funds that (i) purport to comply generally with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by
a national recognized rating agency, and (iii) have portfolio assets of at least
$5,000,000,000.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000 in the aggregate for any
calendar year.

“Catarina Gathering Agreement”  shall meanmeans that certain Firm Gathering and
Processing Agreement dated as of October 14, 2015, between SN Catarina, LLC, as
producer, and Catarina Midstream, LLC, as gatherer, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.



Third Amended and Restated Credit Agreement – Page 7

733476286 14464587



 

“Catarina Minimum Quantity”  shall meanmeans 142,000 mcf per day multiplied by
the number of days in the applicable quarter.

“Catarina PSA” has the meaning assigned to such term in the Recitals.

“Change in Control” means any one or more of the following events shall occur:
(a) the General Partner shall cease to be the sole general partner of the
Borrower, or (b) the Permitted Holders, collectively, shall cease to own,
directly or indirectly, more than 50% of the Equity Interests of the General
Partner or shall cease to Control, directly or indirectly, the General Partner.

“Change in Law”  meansthe occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, treaty or
regulation after the date of this Agreementor treaty, (b) any change in any law,
rule, treaty or regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuer (or, for
purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuer’s holding company, if any) withor (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) ofby any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(ix) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (iiy) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory PracticesSupervision (or
any successor or similar authority) or the United States financialor foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Class C Preferred PIK Unit” means a Class C Preferred Unit issued in lieu of a
partial or full cash payment of the required quarterly distribution on the Class
C Preferred Units as permitted by Section 5.9(b) of the Partnership Agreement.

 “Class C Preferred Unit” means a Class C Preferred Unit representing limited
partner interests in the Borrower, including any Class C Preferred PIK Units.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral”  shall meanmeans the Collateral as defined in the Pledge and
Security Agreement, and the Mortgaged Property.

“Collateral Agent”  means Royal Bank of Canada, as collateral agent, under the
Security Instruments (together with any successor(s) and assign(s) thereto)has
the meaning assigned to such term in the Preamble.  

“Commitment Amount” means, (i) as to each Revolving Lender at any time, the
aggregate amount of the Revolving Loan Commitment of such Revolving Lender set
forth opposite such Revolving Lender’s name on Annex I attached hereto under the
caption “Revolving Loan Commitment Amount”, as the same (as any such Revolving
Loan Commitment may be (a) increased, reduced or terminated from time to time
pursuant to Section 2.06 or (b) modified from

Third Amended and Restated Credit Agreement – Page 8

733476286 14464587



 

time to time pursuant to any assignment permitted by Section 12.04(b)), and (ii)
as to each Term Lender on the Ninth Amendment Effective Date, the amount of the
Term Loan Commitment of such Term Lender set forth opposite such Term Lender’s
name on Annex II attached hereto under the caption “Term Loan Commitment
Amount”.

“Commitment Fee” has the meaning assigned to such term in Section 3.04(a).

“Commitment Fee Rate” means the rate per annum determined from time to time
based on the percentage reflected in the definition of Applicable Margin.

“Commitment Increase Agreement” has the meaning assigned to such term in Section
2.06(c).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Unit” means a common unit representing limited partner interests in the
Borrower.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following (all determined in accordance with
GAAP): (a) the net income of any Person in which the Borrower or a Consolidated
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Subsidiaries), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses during such period;
(e) non-cash gains, losses or adjustments under Accounting Standards
Codification 815 as a result of changes in the fair market value of derivatives;
(f) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns; and (g) non-cash share-based payments under
Accounting Standards Codification 718.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.



Third Amended and Restated Credit Agreement – Page 9

733476286 14464587



 

“Covered Entity” means any of the following:

(a)  a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)  a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c)  a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning provided in Section 12.20.

“Current Ratio” means, as of any time of determination, the ratio of:

(a)consolidated current assets of the Borrower and its Consolidated Subsidiaries
but including any unused availability under this Agreement and excluding
therefrom any current non-cash asset (including in respect of Swap Transactions)
described in or calculated pursuant to the requirements of Accounting Standards
Codification 815 or 410, each as amended (provided that, for the avoidance of
doubt, the calculation of consolidated current assets shall include any current
assets in respect of the termination of any Swap Transaction)

to

(b)consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries but excluding therefrom any current maturities of Debt (to the
extent such payments are not past due) and current non-cash liabilities
(including in respect of Swap Transactions) described in or calculated pursuant
to the requirements of Accounting Standards Codification 815 or 410, each as
amended (provided that, for the avoidance of doubt, the calculation of
consolidated current liabilities shall include any current liabilities in
respect of the termination of any Swap Transaction).

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person
(but, to the extent such obligations or liabilities are limited in recourse to
the Obligors, the amount of such liabilities or obligations constituting Debt
shall be limited to the lesser of the fair market value of such property and the
amount of the obligations or liabilities assumed); (g) all Debt (as defined in
the other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase

Third Amended and Restated Credit Agreement – Page 10

733476286 14464587



 

the Debt or Property of others, in each case, intended as a means of credit
enhancement for creditors of such others and not as a purchase and sale
agreement; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; provided however, that Debt
shall exclude (i) all Swap Obligations and guarantees in respect thereof and
(ii, (ii) Class C Preferred Units, including any Class C Preferred PIK Units and
Interest Expense related thereto and (iii) for purposes of calculating Total Net
Debt, accounts payable and other accrued liabilities (for the deferred purchase
price of Property or services) from time to time incurred in the ordinary course
of business with respect to which no more than 90 days have elapsed since the
date of invoice or that are being contested in good faith by appropriate action
and for which adequate reserves are maintained in accordance with GAAP and other
obligations to pay for goods or services whether or not such goods or services
are actually received or utilized by such Person.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, to the extent applicable, the rights and remedies of
creditors of a “financial company” as such term is defined in Section 201 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or providing for the
relief of debtors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender”  means, subject to Section 2.10(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,

Third Amended and Restated Credit Agreement – Page 11

733476286 14464587



 

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent companyParent Company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interestEquity Interest in that Lender or any direct or indirect parent
companyParent Company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has become the subject of a Bail-In
Action; provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent companyParent Company of a Lender under the Dutch Financial
Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not be deemed to result in an event described in (d)
hereof.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.10(g)) upon delivery of written notice
of such determination to the Borrower, the Issuer, and each Lender.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (that would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (that would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the Loan
Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA

Third Amended and Restated Credit Agreement – Page 12

733476286 14464587



 

Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Elected Commitment Amount” means the aggregate amount of the Lenders’
Commitment Amounts, as the same may be increased, reduced or terminated from
time to time pursuant to Section 2.06, or otherwise modified in accordance with
this Agreement.

“Elected Commitment Amount Increase Notice” means a notice from the
Administrative Agent to the Lenders and the Borrower that an increase in the
Elected Commitment Amount has become effective in accordance with Section 2.06.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Borrower, a Defaulting Lender, any Affiliate of the Borrower or any other Person
taking direction from, or working in concert with, the Borrower or any of the
Borrower’s Affiliates) approved by the Administrative Agent and the Issuer (such
approvals not to be unreasonably withheld).

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any of its Subsidiaries is conducting or at any time has
conducted business, or where any Property of the Borrower or any of its
Subsidiaries is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of the Borrower or
any of its Subsidiaries is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste”

Third Amended and Restated Credit Agreement – Page 13

733476286 14464587



 

which is broader than that specified in either OPA, CERCLA, RCRA or Section
91.1011, such broader meaning shall apply with respect to Property located in
such state or other jurisdiction.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens”  shall meanmeans: (a) Liens for taxes, assessments or other
governmental charges or levies (x) not yet due or (y) that are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained; (b) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or that are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; (c) operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties or
statutory landlord’s liens, each of which is in respect of obligations that are
not

Third Amended and Restated Credit Agreement – Page 14

733476286 14464587



 

delinquent or that are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP;
(d) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any of its
Subsidiaries or materially impair the value of such Property subject thereto;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any of its Subsidiaries for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
that in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by the Borrower or any Subsidiary or materially impair the value of
such Property subject thereto; (f) deposits of cash or Cash Equivalents to
secure the performance of bids, tenders, trade contracts, leases, statutory
obligations and other obligations of a like nature incurred in the ordinary
course of business (all of the foregoing other than for Debt) or to secure
obligations on surety or appeal bonds; (g) Liens permitted by the Security
Instruments; (h) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (i) judgment
and attachment Liens not giving rise to an Event of Default; (j) Liens comprised
of UCC financing statement filings regarding operating leases covering only the
Property leased thereunder, and (k) with respect to any Joint Venture, customary
liens set forth in the organizational documents of such Joint Venture, and
customary transfer restrictions set forth therein or arising under applicable
laws.

“Excess Cash” has the meaning assigned to such term in Section 3.03(c)(iv).

“Excluded Cash” means the aggregate amount of cash and Cash Equivalents
permitted to be paid by the Borrower or its Subsidiaries in accordance with the
Credit Agreement and the other Loan Documents for which the Borrower or such
Subsidiary reasonably expects to use within five (5) Business Days from the date
of such determination.



Third Amended and Restated Credit Agreement – Page 15

733476286 14464587



 

“Excluded Hedge Obligation” means, with respect to any Obligor, any Swap
Obligation if and to the extent that all or a portion of such Swap Obligation or
the guarantee of such Obligor of, or the grant by such Obligor of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure for any reason to constitute a Qualified ECP Obligor at the
time such Obligor’s guarantee or such Obligor’s grant of such security
interest  or other Lien becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee obligation or
other liability or security interest or other Lien is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or commitment (other than pursuant to an assignment request by the
Borrower under Section 5.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(f) or (g), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Agent”  shall meanmeans Société Générale, as administrative agent for
the Existing Lenders under the Existing Credit Agreement.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

“Existing Lenders”  shall meanmeans the “Lenders” under and as defined in the
Existing Credit Agreement.

“Existing Loans”  shall meanmeans the “Loans” under and as defined in the
Existing Credit Agreement.

“Existing Obligations”  shall meanmeans the “Obligations” under and as defined
in the Existing Credit Agreement outstanding on the Closing Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
related to or implementing the foregoing, or laws or

Third Amended and Restated Credit Agreement – Page 16

733476286 14464587



 

regulations implementing such agreements, including any successor provisions,
subsequent amendments, and administrative guidance promulgated thereunder (or
which may be promulgated thereunder in the future).

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to:

(a)the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b)if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain Fee Letter dated as of July 15, 2015, among the
Borrower and the Administrative Agent, and that certain Fee Letter dated as of
November 12, 2019, among the Borrower and the Administrative Agent.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer shall meanmeans a
Financial Officer of the General Partner, on behalf of the Borrower.

“Financial Statements” means the audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 20142018, and the
related consolidated statement of income, members’ equity and cash flow of the
Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date.

“Flood Insurance Laws” means, to the extent applicable to any Obligor, Secured
Party or Collateral, the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Biggert-Waters Flood Insurance Reform Act of 2012 and the regulations
issued in connection therewith by the Office of the Controller of the Currency,
the Federal Reserve Board and other Governmental Authorities, each as it may be
amended, reformed or otherwise modified from time to time.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“General Partner” means Sanchez Midstream Partners GP LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to

Third Amended and Restated Credit Agreement – Page 17

733476286 14464587



 

government over the Borrower or any of its Subsidiaries, any of their
Properties, any Agent, the Issuer or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantee Agreement” means each agreement executed by the Guarantors in a form
acceptable to the Administrative Agent and Lenders, as the same may be amended,
modified or supplemented from time to time.

“Guarantors” means CEP Mid-Continent LLC, a Delaware limited liability company,
Northeast Shelf Energy, L.L.C., an Oklahoma limited liability company,
Mid-Continent Oilfield Supply, L.L.C., an Oklahoma limited liability company,
SEP Holdings IV, LLC, a Delaware limited liability company, Catarina Midstream,
LLC, a Delaware limited liability company, Seco Pipeline, LLC, a Delaware
limited liability company and any additional Guarantors pursuant to Section
8.13.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable federal laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than Governmental Requirements allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, coal bed gas
and occluded natural gas and all products refined or separated therefrom.

“Impacted Lender” means, at any time, a Lender (a) as to which the
Administrative Agent or the Issuer has in good faith determined and notified the
Borrower and, in the case of the Issuer, the Administrative Agent that such
Lender or its Parent Company or a Subsidiary thereof has notified the
Administrative Agent, or has stated publicly, that it will not comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement or (b) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s (below Baa3) or S&P (below BBB-) or another nationally
recognized rating agency.  Any determination that a Lender is an Impacted Lender
under clause (a) above will be made by the Administrative Agent or the Issuer,
as the case may be, in its sole discretion acting in good faith.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Increasing Lender” has the meaning assigned to such term in Section 2.06(c)



Third Amended and Restated Credit Agreement – Page 18

733476286 14464587



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Initial Reserve Report” means (i) the reserve report concerning Oil and Gas
Properties of the Borrower and its Subsidiaries, prepared by Netherland, Sewell
and Associates, Inc., effective as of December 31, 2014, and (ii) the Palmetto
Reserve Report.

“Interest Election Request” means a request by the Borrower to continue a
Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP: (i) amortization of debt discount, (ii)
capitalized interest and (iii) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP and (b) cash dividend payments
by the Borrower in respect of any Disqualified Capital Stock; but excluding (w)
non-cash gains, losses or adjustments under Accounting Standards Codification
815 as a result of changes in the fair market value of derivatives, (x) the
portion of any quarterly distributions required to be paid by the Borrower in
Class C Preferred PIK Units pursuant to the Partnership Agreement, (y) the
non-cash accretion of the discount on the Class C Preferred Units and (z) the
non-cash change in fair value of the 2019 Warrant, including, for each of
(x)-(z), any accruals related thereto allocable to interest expense whether or
not the same constitutes interest expense under GAAP.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim RBL Component Redetermination” has the meaning assigned to such term in
Section 2.07(c).

“Interim RBL Component Redetermination Date” means the date on which a RBL
Component that has been redetermined pursuant to an Interim RBL Component
Redetermination becomes effective as provided in Section 2.07(c).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the

Third Amended and Restated Credit Agreement – Page 19

733476286 14464587



 

making of any deposit for the purpose of acquisition of Equity Interests in or
Debt of, or advance, loan or capital contribution to, assumption of Debt of,
purchase or other acquisition of any other Debt or equity participation or
interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory,
equipment, or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Issuer” means Royal Bank of Canada, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i).  

“Joint Venture” means, as to any Person, any other Person (a) in which such
Person owns fifty percent (50%) or less of an interest in the profits or capital
of such other Person or lacks sufficient Equity Interests or other voting
ownership interest to enable such Person ordinarily to elect a majority of the
directors of such other Person and (b) the business purpose of which is to
engage in Midstream Activities by acquiring or constructing, and thereafter
owning and operating, Midstream Properties that are related by project type or
class, geography or other similar characteristics, of the same type conducted by
the Borrower or a Subsidiary.  The definition of “Joint Venture” shall include
Carnero GatheringG&P, LLC.

“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.Junior Securities” means any class or series of equity interest in
the Borrower (excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Borrower) that, with respect to
distributions on such equity interests of cash or property and distribution upon
liquidation of the Borrower (taking into account the intended effects of the
allocation of gains and losses provided in the Partnership Agreement), ranks
junior to the Class C Preferred Units, including, but not limited to, Common
Units.

“Lender” means, as the context may require, any Revolving Lender or Term Lender,
and “Lenders” means, collectively, the Revolving Lenders and the Term Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuer
relating to any Letter of Credit issued by such Issuer.

“Letter of Credit Commitment” at any time means an amount equal to the
lesserleast of Fifteen(a) Two Million Five Hundred Thousand Dollars
($15,000,000) or the2,500,000), (b) the Maximum Revolving Credit Amount, and (c)
the Revolving Loan Limit.

“Letter of Credit Disbursement” means a payment made by the Issuer pursuant to a
Letter of Credit issued by the Issuer.



Third Amended and Restated Credit Agreement – Page 20

733476286 14464587



 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations.  The
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total Letter of Credit Exposure at such time.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the greater of (a) zero percent (0%) per annum and (b) the ICE Benchmark
Administration LIBO rate appearing on Reuters Libor Rates LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that in no event shall the LIBO Rate be less than zero percent (0%) per annum.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a financing lease, consignment
or bailment for security purposes or (b) production payments and the like
payable out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations.

“Loan Commitment” means, (i) with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, as such commitment may be (a) modified from time
to time pursuant to SectionsSection 2.06, (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b) or (c)
otherwise modified in accordance with this Agreement, and (ii) with respect to
each Term Lender, the commitment of such Lender to make Term Loans on the Ninth
Amendment Effective Date.

“Loan Documents” means the Fee Letter, this Agreement, the Notes, the Assignment
Agreement, the Letter of Credit ArrangementsAgreements, the Letters of Credit
and the Security Instruments.

“Loan Limit” means for all Lenders the least of (i) the Aggregate Maximum Credit
Amount, (ii) the Borrowing Base and (iii) the Elected Commitment Amount, and for
any Lender the least of (x) its Applicable Percentage of the Aggregate Maximum
Credit Amount, (y) its Applicable Percentage of the Borrowing Base and (z) its
Commitment Amount.



Third Amended and Restated Credit Agreement – Page 21

733476286 14464587



 

“Loans” means the loans, as the context may require, Revolving Loans or Term
Loans made by the Lenders to the Borrower pursuant to this Agreement.

“Majority Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having greaterholding more than fifty percent
(50%) of the Elected Commitment Amount; and at any time while any Loans or
Letter of Credit Exposure is outstanding, Lenders holding greatersum of the
Revolving Loan Commitments and the outstanding principal amount of the Term
Loans taken as a whole; provided that if the Revolving Loan Commitments have
been terminated, the Majority Lenders shall comprise Lenders holding more than
fifty percent (50%) of the sum of the outstanding aggregate principal amount of
the Loans or participation interests in Letters of Credit (Revolving Credit
Exposure and the outstanding principal amount of the Term Loans, taken as a
whole (in any case, without regard to any sale by a Lender of a participation in
any Loan under Section 12.04(c)).

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and the
Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, the Issuer or any Lender under any Loan
Document.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $1,000,000 or more.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Transactions, of any one or more
of the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$2,500,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of Swap Transactions with a particular counterparty at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Transactions
were terminated at such time.

“Material Swap Transactions” has the meaning assigned to such term in Section
8.01(j).

“Maturity Date” means March 31, 2020.September 30, 2021. 

“MidCon Assets” means all or substantially all of the Oil and Gas Properties of
the Borrower and its Subsidiaries located in the States of Oklahoma and
Kansas.Maximum Revolving Credit Amount” means, as of any date of determination,
an amount equal to the sum of all of the Revolving Loan Commitments, as the same
may be reduced or terminated pursuant to Section 2.06(b), or otherwise modified
in accordance with this Agreement.  The Maximum Revolving Credit Amount on the
Ninth Amendment Effective Date is $20,000,000.

“Midstream Activities”  means with respect to any Person, collectively, (i)
gathering, compressing, treating, processing and transporting natural gas,
crude, condensate and natural gas liquids, (ii) fractionating and transporting
natural gas, crude, condensate and natural gas liquids, (iii) marketing natural
gas, crude, condensate and natural gas liquids, and (iv) water distribution,
supply, treatment and disposal services, and all other similar activities.



Third Amended and Restated Credit Agreement – Page 22

733476286 14464587



 

“Midstream Adjusted EBITDA” means the portion of Adjusted EBITDA attributable to
the Midstream Properties of the Borrower and its Consolidated Subsidiaries for
the most recently ended Rolling Period as reflected in the business segment
financial reports prepared by the Borrower and delivered to the Administrative
Agent pursuant to the terms of Sections 8.01(a) and 8.01(b);  provided that, (i)
Midstream Adjusted EBITDA for the Rolling Period ending December 31, 2015, shall
equal Midstream Adjusted EBITDA for the fiscal quarter ending December 31, 2015
multiplied by four (4), (ii) Midstream Adjusted EBITDA for the Rolling Period
ending March 31, 2016, shall equal Midstream Adjusted EBITDA for the two fiscal
quarter periods ending March 31, 2016 multiplied by two (2) and (iii) Midstream
Adjusted EBITDA for the Rolling Period ending June 30, 2016, shall equal
Adjusted EBITDA for the three fiscal quarter periods ending June 30, 2016
multiplied by four-thirds (4/3).  For purposes of calculating the Midstream
Adjusted EBITDA, the general and administrative expenses will be allocated to
the Midstream Properties in proportion to the calculated Adjusted EBITDA by
business segment prior to deduction of general and administrative expenses.

For purposes of computing Midstream Adjusted EBITDA for any period, so long as
no Trigger Event has occurred and is continuing, Adjusted EBITDA shall be
increased by the aggregate amount of dividends or distributions actually
received in cash during such period by the Borrower or any Consolidated
Subsidiaries from any Joint Venture for which the Borrower has delivered to the
Administrative Agent the financial statements thereof in accordance with Section
8.01(r), provided that the aggregate amount attributable to such dividends or
distributions actually received from such Joint Venture shall not exceed twenty
percent (20%) of the Midstream Adjusted EBITDA (as increased by such dividends
or distributions received from such Joint Venture) of the Borrower and its
Consolidated Subsidiaries for such period.

“Midstream Attributed Value” means for any Midstream Properties, the Midstream
Adjusted EBITDA for such Midstream Properties multiplied by the applicable
Midstream Multiplier.

“Midstream Component” means the Midstream Adjusted EBITDA for the most recently
ended Rolling Period multiplied by the applicable Midstream Multiplier.

“Midstream Multiplier”  means (i) from the Second Amendment Effective Date
through and including the earlier of (x) the date on which the Borrower actually
delivers the consolidated financial statements of the Borrower and its
Subsidiaries for the Rolling Period ending December 31, 2015 pursuant to Section
8.01(a) and (y) the date on which the Borrower is required to deliver such
consolidated financial statements, 5.00, (ii) from the first Business Day after
the earlier of the dates described in clause (i) above through and including the
earlier of (x) the date on which the Borrower actually delivers the consolidated
financial statements of the Borrower and its Subsidiaries for the Rolling Period
ending March 31, 2016 pursuant to Section 8.01(b) and (y) the date on which the
Borrower is required to deliver such consolidated financial statements, 4.75,
and (iii) from the first Business Day after the earlier of the dates described
in clause (ii) above and thereafter,shall be 4.50; provided however, that with
respect to each fiscal quarter commencing with the fiscal quarter ending March
31, 2016,September 30, 2019, if actual natural gas produced from the Dedicated
Acreage (as defined in the Catarina Gathering Agreement) flowing through the
Midstream Properties acquired in the Catarina Acquisition in such fiscal quarter
is less than the Catarina Minimum Quantity for such fiscal quarter, then the
otherwise applicable Midstream Multiplier of 4.50 shall be adjusted downward so
that the adjusted Midstream Multiplier applicable to determining the Midstream
Component to become

Third Amended and Restated Credit Agreement – Page 23

733476286 14464587



 

effective on the first Business Day following the date on which the consolidated
financial statements for the Rolling Period ending on the last day of such
quarter are due or are actually delivered, bears the same proportion to the
(unadjusted) Midstream Multiplier as the actual quantity of natural gas flowing
from the Dedicated Acreage through the Midstream Properties acquired in the
Catarina Acquisition during such fiscal quarter bears to the Catarina Minimum
Quantity for such fiscal quarter. 

“Midstream Properties” means all Properties used by the Borrower, the Borrower’s
Subsidiaries, and any Joint Venture in (i) gathering, compressing, treating,
processing and transporting natural gas, crude, condensate and natural gas
liquids (ii) fractionating and transporting natural gas, crude, condensate and
natural gas liquids, (iii) marketing natural gas, crude, condensate and natural
gas liquids, and (iv) water distribution, supply, treatment and disposal
services, including without limitation, gathering lines, pipelines, storage
facilities, surface leases, rights-of-way, easements and servitudes related to
each of the foregoing and classified by the Borrower as part of its midstream
business in its business segment financial reports prepared by the Borrower and
delivered to the Administrative Agent pursuant to the terms of Sections 8.01(a)
and 8.01(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Mortgages.

“Mortgages” means the mortgages and/or deeds of trust subjecting the Property of
the Borrower or any Guarantor to Liens in favor of Collateral Agent for the
benefit of the Lenders and the Swap Counterparties.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Revenue Interest” means, with respect to any Oil and Gas Property, the
decimal or percentage share of production from or allocable to such Oil and Gas
Property, after deduction of all overriding royalties and other burdens
(including lessor royalties), that an owner of a Working Interest is entitled to
receive.

“New Midstream Component Notice” has the meaning assigned to such term in
Section 2.07(ha).

“New RBL Component Notice” has the meaning assigned to such term in Section
2.07(b).Ninth Amendment Effective Date” shall have the meaning set forth in that
certain Ninth Amendment to Third Amended and Restated Credit Agreement dated as
of November 22, 2019, among the Borrower, the Guarantors, the Lenders party
thereto, the Issuer, the Administrative Agent and the Collateral Agent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.02 and (ii) has been
approved by the Required Lenders.



Third Amended and Restated Credit Agreement – Page 24

733476286 14464587



 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender or an
Impacted Lender.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A,-1 (with respect to any
Revolving Loan Commitment or Revolving Loans) or Exhibit A-2 (with respect to
any Term Loans) together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any of its
Subsidiaries to the Administrative Agent, the Issuer or the Lenders under the
Loan Documents, including without limitation, the Letter of Credit Exposure and
(b) all obligations of the Borrower or any of its Subsidiaries owing to any Swap
Counterparty under any Swap Transaction.  Notwithstanding the foregoing,
Excluded Hedge Obligations shall not be an Obligation of any Guarantor that is
not a Qualified ECP Obligor.

“Obligor” means, as the context may require, (a) the Borrower or (b) a
Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, but excluding any Hydrocarbons bought and/or sold pursuant to the
Borrower’s Hydrocarbon gathering, processing and transportation businesses; (f)
all tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing, but excluding, in each case, all Midstream Properties.

“OPA” has the meaning assigned to such term in the definition of “Environmental
Laws”.



Third Amended and Restated Credit Agreement – Page 25

733476286 14464587



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.06).

“Palmetto Acquisition” has the meaning assigned to such term in the Recitals.

“Palmetto Acquisition Documents” means, collectively, the Palmetto PSA and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith
(including any Swap Agreement or novation thereof), together with all bills of
sale, assignments, agreements, instruments and other documents executed, made or
delivered by any Person in connection with the Palmetto Acquisition, in each
case in form and substance reasonably acceptable to the Administrative Agent, in
each case, as amended, supplemented, or otherwise modified from time to time in
accordance with this Agreement.

“Palmetto Buyer” has the meaning assigned to such term in the Recitals.

“Palmetto PSA” has the meaning assigned to such term in the Recitals.

“Palmetto Seller” has the meaning assigned to such term in the Recitals.

“Palmetto Reserve Report” means the reserve report concerning Oil and Gas
Properties acquired by the Borrower and its Subsidiaries in accordance with the
Palmetto PSA and derived from the reserve report prepared by Ryder Scott Company
L.P. for SN, effective as of December 31, 2014.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
12.04(c)(iii).

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of August 2, 2019, as amended,
modified, supplemented, extended, renewed and/or restated from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower, any of its Subsidiaries, and any ERISA Affiliate
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.



Third Amended and Restated Credit Agreement – Page 26

733476286 14464587



 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Permitted Holders” means (a) Antonio R. Sanchez, III, Eduardo A. Sanchez,
Patricio D. Sanchez, Ana Lee Sanchez Jacobs, and A.R. Sanchez, Jr., (b) any
spouse or descendant of any individual named in (a), (c) any other natural
person who is related to, or who has been adopted by, any such individual or
such individual’s spouse referenced in (a)-(b) above within the second degree of
kinship, (d) any member of SP Holdings and (e) any Person Controlled by any one
or more of the foregoing.

“Permitted Joint Venture Debt” means, with respect to any Joint Venture, its
accounts payable and other accrued expenses, liabilities or obligations to pay
for the deferred purchase price of Property or services from time to time
incurred in the ordinary course of business with respect to which no more than
90 days have elapsed since the date of invoice therefor or that are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the net proceeds of which are used to
refinance, all or any portion of the Unsecured Notes (the “Refinanced Debt”);
provided that (a) the portion of such new Debt incurred to refinance the
Refinanced Debt is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount then outstanding of the Refinanced Debt (or,
if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount), (ii) any accrued and unpaid interest
on the Refinanced Debt refinanced, and (iii) an amount necessary to pay any fees
and expenses, including premiums, related to such exchange or refinancing; (b)
such new Debt has a stated maturity no earlier than the date that is 180 days
after the Maturity Date and an average life no shorter than the period beginning
on the date of incurrence of such new Debt and ending on the date that is 180
days after the Maturity Date; (c) such new Debt does not contain covenants and
Events of Default that are, taken as a whole, more onerous to the Borrower and
its Subsidiaries than those imposed by the Refinanced Debt (as determined in
good faith by the senior management of the General Partner); (d) the stated
interest or coupon rate of such new Debt is reasonably acceptable to the
Administrative Agent; and (e) such new Debt (and any Guaranteesguarantees in
respect thereof) is unsecured.

“Permitted Joint Venture Debt” means, with respect to any Joint Venture, its
accounts payable and other accrued expenses, liabilities or obligations to pay
for the deferred purchase price of Property or services from time to time
incurred in the ordinary course of business with respect to which no more than
90 days have elapsed since the date of invoice therefor or that are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.

“Plan” means any employee pension benefit plan within the meaning of Section
3(2) of ERISA (including a Pension Plan, but excluding a Multiemployer Plan),
maintained for employees of the Borrower, any of its Subsidiaries, or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

“Pledge and Security Agreement” means the Third Amended and Restated Pledge and
Security Agreement dated as of the Closing Date executed by the Borrower and
each of the Guarantors existing on the Closing Date, in favor of the Collateral
Agent, which amends and

Third Amended and Restated Credit Agreement – Page 27

733476286 14464587



 

restates that certain Second Amended and Restated Pledge and Security Agreement
dated as of May 30, 2013, by and among the Borrower and each of the Guarantors
in favor of Société Générale, for the benefit of Lenders and Swap
Counterparties, and any supplements thereto executed by any Guarantor pursuant
to Section 8.13(b), each as amended, restated, modified and supplemented from
time to time.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights (including but not limited to
Swap Agreements).

“Proposed RBL Component” has the meaning assigned to such term in Section
2.07(b).

“Proposed RBL Component Notice” has the meaning assigned to such term in Section
2.07(b).

“Proved Developed Nonproducing Reserves” means Oil and Gas Properties that are
categorized as “Proved Reserves” that are both “Developed” and “Nonproducing”,
as such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Developed Producing Reserves” means Oil and Gas Properties that are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Reserves” means Oil and Gas Properties that are categorized as “Proved
Reserves” in the Definitions for Oil and Gas Reserves as promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

“Proved Undeveloped Reserves” means Oil and Gas Properties that are categorized
as “Proved Reserves” that are “Undeveloped Reserves”, as such terms are defined
in the Definitions for Oil and Gas Reserves as promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

“QFC Credit Support” shall have the meaning assigned to it in Section 12.20.

“Qualified ECP Obligor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as at such time constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulation promulgated
thereunder.

“RBL Component” means at any time an amount equal to the amount determined in
accordance with Sections 2.07(b) through (e) as the same may be adjusted from
time to time pursuant to Section 2.07(f) and Section 2.07(g).

“RBL Component Properties” means the Oil and Gas Properties evaluated in the
most recently delivered Reserve Report.

“RBL Component Redetermination” means a Scheduled RBL Component Redetermination
or an Interim RBL Component Redetermination.

“RBL Swap Transactions” means all commodity Swap Transactions entered into by
the Borrower and its Subsidiaries related to Oil and Gas Properties.



Third Amended and Restated Credit Agreement – Page 28

733476286 14464587



 

“RBL Redetermination Date” means, with respect to any Scheduled RBL Component
Redetermination or any Interim RBL Component Redetermination, the date that the
redetermined RBL Component related thereto becomes effective pursuant to Section
2.07(b).

“Recipient” means the Administrative Agent, the Issuer, or any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Obligor hereunder.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Reimbursement Obligations” has the meaning assigned to such term in Section
2.08(f).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Released Party” has the meaning assigned to such term in Section 12.21.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Replacement Lender” has the meaning assigned to such term in Section 5.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Elected Commitment Amount; and at any time while any
Loans or Letter of Credit Exposure is outstanding, Lenders holding at least
sixty-six and two-thirds percent (66-2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each December 31st or June 30th (or such other date as required
pursuant to Section 2.07 and the other provisions of this Agreement), the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
its Subsidiaries, together with a projection of the rate of production and
future net income, severance and ad valorem taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at the time, provided that each such report hereafter
delivered must (a) separately report on the Proved Developed Producing Reserves,
Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves of the
Borrower and its Consolidated Subsidiaries, (b) take into account the Borrower’s
or its Consolidated Subsidiaries’ (or the prior owner’s, if the Borrower or
Consolidated Subsidiaries  have owned such Oil and Gas Properties for less than
one year prior to the date of the report) actual experiences with leasehold
operating expenses and other costs in determining projected leasehold operating
expenses and other costs, (c) identify and take into account any “overproduced”
or “under-produced” status under gas balancing arrangements and (d) reflect
recent information and analysis comparable in scope to that contained in the
Initial Reserve Report.



Third Amended and Restated Credit Agreement – Page 29

733476286 14464587



 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President or any Financial Officer of such Person.  Unless otherwise specified,
all references to a Responsible Officer herein shall meanmeans a Responsible
Officer of the General Partner, on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its Letter of Credit Exposure at such time, and with respect to all
Revolving Lenders at any time, the aggregate amount all Lenders’ Revolving Loans
and Letter of Credit Exposure at such time.

“Revolving Lender” means each financial institution or other lending institution
listed on Annex I and any other financial institution or other lending
institution that becomes a party hereto pursuant to an Assignment and Assumption
in which such financial institution acquires any Revolving Loan Commitment or
any Revolving Loans, but excluding any such financial institution or other
lending institution that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Revolving Loan” is defined in Section 2.01(a).

“Revolving Loan Borrowing” means each extension of credit made by (a) the
Revolving Lenders consisting of simultaneous Revolving Loans of the same type,
having the same Interest Period made by the same Revolving Lenders on the same
Business Day pursuant to the same Borrowing Request or (b) the Issuer by its
issuance of a Letter of Credit.

“Revolving Loan Commitment” means as to each Revolving Lender, the amount set
forth opposite such Revolving Lender’s name on Annex I attached hereto under the
caption “Revolving Loan Commitment Amount”, as the same may be (i) reduced or
terminated from time to time pursuant to Section 2.06 or (ii) modified from time
to time pursuant to any assignment permitted by Section 12.04(b). 

“Revolving Loan Limit” means the lesser of (i) the positive difference of the
Borrowing Base minus the aggregate outstanding principal amount of the Term
Loans and (ii) the Maximum Revolving Credit Amount.

“Rolling Period” means for any date of determination, the most recent four
fiscal quarters ended on such date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctions” has the meaning assigned to such term in Section 7.267.25(a).

“Scheduled Midstream Component Recalculation” has the meaning assigned to such
term in Section 2.07(h).



Third Amended and Restated Credit Agreement – Page 30

733476286 14464587



 

“Scheduled RBL Component Redetermination” has the meaning assigned to such term
in Section 2.07(b). “Scheduled RBL Component Redetermination Date” means the
date on which an RBL Component that has been redetermined pursuant to a
Scheduled RBL Component Redetermination becomes effective as provided in Section
2.07(b).a).

“Second Amendment Effective Date” shall have the meaning set forth in that
certain Joinder, Assignment and Second Amendment to Third Amended and Restated
Credit Agreement dated as of October 14, 2015, among the Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent and the
Collateral Agent.

“Secured Parties” means the Collateral Agent, the Administrative Agent, the
Lenders, the Issuer and any Swap Counterparty, and each of their respective
successors, transferees and assigns, in the case of the Lenders and the Issuer,
as permitted by this Agreement.

“Security Instruments” means the Guarantee Agreement, Pledge and Security
Agreement, Mortgages, and other agreements, instruments or certificates
described or referred to in Exhibit C, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person in connection with, or as security for the
payment or performance of the Obligations.

“Senior Secured Net Debt” means, as of any date of determination, the sum of the
aggregate outstanding principal amount of the Loans and the Letter of Credit
Exposure less Available Cash.

“SN” has the meaning assigned to such term in the Recitals.

“SN Catarina” has the meaning assigned to such term in the Recitals.

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

“SP Holdings” means SP Holdings, LLC a Delaware limited liability company.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or

Third Amended and Restated Credit Agreement – Page 31

733476286 14464587



 

more of its Subsidiaries and (b) any partnership of which the Borrower or any of
its Subsidiaries is a general partner.  Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall meanmeans a Subsidiary of the
Borrower.  Notwithstanding anything to the contrary contained herein, the
definition of Subsidiary shall not include Carnero Gathering,G&P LLC or any
other Joint Venture .

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, and in any event, any other agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act; provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement; provided, that options, warrants, rights
and other similar interests in respect of Equity Interests in the Borrower shall
not constitute Swap Agreements for purposes of Section 9.17.

“Swap Counterparty” means, as applicable, any Person that (a) was a party to a
particular Swap Transaction with the Borrower or any of its Subsidiaries at the
time it became a Lender under the Credit Agreement, or (b) was a Lender or an
Existing Lender (or Affiliate of a Lender or an Existing Lender) at the time it
became a party to a particular Swap Transaction with the Borrower or any of its
Subsidiaries.

“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Person, whether or not allowed
or allowable as a claim under any proceeding under any Debtor Relief Law) of
such Person in respect of any Swap Transaction.

“Swap Transaction” means any trade or other transaction entered into by a Person
under a Swap Agreement.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means each financial institution or other lending institution
listed on Annex II and any other financial institution or other lending
institution that becomes a party hereto pursuant to an Assignment and Assumption
in which such financial institution acquires Term

Third Amended and Restated Credit Agreement – Page 32

733476286 14464587



 

Loans, but excluding any such financial institution or other lending institution
that ceases to be a party hereto pursuant to an Assignment and Assumption.

“Term Loan” is defined in Section 2.01(b).  

“Term Loan Borrowing” means each extension of credit made by the Term Lenders
consisting of simultaneous Term Loans of the same type, having the same Interest
Period made by the same Term Lenders on the same Business Day pursuant to the
same Borrowing Request.

“Term Loan Commitment” means, as to each Term Lender, the amount set forth
opposite such Term Lender’s name on Annex II under the caption “Term Loan
Commitment Amount”.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Revolving Loan Commitments pursuant to Sections 2.06 or
10.02.

“Total Net Debt” means Debt less Available Cash.minus the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents of the Borrower and
the Consolidated Subsidiaries and (y) $7,500,000.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Obligations and the other obligations under the Guarantee Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
Collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

“Trigger Event” means, with respect to any Joint Venture from which the Borrower
has included any dividends or distributions actually received in cash for
purposes of calculating Midstream Adjusted EBITDA of the Borrower and its
Consolidated Subsidiaries, the occurrence of any of the following:

(a) the Borrower and its Subsidiaries shall cease to own and control directly or
indirectly at least the amount of Equity Interests or other voting ownership of
such Joint Venture that the Borrower or any of its Subsidiaries initially owned;

(b) the incurrence, creation, assumption or existence of any Debt by such Joint
Venture other than Permitted Joint Venture Debt;

(c) the sale, distribution or other disposition by such Joint Venture of a
material portion of its assets or properties outside the ordinary course of
business such that the approval or consent of a specified percentage of the
members or other holders of voting Equity Interests of such Joint Venture or, if
applicable, the board or other applicable managing body of such Joint Venture,
is required under the terms of such Joint Venture’s organizational documents;

(d) the incurrence, creation, assumption or existence of any Lien on the assets
or properties of such Joint Venture other than Excepted Liens;



Third Amended and Restated Credit Agreement – Page 33

733476286 14464587



 

(e) the amendment, waiver or other modification of any gathering, compressing,
processing, transportation, services or other commercial agreement (including,
without limitation, the Carnero Transportation Services Agreement and the
Carnero Gathering Agreement) to which the primary revenues of such Joint Venture
are attributable if the effect of such amendment, waiver or other modification
is to reduce (or could reasonably be expected to reduce) in any material respect
any minimum committed volumes or minimum committed service level thereunder; or

(f) such Joint Venture shall voluntarily declare bankruptcy, or file a petition
or otherwise seek protection under any federal or state bankruptcy, insolvency
or reorganization law, or commence liquidation, winding up, dissolution,
recapitalization or reorganization.

 “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as an ABR Loan or a Eurodollar Loan.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unsecured Notes” means any senior unsecured notes, subordinated unsecured notes
or senior subordinated unsecured notes, in each case, issued by the Borrower or
a Guarantor in one or more transactions.

“Unsecured Notes Documents” means, as applicable, both individually and
collectively, any Unsecured Notes and any related Unsecured Notes Indenture.

“Unsecured Notes Indenture” means, collectively, any indenture by and among the
Borrower or a Guarantor, as issuer, the guarantors, if any, party thereto and a
trustee, and any and all related documentation entered into in connection
therewith, pursuant to which Unsecured Notes shall have been issued, as the same
may be amended, restated, modified or supplemented from time to time.

“U.S. Special Resolution Regimes” shall have the meaning assigned to it in
Section 12.20.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
Governmental Requirements), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

“Working Interest” means the property interest which entitles the owner thereof
to explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.



Third Amended and Restated Credit Agreement – Page 34

733476286 14464587



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents herein), (b) any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

Section 1.04 Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the RequiredMajority Lenders shall otherwise agree in writing, no
such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

Section 1.05 Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.



Third Amended and Restated Credit Agreement – Page 35

733476286 14464587



 

ARTICLE II.





THE CREDITS

Section 2.01 Loan Commitments. 

(i) Revolving Loan Commitment.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Loansloans to the Borrower
(relative to such Lender, and of any type, its “Revolving Loans”) from time to
time during the Availability Period in anequal to such Revolving Lender’s
Applicable Percentage of the aggregate principal amount that will not result in
(a) suchamount of the Revolving Loan Borrowing requested by the Borrower to be
made on such date, so long as after giving effect thereto (a) such Revolving
Lender’s Revolving Credit Exposure exceedingshall not exceed such Revolving
Lender’s Applicable Percentage of the Revolving Loan Limit orand (b) the
Revolving Credit Exposures exceeding theof all Revolving Lenders shall not
exceed the Revolving Loan Limit.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may from time to time
borrow, repay and reborrow the Loans.Revolving Loans.  Revolving Loans may be
ABR Loans or Eurodollar Loans, as further provided herein.

(ii) Term Loan Commitment.  Subject to the terms and conditions set forth herein
and in accordance with the provisions of Section 2.05(c), each Term Lender
agrees to make loans to the Borrower (relative to such Lender, and of any type,
its “Term Loans”) on the Ninth Amendment Effective Date equal to such Term
Lender’s Applicable Percentage of the aggregate amount of the Term Loan
Borrowing requested by the Borrower to be made on the Ninth Amendment Effective
Date.  The Term Loan Commitments shall expire and terminate if not used on the
Ninth Amendment Effective Date and no Borrowings of Term Loans shall be made by
any Term Lender after the Ninth Amendment Effective Date.  Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term
Loans may be ABR Loans or Eurodollar Loans, as further provided herein.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Applicable Percentage.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Loan Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans.  Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000.  At

Third Amended and Restated Credit Agreement – Page 36

733476286 14464587



 

the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$1,000,000; provided that an ABR Borrowing for a Revolving Loan may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Loan Limit or that is required to finance the reimbursement of a Letter of
Credit Disbursement as contemplated by Section 2.08(e).  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(d) Notes.  The Loans made by each Lender shall, if requested by such Lender in
writing, be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A-1 for Revolving Loans or Exhibit A-2 for
Term Loans, dated, in the case of (i) any Lender party hereto as of the date of
this Agreement, as of the date of this Agreement or (ii) any Lender that becomes
a party hereto pursuant to an Assignment and Assumption, as of the effective
date of the Assignment and Assumption, payable to the order of such Lender in a
principal amount equal to its Applicable Percentage of the Aggregate Maximum
Credit AmountRevolving Loan Commitments or the Term Loans, as applicable, as in
effect on such date, and otherwise duly completed.  In the event that any
Revolving Lender’s Revolving Loan Commitment Amount increases or decreases for
any reason (whether pursuant to Section 2.06,  Section 12.04(b) or otherwise) or
the aggregate outstanding amount of any Term Lender’s Term Loans increases as a
result of such Term Lender’s purchase of additional Term Loans pursuant to an
Assignment and Assumption in accordance with Section 12.04(b), the Borrower
shall deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to the order of such Lender in a principal amount
equal to its Applicable Percentage of the Aggregate Maximum Credit
AmountRevolving Loan Commitments or its aggregate outstanding principal amount
of Term Loans, as applicable after giving effect to such increase or decrease,
and otherwise duly completed and the affected Lender shall deliver the Note
being replaced to the Borrower immediately.  The date, amount, interest rate and
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender.  Failure to make any such notation or to
attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.03 Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, email or
facsimile request or by delivery of a written Borrowing Request not later than
(a) Noon, New York time, three (3) Business Days before the date of the proposed
Borrowing, in the case of Eurodollar Borrowings, or (b) 11:00 a.m. New York time
on the same Business Day, in the case of ABR Borrowings.  Each such telephonic,
email or facsimile request not evidenced by delivery of a written Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
attached hereto as Exhibit E.  Each such telephonic, email, facsimile or written
Borrowing Request shall specify the following information in compliance with
Section 2.02:



Third Amended and Restated Credit Agreement – Page 37

733476286 14464587



 

(i) the aggregate amount of the requested Borrowing and whether the Borrowing is
a Revolving Loan Borrowing or a Term Loan Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of Eurodollar Borrowings, the initial Interest Period to be
applicable to such Borrowing, which shall be a period contemplated by the
definition of the term “Interest Period”;

(iv) the amount of the then effective Borrowing Base and (for any requested
Revolving Loan Borrowing, the current Revolving Credit Exposures (without regard
to the requested Borrowing) and the pro forma Revolving Credit Exposures (giving
effect to the requested Borrowing)); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

In the case of Eurodollar Borrowings, if no Interest Period is specified with
respect to any requested Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Each Revolving Loan
Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the Revolving Credit Exposures to exceed the
Revolving Loan Limit then in effect.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections. 

(a) Continuance.  Each Eurodollar Borrowing initially shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to continue such Borrowing and may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Interest Election Requests.  To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03.  Each such telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in the form attached hereto as
Exhibit F and signed by the Borrower.

(c) Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:



Third Amended and Restated Credit Agreement – Page 38

733476286 14464587



 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable to such Borrowing after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Notice to Lenders by the Administrative Agent.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election.  If the Borrower
fails to deliver a timely Interest Election Request with respect to a Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Loan having an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default or
a Borrowing Base Deficiency has occurred and is continuing, then no outstanding
Borrowing may be continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the continuation of any Borrowing shall be ineffective).

Section 2.05 Funding of Borrowing.

(a) Funding by Lenders.  EachSubject to clause (c) of this Section 2.05, each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 p.m., New York
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower (or, in the case of the initial Borrowing on the Closing Date, to an
account of the Palmetto Seller designated by the Borrower) in the applicable
Borrowing Request; provided that Loans made to finance the reimbursement of a
Letter of Credit Disbursement as provided in Section 2.08(e) shall be remitted
by the Administrative Agent to the Issuer that made such Letter of Credit
Disbursement.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
AdvanceBorrowing 

Third Amended and Restated Credit Agreement – Page 39

733476286 14464587



 

that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

(c) Conversion and Cashless Funding of Loans by Lenders on the Ninth Amendment
Effective Date.  Notwithstanding anything to the contrary set forth in this
Agreement, on the Ninth Amendment Effective Date, the outstanding loans of each
Lender immediately prior to the effectiveness of the Ninth Amendment shall
convert automatically and without any further action by such Lender, the
Borrower, the Administrative Agent, the Issuer, or any other Person, into Term
Loans of such Lender hereunder in an amount equal to such Lender’s Term Loan
Commitment as set forth on Annex II hereto, and the amount of such Lender’s
outstanding loans immediately prior to the effectiveness of the Ninth Amendment
that exceeds such Lender’s Term Loan Commitment, shall be deemed to be Revolving
Loans of such Lender hereunder, in each case, immediately after giving effect to
the Ninth Amendment.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amount or
Elected Commitment AmountLoan Commitments.

(a) Scheduled Termination of Loan Commitments.  Unless previously terminated,
the Revolving Loan Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Revolving Credit Amount, the Borrowing Base or the
Elected Commitment Amount is terminated or reduced to zero, then the Revolving
Loan Commitments shall terminate on the effective date of such termination or
reduction.  The Term Loan Commitments shall terminate at 5:00 pm central time on
the Ninth Amendment Effective Date.

(b) Optional Termination and Reduction of Aggregate Credit Amounts and Elected
Commitment Amount; Increase in Elected CommitmentMaximum Revolving Credit
Amount.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Revolving Credit Amount or the Elected Commitment Amountthen
in effect; provided that (A) each reduction of the Aggregate Maximum Revolving
Credit Amount or the Elected Commitment Amount shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Revolving Credit Amount or
the Elected Commitment Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.03(c), the Revolving Credit
Exposures would exceed

Third Amended and Restated Credit Agreement – Page 40

733476286 14464587



 

the lesser of the Aggregate Maximum Revolving Credit Amount and the Elected
Commitment Amount.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Revolving Credit Amount or the Elected
Commitment Amount under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section
2.06(b)(ii) shall be irrevocable unless expressly contingent on the closing of
other permitted credit facilities.  Any termination or reduction of the
Aggregate Maximum Revolving Credit Amount or the Elected Commitment Amount shall
be permanent and may not be reinstated except in accordance with Section
2.06(c).  Each reduction of the Aggregate Maximum Revolving Credit Amount or the
Elected Commitment Amount shall be made ratably among the Revolving Lenders in
accordance with each Revolving Lender’s Applicable Percentage.

(c)Elected Commitment Amount.  (i) The initial Elected Commitment Amount on the
Second Amendment Effective Date shall be $200,000,000.  Subject to the
conditions set forth in Section 2.06(c)(ii), the Borrower may increase the
Elected Commitment Amount then in effect by increasing the Commitment Amount of
a Lender (an “Increasing Lender”) or by causing a Person that is reasonably
acceptable to the Administrative Agent and the Issuer and at such time is not a
Lender to become a Lender (an “Additional Lender”).  Notwithstanding anything to
the contrary contained in this Agreement, in no case shall an Additional Lender
be the Borrower or an Affiliate of the Borrower.

(ii)Any increase in the Elected Commitment Amount shall be subject to the
following additional conditions:

(1)such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Elected Commitment Amount exceeds the Aggregate
Maximum Credit Amount then in effect;

(2)no Default shall have occurred and be continuing on the effective date of
such increase;

(3)if any Eurodollar Borrowings shall be outstanding on the effective date of
such increase, then on the effective date of such increase the Borrower pays any
compensation required by Section 5.02;

(4)no Lender’s Commitment Amount may be increased without the consent of such
Lender;

(5)if the Borrower elects to increase the Elected Commitment Amount by
increasing the Commitment Amount of a Lender, the Borrower and such Lender shall
execute and deliver to the Administrative Agent an agreement

Third Amended and Restated Credit Agreement – Page 41

733476286 14464587



 

substantially in the form of Exhibit G (a “Commitment Increase Agreement”); and

(6)if the Borrower elects to increase the Elected Commitment Amount by causing
an Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative  Agent a
certificate substantially in the form of Exhibit H (an “Additional Lender
Agreement”), together with an Administrative Questionnaire and a processing and
recordation fee of $3,500, and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to the order of such Additional Lender
in a principal amount equal to such Additional Lender’s Applicable Percentage of
the Aggregate Maximum Credit Amount, and otherwise duly completed and (2) pay
any applicable fees as may have been agreed to between the Borrower, the
Additional Lender and/or the Administrative Agent.

(iii)Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Commitment
Increase Agreement or the Additional Lender Agreement: (A) the amount of the
Elected Commitment Amount shall be increased as set forth therein, and (B) in
the case of an Additional Lender Agreement, any Additional Lender party thereto
shall be a party to this Agreement and have the rights and obligations of a
Lender under this Agreement and the other Loan Documents.  In addition, the
Increasing Lender or the Additional Lender, as applicable, shall purchase a pro
rata portion of the outstanding Loans (and participation interests in Letters of
Credit) of each of the other Lenders (and such Lenders hereby agree to sell and
to take all such further action to effectuate such sale) such that each Lender
(including any Increasing Lender and any Additional Lender, as applicable) shall
hold its Applicable Percentage of the outstanding Loans (and participation
interests) after giving effect to the increase in the Elected Commitment Amount.

(iv)Upon its receipt of a duly completed Commitment Increase Agreement or an
Additional Lender Agreement, executed by the Borrower and the Lender or by the
Borrower and the Additional Lender party thereto, as applicable, the processing
and recording fee referred to in Section 2.06(c)(ii) and the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if applicable, the
Administrative Agent shall accept such Commitment Increase Agreement or
Additional Lender Agreement and record the information contained therein in the
Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).  No increase in the Elected Commitment Amount shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).

(v)Upon any increase in the Elected Commitment Amount pursuant to this Section
2.06(c), (A) each Lender’s Applicable Percentage shall be automatically deemed
amended to the extent necessary so that each such Lender’s Applicable Percentage
equals the percentage of the Elected Commitment Amount represented by such
Lender’s Commitment Amount, in each case after giving effect to such increase,
(B) Annex I shall be deemed amended to reflect any changes in the Applicable
Percentages

Third Amended and Restated Credit Agreement – Page 42

733476286 14464587



 

of the Lenders other than any Increasing Lenders or Additional Lenders pursuant
to the foregoing clause (A), and (C) Annex I to this Agreement shall be deemed
amended to reflect the Applicable Percentage and Commitment Amount of any
Increasing Lender and any Additional Lender.

Section 2.07 Borrowing Base.  As further set forth in clauses (a) and (h) of
this Section 2.07, for - Midstream Component.  For the period from and including
the SecondNinth Amendment Effective Date until redetermined or recalculated in
accordance with this Agreement, the initial Borrowing Base is $200,000,000.to
but excluding the first Scheduled Midstream Component Recalculation pursuant to
this Section 2.07, the amount of the initial Midstream Component shall be
$235,500,000.

(a)RBL Component.  For the period from and including the Second Amendment
Effective Date to but excluding the date of the first Redetermination Date
thereafter pursuant to the further provisions of this Section 2.07, the initial
amount of the RBL Component has been set by the Administrative Agent and
acknowledged by the Borrower and agreed to by the Lenders to be
$62,500,000.  The Borrower and the Lenders acknowledge and agree that the
initial Borrowing Base has been determined as of the Second Amendment Effective
Date as if the Borrower and its Subsidiaries no longer own (and accordingly,
without giving any value in the RBL Component to) the MidCon Assets. 
Notwithstanding the foregoing, the RBL Component may be subject to further
adjustments pursuant to Section 2.07(f) and Section 2.07(g) from time to time
prior to the first Scheduled RBL Component Redetermination.  For each and every
determination or redetermination of the RBL Component under this Agreement, the
RBL Component shall be determined or redetermined based on the Oil and Gas
Properties of the Borrower and its Subsidiaries.

(b)The RBL Component shall be redetermined semi-annually in accordance with this
Section 2.07(b) (a “Scheduled RBL Component Redetermination”).  Promptly after
December 31 of each calendar year, commencing December 31, 2015, and in any
event prior to April 1st of each calendar year (commencing April 1, 2016), the
Borrower shall furnish to the Administrative Agent a Reserve Report in form and
substance reasonably satisfactory to the Administrative Agent, prepared by an
Approved Engineer, which Reserve Report shall be dated as of December 31 of the
immediately preceding calendar year.  In addition, within ninety (90) days after
each June 30, commencing June 30, 2016, the Borrower shall furnish to the
Administrative Agent a Reserve Report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower’s petroleum engineers, which
report shall be dated as of June 30 of such calendar year.  Each such Reserve
Report shall be accompanied by additional data concerning pricing, hedging,
quantities and purchasers of production, and other information and engineering
and geological data as the Administrative Agent or the Required Lenders may
reasonably request.  Within fifteen (15) days after receipt of such Reserve
Report and all such information, the Administrative Agent shall make an initial
determination of the new RBL Component (the “Proposed RBL Component”) and upon
such initial determination shall promptly notify the Lenders in writing of its
initial determination of the Proposed RBL Component (the “Proposed RBL Component
Notice”).  Such initial determinations made by the Administrative Agent shall be
so made by the Administrative Agent in the exercise of its sole discretion in
accordance with the Administrative Agent’s customary practices and standards for
oil and gas lending as they exist at the particular time, and may include a
consideration of the

Third Amended and Restated Credit Agreement – Page 43

733476286 14464587



 

value of the Oil and Gas Properties that are subject to legal, valid and
enforceable mortgage liens held by the Administrative Agent for the ratable
benefit of the Lenders.  In no event shall the Proposed RBL Component exceed the
Aggregate Maximum Credit Amount.  The Required Lenders shall approve or reject
the Administrative Agent’s initial determinations of the Proposed RBL Component
by written notice to the Administrative Agent within fifteen (15) days of the
Administrative Agent’s notification of its initial determinations; provided,
however, that with respect to any Proposed RBL Component that is equal to or
less than the RBL Component then in effect (but not with respect to any increase
in the RBL Component) the failure by any Lender to confirm or disapprove in
writing the Administrative Agent’s determination of the Proposed RBL Component
shall be deemed an approval of the Proposed RBL Component.  If the Required
Lenders fail to approve any such determination of the Proposed RBL Component
made by the Administrative Agent hereunder in such fifteen (15) day period, then
the Administrative Agent shall poll the Lenders to ascertain the highest
Proposed RBL Component then acceptable to the Required Lenders for purposes of
this Section 2.07(b) and, subject to the last sentence of this Section 2.07(b),
such amounts shall become the new RBL Component, effective on the date specified
in this Section 2.07.  Until such approval or deemed approval, the RBL Component
in effect before the Proposed RBL Component shall remain in effect.  Upon
agreement by the Administrative Agent and the Required Lenders of the new RBL
Component, the Administrative Agent shall, by written notice to the Borrower and
the Lenders, designate the new RBL Component available to the Borrower (the “New
RBL Component Notice”).  Such designation shall be effective as of the Business
Day specified in such written notice (or, if no effective date is specified in
such written notice, the next Business Day following delivery of such written
notice), and such new RBL Component shall remain in effect until the next
determination or redetermination of the RBL Component in accordance with this
Agreement.  Anything herein contained to the contrary notwithstanding, any
determination or redetermination of the RBL Component resulting in any increase
of the RBL Component in effect immediately prior to such determination or
redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time, and may include a
consideration of the value of the Oil and Gas Properties that are subject to
legal, valid and enforceable mortgage liens held by the Administrative Agent for
the ratable benefit of the Lenders.

(c)In addition to each Scheduled RBL Component pursuant to Section 2.07(b) (and
in addition to any redetermination of the RBL Component pursuant to Sections
2.07(f) and (g)), the Borrower may by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the direction of the Required
Lenders, by notifying the Borrower thereof, each elect to cause the RBL
Component to be redetermined once between each Scheduled RBL Component
Redetermination (an “Interim RBL Component Redetermination”) pursuant to Section
2.07(b).  If such discretionary redetermination of the RBL Component pursuant to
the provisions of this Section 2.07(c) is initiated by the Borrower, the
Borrower shall deliver a written request to the Administrative Agent together
with a Reserve Report in form and substance satisfactory to the Administrative
Agent, prepared by the Borrower’s petroleum engineers, containing information
similar to the Reserve Reports delivered pursuant to Section 2.07(b), and such
other updated engineering, production, operating and other data as the
Administrative Agent, the Issuer or any Lender may reasonably request; provided
that if the Required Lenders have requested the discretionary redetermination of
the RBL Component pursuant to the provisions of this Section 2.07(c), the
Borrower shall deliver to the

Third Amended and Restated Credit Agreement – Page 44

733476286 14464587



 

Administrative Agent such Reserve Report and other information within thirty
(30) days of receipt of a request therefor.  The Administrative Agent shall have
fifteen (15) days following receipt of such requested information to make an
initial redetermination of the RBL Component, and the Administrative Agent and
the Required Lenders shall approve and designate the new RBL Component in
accordance with the procedures and standards described in Section 2.07(b).

(d)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a certificate from a Responsible Officer certifying that,
to the best of such Responsible Officer’s knowledge and in all material
respects: (i) the information contained in each such Reserve Report and any
other information delivered in connection therewith is true and correct, (ii)
the Borrower or the Guarantors owns good and defensible title to the Oil and Gas
Properties evaluated in each such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments in excess of the volume specified in Section
7.20 with respect to their Oil and Gas Properties evaluated in such Reserve
Report that would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been transferred since the date
of the last RBL Component determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (v)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.20 had such agreement been in effect on the date
hereof, (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the present value that such Mortgaged Properties represent,
and (vii) the outstanding amount of the Debt of the Borrower or any of its
Subsidiaries does not exceed the amount permitted to be incurred pursuant to
Section 9.02(f).

(e)Notwithstanding anything herein the contrary, in the event that the Borrower
does not furnish any required Reserve Report within ten (10) days of date the
required herein, the Administrative Agent and the Required Lenders may
nonetheless designate the RBL Component from time to time thereafter until the
Administrative Agent receives such Reserve Report, whereupon the Administrative
Agent and the Required Lenders or all Lenders, as applicable, shall designate a
new RBL Component in accordance with the general procedures outlined in Section
2.07(b).

(f)In addition to any redetermination described in Section 2.07(b) or (c), if at
any time the aggregate fair market value of Oil and Gas Properties sold or
disposed of pursuant to Section 9.12(d), together with the aggregate net fair
market value to the Borrower of all Material Swap Transactions, in each case,
since the most recent redetermination of the RBL Component, exceeds five percent
(5%) of the value of proved developed Oil and Gas Properties included in the
most recently delivered Reserve Report, then the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, reduce
the RBL Component, effective immediately upon such sale, disposition or
consummation of Material Swap Transaction by an amount equal to the RBL
Component value (as determined by the

Third Amended and Restated Credit Agreement – Page 45

733476286 14464587



 

Administrative Agent in its reasonable judgment) of such Oil and Gas Properties
sold or disposed of and Swap Transactions in respect of commodities assigned,
terminated (other than as a result of the expiration thereof), unwound, sold or
liquidated, and such new RBL Component shall be effective and applicable to the
Borrower, the Administrative Agent, the Issuer and the Lenders until the next
redetermination or modification of the RBL Component pursuant to this
Agreement.  Upon any such redetermination, the Administrative Agent shall
promptly deliver a New RBL Component Notice to the Borrower and the Lenders.  So
long as the Borrower has not affirmatively elected to include the MidCon Assets
in the determination of the RBL Component, any sale or other disposition of the
MidCon Assets otherwise permitted under Section 9.12(d) shall not result in a
reduction in the RBL Component.

(g)Notwithstanding the requirements of Section 12.02(b)(ii), any decrease of the
RBL Component resulting solely as a result of any incurrence of Debt incurred by
the Borrower or any of its Subsidiaries pursuant to Section 9.02(f) shall become
effective upon the Administrative Agent’s notice thereof to the Borrower and the
Lenders, and shall not require any approval of the Lenders or the Required
Lenders.

(h)Midstream Component.  For the period from and including the Second Amendment
Effective Date to but excluding the first Scheduled Midstream Component
Recalculation pursuant to this Section 2.07(h), the amount of the initial
Midstream Component shall be $137,500,000.

(a) (i) Scheduled Recalculations of the Midstream Component.  The Adjusted
Midstream Adjusted EBITDA (and hence the Midstream Component of the Borrowing
Base) shall be recalculated quarterly (each such recalculation, a “Scheduled
Midstream Component Recalculation”) in connection with the delivery of the
consolidated financial statements of the Borrower and its Subsidiaries pursuant
to Section 8.01(a) and Section 8.01(b) and the compliance certificate pursuant
to Section 8.01(c), and shall be equal to the Midstream Adjusted EBITDA for the
Rolling Period to which such consolidated financial statements and compliance
certificate relate multiplied by the Midstream Multiplier that becomes
applicable (in accordance with the definition of Midstream Multiplier) on the
first Business Day following delivery (or in the case of the fiscal quarter
ending December 31, 2015 or the fiscal quarter ending March 31, 2016, if
earlier, the respective due date for delivery) of such consolidated financial
statements and compliance certificate.  The Administrative Agent shall notify
the Borrower and the Lenders of the amount of the recalculated Midstream
Component (the “New Midstream Component Notice”) and the resulting new Borrowing
Base, and such amount shall become the new Midstream Component and the Borrowing
Base, respectively, and shall be effective and applicable to the Borrower, the
Administrative Agent, the Issuer and the Lenders on the next Business Day
following the day such financial statements are delivered.

(b) (ii) Pro Forma Adjustments to Midstream Component.  Pro forma adjustments,
as reasonably determined by the Borrower and approved by the Administrative
Agent, shall be made to Adjusted Midstream Adjusted EBITDA (and hence the
Midstream Component of the Borrowing Base) between Scheduled Midstream Component
Recalculations for (A) acquisitions of Midstream Properties having, individually
or in the aggregate, a Midstream Attributed Value in excess of five percent (5%)
of then effective Midstream Component since the last recalculation pursuant to
Section 2.07(h)(ia), and (B) sales or

Third Amended and Restated Credit Agreement – Page 46

733476286 14464587



 

dispositions of Midstream Properties if the aggregate Midstream Attributed Value
of Midstream Properties sold since the last recalculation of the Midstream
Component exceeds five percent (5%) of the Midstream Component then in
effect.  Upon the Administrative Agent’s approval of any such pro forma
adjustments, the Midstream Component shall be recalculated using the applicable
Midstream Multiplier and the Administrative Agent shall notify the Borrower and
the Lenders of the amount of the adjusted Midstream Component and the resulting
new Borrowing Base.  The adjusted Midstream Component and the Borrowing Base,
respectively, shall become effective and applicable to the Borrower, the
Administrative Agent, the Issuer and the Lenders as of the day of such notice.

Section 2.08 Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the Issuer to issue Letters of Credit for its own account or for the
account of any of its Subsidiariesthe Guarantors, in a form reasonably
acceptable to the Administrative Agent and such Issuer, at any time and from
time to time during the Availability Period; provided that the Borrower may not
request the issuance, amendment, renewal or extension of Letters of Credit
hereunder if a Borrowing Base Deficiency exists at such time or would exist as a
result thereof.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuer relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver as
permitted by Section 12.01(a) (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuer) to the Issuer and
the Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice in the
form of Exhibit I:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit issued by such Issuer to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current Revolving Credit

Third Amended and Restated Credit Agreement – Page 47

733476286 14464587



 

Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma Revolving Credit Exposures (giving effect to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the
Letter of Credit Exposure shall not exceed the Letter of Credit Commitment and
(ii) the Revolving Credit Exposure shall not exceed the Revolving Loan Limit.

If requested by the Issuer, the Borrower also shall submit a letter of credit
application on such Issuer’s standard form in connection with any request for a
Letter of Credit.

(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is five Business Days prior to the Maturity Date.

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuer that issues such Letter of Credit or the Revolving
Lenders, each Issuer that issues a Letter of Credit hereunder hereby grants to
each Revolving Lender, and each Revolving Lender hereby acquires from such
Issuer, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuer that issues a
Letter of Credit hereunder, such Revolving Lender’s Applicable Percentage of
each Letter of Credit Disbursement made by such Issuer and not reimbursed by the
Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Revolving Loan Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement.  If the Issuer shall make any Letter of Credit Disbursement
in respect of a Letter of Credit issued by such Issuer, the Borrower shall
reimburse such Letter of Credit Disbursement by paying to the Administrative
Agent for the account of the applicable Issuer at the Alternate Base Rate plus
the Applicable Margin, an amount equal to such Letter of Credit Disbursement not
later than 12:00 p.m., New York time, on the day such Letter of Credit
Disbursement is made, if the Borrower shall have received notice of such Letter
of Credit Disbursement prior to 10:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York time, on the next succeeding
Business Day; provided that if such Letter of Credit Disbursement is not less
than $1,000,000, the Borrower shall, subject to the conditions to Borrowing set
forth herein, be deemed to have requested, and the Borrower does hereby request

Third Amended and Restated Credit Agreement – Page 48

733476286 14464587



 

under such circumstances, that such payment be financed with an ABR Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable Letter of Credit
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Revolving Loans made by such
Revolving Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuer that issued such Letter of Credit the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Administrative Agent shall distribute such payment to the Issuer
that issued such Letter of Credit or, to the extent that Revolving Lenders have
made payments pursuant to this Section 2.08(e) to reimburse such Issuer, then to
such Revolving Lenders and such Issuer as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this Section 2.08(e) to reimburse
the Issuer for any Letter of Credit Disbursement (other than the funding of ABR
Loans as contemplated above) shall not constitute a Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such Letter of Credit
Disbursement.  Any Letter of Credit Disbursement not reimbursed by the Borrower
or funded as a Revolving Loan prior to 2:00 p.m., New York time, shall bear
interest for such day at the ABR plus the Applicable Margin.

(f) Obligations Absolute.  The obligation (a “Reimbursement Obligation”) of the
Borrower to reimburse Letter of Credit Disbursements as provided in Section
2.08(e) shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuer under a Letter of Credit issued by such
Issuer against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Revolving Lenders nor the Issuer, nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuer; provided
that the foregoing shall not be construed to excuse the Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by Governmental Requirements) suffered by the Borrower that

Third Amended and Restated Credit Agreement – Page 49

733476286 14464587



 

are caused by such Issuer’s failure to exercise commercially reasonable care
when issuing Letters of Credit and determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
suffered by the Borrower as a result of Issuer’s gross negligence or willful
misconduct.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of  the Issuer (as finally
determined by a court of competent jurisdiction), such Issuer shall be deemed to
have exercised all requisite care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuer that
issued such Letter of Credit may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures.  Each Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by such Issuer.  Such Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuer has made or will
make a Letter of Credit Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuer and the Revolving Lenders with respect to
any such Letter of Credit Disbursement.

(h) Interim Interest.  If the Issuer shall make any Letter of Credit
Disbursement, then, until the Borrower shall have reimbursed such Issuer for
such Letter of Credit Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such Letter of Credit Disbursement is made to
but excluding the date that the Borrower reimburses such Letter of Credit
Disbursement, at the rate per annum then applicable to ABR Loans.  Interest
accrued pursuant to this Section 2.08(h) shall be for the account of such
Issuer, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to Section 2.08(e) to reimburse such Issuer shall be
for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of an Issuer.   The Issuer may be replaced or resign at any time
by written agreement among the Borrower, the Administrative Agent, such
resigning or replaced Issuer and, in the case of a replacement, the successor
Issuer.  The Administrative Agent shall notify the Revolving Lenders of any such
resignation or replacement of an Issuer.  At the time any such resignation or
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the resigning or replaced Issuer pursuant to Section
3.04(b).  In the case of the replacement of an Issuer, from and after the
effective date of such replacement, (i) the successor Issuer shall have all the
rights and obligations of the replaced Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
“Issuer” shall be deemed to refer to such successor or to any previous Issuer,
or to such successor and all previous Issuers, as the context shall
require.  After the resignation or replacement of an Issuer hereunder, the
resigning or replaced Issuer shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuer under this

Third Amended and Restated Credit Agreement – Page 50

733476286 14464587



 

Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required LendersRevolving Lenders holding more than fifty percent (50%) of the
Maximum Revolving Credit Amount (or, if the Revolving Loan Commitments have been
terminated, more than fifty percent (50%) of the aggregate Revolving Credit
Exposure) demanding the deposit of cash collateral pursuant to this Section
2.08(j), (ii) the Borrower is required to Cash Collateralize a Defaulting
Lender’s or Impacted Lender’s Letter of Credit Exposure pursuant to Section
2.10(d) or (e) or (iii) the Borrower is required to pay to the Administrative
Agent the excess attributable to a Letter of Credit Exposure in connection with
any prepayment pursuant to Section 3.03(c), then the Borrower shall deposit, in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (such account, the “Cash
Collateral Account”), an amount in cash equal to, in the case of an Event of
Default or a Cash Collateralization pursuant to Section 2.10(d), the Letter of
Credit Exposure, and in the case of a payment required by Section 3.03(c), the
amount of such excess as provided in Section 3.03(c), as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower or any
of its Subsidiaries described in Section 10.01(h) or Section 10.01(i).  The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuer and the Revolving Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by Governmental Requirements, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, the Issuer, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and any
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Interest or profits, if any,
on such investments shall accumulate in such account.  Moneys in such account
shall be applied by the Administrative Agent to reimburse, on a pro rata basis,
each Issuer for Letter of Credit Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Letter of Credit
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors, if any,
under this Agreement or the other Loan Documents.  If the Borrower is required
to provide an amount of

Third Amended and Restated Credit Agreement – Page 51

733476286 14464587



 

cash collateral hereunder as a result of the occurrence of an Event of Default,
and the Borrower is not otherwise required to pay to the Administrative Agent
the excess attributable to a Letter of Credit Exposure in connection with any
prepayment pursuant to Section 3.03(c)(i), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

Section 2.09 [Intentionally Omitted].

Section 2.10 Defaulting Lenders or Impacted Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender or Impacted Lender, as the case may be, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender or Impacted
Lender, as the case may be:

(a) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE X or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuer hereunder; third, to Cash Collateralize the Issuer’s fronting
exposure with respect to such Defaulting Lender in accordance with Section
2.08(j);  fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuer’s future fronting exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.08(j);  sixth, to the payment of any
amounts owing to the Lenders or the Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
6.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letter of Credit Disbursements owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit Disbursements owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letter of Credit
Agreements are held by the Lenders pro rata in accordance with the Revolving
Loan Commitments under the applicable Facility without giving effect to Section
2.10(d).  Any payments, prepayments or other amounts

Third Amended and Restated Credit Agreement – Page 52

733476286 14464587



 

paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash CollateralCollateralize pursuant to
this Section 2.10(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.; 

(b) fees shall cease to accrue on the unused amount of such Defaulting Lender’s
Applicable Percentage of the Borrowing BaseRevolving Commitment Amount pursuant
to Section 3.04(a) and no fees shall be payable to such Defaulting Lender upon
an increase in the Borrowing Base if such Lender is a Defaulting Lender pursuant
to clause (a), (b) (d) or (e) of the definition thereof;

(c) the Applicable Percentage of the Elected CommitmentRevolving Loan Credit
Amount or Revolving Loans or participation interests in Letters of Credit of
such Defaulting Lender shall not be included in determining whether the Majority
Lenders or the Required LendersRevolving Lenders holding more than fifty percent
(50%) of the Maximum Revolving Credit Amount (or, if the Revolving Loan
Commitments have been terminated, more than fifty percent (50%) of the Revolving
Credit Exposure) have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.02);

(d) if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender or Impacted Lender then:

(i) all or any part of such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that as a result thereof (x) the sum of all
such Non-Defaulting Lenders’ Revolving Credit Exposure plus such Defaulting
Lender’s or Impacted Lender’s Letter of Credit Exposure would not exceed thesuch
Non-Defaulting Lenders’ Applicable Percentage of the Revolving Loan Limit then
in effect, (y) the sum of each such Non-Defaulting Lender’s Revolving Credit
Exposure plus such Non-Defaulting Lender’s share under this clause (i) of such
Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure would not
exceed such Non-Defaulting Lender’s Applicable Percentage of the Revolving Loan
Limit then in effect and (z) the conditions set forth in Section 6.02 are
satisfied at such time;  provided however, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;  

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s or such Impacted Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.08(j) for so long as such Letter of
Credit Exposure is outstanding;



Third Amended and Restated Credit Agreement – Page 53

733476286 14464587



 

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s or Impacted Lender’s Letter of Credit Exposure pursuant to this Section
2.10(d), the Borrower shall not be required to pay any fees to such Defaulting
Lender or Impacted Lender pursuant to Section 3.04(b) with respect to such
Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure
is Cash Collateralized; and

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.10(d), then the fees payable to the
Non-Defaulting Lenders pursuant to Section 3.04 (b) shall be adjusted to give
effect to such reallocations in accordance with such Non-Defaulting Lenders’
Applicable Percentages;

(e) so long as any Revolving Lender is a Defaulting Lender or an Impacted
Lender, the Issuer shall not be required to issue, extend, renew, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Loan Commitments of the Non-Defaulting Lenders
and/or Cash Collateralized in accordance with this Section 2.10(e) (and, if
applicable, Section 2.08(j)), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.10(d)(i) (and Defaulting Lenders
or Impacted Lenders shall not participate therein); and

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 4.01(c) but
excluding Section 5.06) shall, in lieu of being distributed to such Defaulting
Lender, subject to any Governmental Requirements, (i) first, be applied to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts then owing by such
Defaulting Lender to the Issuer hereunder, and (iii) third, any remaining funds
to be held in a segregated account as cash collateral for, and application to
any future funding obligations of such Defaulting Lender hereunder or as
otherwise directed by a court of competent jurisdiction.; and

(g) Inin the event that the Administrative Agent, the Borrower, and the Issuer
agree in writing, that a Defaulting Lender or Impacted Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender or
Impacted Lender, then the Revolving Credit Exposure of the Revolving Lenders
shall be readjusted and reallocated to reflect the inclusion of such Revolving
Lender’s Revolving Loan Commitment and on such date such Lender shall purchase
at par such of the Revolving Loans and participations in Letters of Credit of
the other Revolving Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans and
participations in Letters of Credit in accordance with its Applicable Percentage
after giving effect to such reallocation; provided however; that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Revolving Lender was a Defaulting Lender or
Impacted Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Impacted Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender or Impacted

Third Amended and Restated Credit Agreement – Page 54

733476286 14464587



 

Lender.  In the event that the Administrative Agent, the Borrower, and the
Issuer agrees that an Impacted Lender has adequately remedied all matters that
caused such Lender to be an Impacted Lender, then the Letter of Credit Exposure
of the Revolving Lenders shall be readjusted and reallocated on such date such
that the Impacted Lender shall purchase at par participations in Letters of
Credit from the other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Lender to hold such
participations in Letters of Credit in accordance with its Applicable Percentage
after giving effect to such reallocation.

ARTICLE III.





PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. 

(a) At Maturity Date.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

(b) Amortization of Term Loans.  The Borrower shall make mandatory amortizing
payments of outstanding principal of the Term Loans on the last day of each
fiscal quarter commencing with the fiscal quarter ending December 31, 2019, each
in an amount equal to $10,000,000, provided that the amount of any such
mandatory amortizing payment due on the last day of a fiscal quarter shall be
reduced by the aggregate amount of any voluntary prepayments of such mandatory
amortizing payment made pursuant to Section 3.03(b).

Section 3.02 Interest.

(a) ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Eurodollar Loan plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due (after giving effect to any applicable grace period) whether at stated
maturity, upon acceleration or otherwise, and including any payments in respect
of a Borrowing Base Deficiency under Section 3.03(c), then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at the Alternate Base Rate plus two percent (2%), but in no
event to exceed the Highest Lawful Rate, and (ii) following Administrative
Agent’s notice of any Borrowing Base Deficiency pursuant to Section 3.03(c), the
amount of such Borrowing Base Deficiency shall bear interest, after as well as
before judgment, at the rate then applicable to such Loans, plus the Applicable
Margin, if any, plus an additional two percent (2%), but in no event to exceed
the Highest Lawful Rate.



Third Amended and Restated Credit Agreement – Page 55

733476286 14464587



 

(d) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on: (i) with respect to any ABR Loan, the last day of each March, June,
September and December; (ii) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part,
and (iii) in any case, on the Termination Date; provided that (w) interest
accrued pursuant to Section 3.02(c)(i) shall be payable on demand, (x) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (y) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion, and (z)
as to any Eurodollar Loan having an Interest Period longer than three (3)
months, each day that is three months, or a multiple thereof, after the first
day of such Interest Period.

(e) Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

(f) Inability to Determine Interest Rate.  If prior to the first date of any
Interest Period:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facilitycredit
facility to Eurodollar Loans.



Third Amended and Restated Credit Agreement – Page 56

733476286 14464587



 

Notwithstanding the foregoing, if the Administrative Agent (a) determines that
the circumstances described in clause (i) of this Section 3.02(f) have arisen
and such circumstances are unlikely to be temporary, (b) determines that the
circumstances described in clause (i) of this section have not arisen but the
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans or (c) new syndicated loans have
started to adopt a new benchmark interest rate, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable, provided that to the extent that the
Administrative Agent determines that adoption of any portion of such market
convention is not administratively feasible or that no market convention for the
administration of such alternate rate of interest exists, the Administrative
Agent shall administer such alternate rate of interest in a manner determined by
the Administrative Agent in consultation with the Borrower. Notwithstanding
anything to the contrary, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment. If a notice of an alternate rate of interest has been
given and no such alternate rate of interest has been determined, and (x) the
circumstances under clause (a) or (c) above exist or (y) the specific date
referred to in clause (b) has occurred (as applicable), Alternate Base Rate
shall apply without regard to clause (c) of the definition thereof. Provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

Section 3.03 Prepayments.

(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.03(b).

(b) Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 pm, New York time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 pm,
New York time, one Business Day before the date of prepayment.  Each such notice
shall be irrevocable unless expressly contingent on the closing of other
permitted credit facilities and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
Advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.  To the extent the principal amount of any
outstanding Term Loans is prepaid

Third Amended and Restated Credit Agreement – Page 57

733476286 14464587



 

pursuant to this Section 3.03(b), such prepayments may, at the Borrower’s
option, be applied dollar-for-dollar as a prepayment to reduce either (i) the
next quarterly amortizing payment (determined as of the date of such prepayment)
or the quarterly mandatory amortizing payment immediately thereafter (i.e., the
next two quarterly amortizing payments, but only the next two quarterly
amortizing payments) until prepaid in full, or (ii) the outstanding principal
amount of the Term Loans due on the Maturity Date.

(c) Mandatory Prepayments.

(i) Borrowing Base Deficiency.  If a Borrowing Base Deficiency exists other than
as a result of a redetermination of the Borrowing Base in accordance with the
provisions of Section 2.07(f),  Section 2.07(h)(ii)(B) or Section 9.02(f)occurs
and is continuing, then the Administrative Agent shall give the Borrower and the
Lenders prompt written notice thereof.  The and the Borrower shall, within
tenforty-five  (1045) days after receipt of written notice of such condition
from the Administrative Agent elect by written notice to the Administrative
Agent to take one or more of the following actions to remedy theprepay Loans in
an amount equal to the amount of such Borrowing Base Deficiency: in the manner
set forth in Section 3.03(d),  (e),  (f) and (g).

(1)prepay Advances or, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure in an aggregate amount equal to such
deficiency within ten (10) days after the Borrower’s written election;

(2)if the Borrowing Base Deficiency results from a reduction in the RBL
Component, add additional Oil and Gas Properties acceptable to the
Administrative Agent, in its sole discretion, to the RBL Component having a
value, based on the same valuation methodology approved by the Required Lenders
in determining the RBL Component that was used to value the then existing Oil
and Gas Properties, such that the Borrowing Base Deficiency is cured within
thirty (30) days after the Borrower’s written election; or

(3)commencing with the thirtieth (30th) day following the date of which the
Administrative Agent gave the Borrower notice of such Borrowing Base Deficiency
and every thirty days after such thirtieth (30th) thereafter (or any such day is
not a Business Day, on the next Business Day after such day), pay the Borrowing
Base Deficiency in six (6) equal monthly installments for the prepayment of the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure such that the Borrowing Base Deficiency is eliminated in a period of
six (6) months.

(ii) Other Borrowing Base Deficiency.  If a Borrowing Base Deficiency results
from a redetermination of the Borrowing Base in accordance with the provisions
of Section 2.07(f), Section 2.07(h)(ii)(B) or Section 9.02(f), then the
Administrative Agent shall give the Borrower and the Lenders prompt written
notice thereof.  The Borrower shall, promptly following the receipt of the
proceeds of the

Third Amended and Restated Credit Agreement – Page 58

733476286 14464587



 

Material Swap Transaction, the sale or disposition of Oil and Gas Properties,
the sale or disposition of Midstream Properties, or the issuance of Unsecured
Notes, as applicable, but in any event, within one (1) Business Day thereof, pay
to the Administrative Agent from such proceeds an amount sufficient to eliminate
such Borrowing Base Deficiency.Material Asset Disposition.  If at any time the
Borrower or any of its Subsidiaries sells, assign, conveys, transfers or
otherwise disposes of any Property pursuant to Section 9.12(d) (whether in one
more transactions) having a fair market value in excess of $1,000,000, or issues
any additional Equity Interest in the Borrower or sells any Equity Interests in
the Borrower, then, within three (3) Business Days after the consummation of
such sale, assignment, conveyance or disposition, the Borrower shall, or shall
cause such Subsidiary to, use the net cash proceeds thereof in excess of
$1,000,000 to prepay the outstanding principal amount of the Term Loans in the
manner set forth in Section 3.03(d),  (e),  (f) and (g).

(iii) Reduction of Loan Commitments.  On the date of each reduction of the
Aggregate Maximum Revolving Credit Amount or Elected Commitment Amount pursuant
to Section 2.06, the Borrower agrees to make a prepayment in respect of the
outstanding amount of the AdvancesRevolving Loans to the extent, if any, that
the Revolving Credit Exposure exceeds the Revolving Loan Limit.

(iv) Excess Cash Balances. If at any time while there are any Borrowings
outstanding, the Borrower and its Consolidated Subsidiaries have any cash or
cash equivalentsCash Equivalents (other than cash in Cash Collateral Accounts
and Excluded Cash) in excess of $10,000,0007,500,000 in the aggregate at any
time (other than any cash set aside to pay dividends or distributions to the
Borrower’s Equity Interest holders and its Consolidated Subsidiaries’ Equity
Interest holders in the next ninety (90) days) (the "Excess Cash"the “Excess
Cash”), then the Borrower shall prepay the Borrowingsoutstanding principal
amount of the Term Loans and any accrued unpaid interest in an amount equal to
the Excess Cash within three (3) Business Days after the first Business Day on
which such Excess Cash exists; provided that to the extent that any Excess Cash
results from the receipt of the proceeds of any sale or disposition of Property,
then the Borrower shall not be required to prepay such Excess Cash until the
fifth Business Day following the receipt of such proceeds. in the manner set
forth in Section 3.03(e),  (f) and (g).  

(v) Unused Availability.  If, at the end of any fiscal quarter (and after giving
pro forma effect to the most recent scheduled mandatory amortization payment
required under Section 3.01(b)), the unused borrowing availability under the
Maximum Revolving Credit Amount plus the aggregate amount of the Borrower’s and
its Consolidated Subsidiaries’ cash and Cash Equivalents on hand (other than
cash in Cash Collateral Accounts and Excluded Cash), exceeds $22,000,000, then
the Borrower shall make a mandatory prepayment of outstanding Term Loans on the
last day of such fiscal quarter in an amount such that, after giving effect to
such prepayment, the sum of the unused borrowing availability under the Maximum
Revolving Credit Amount plus the aggregate amount of the Borrower’s and its
Consolidated Subsidiaries’ cash and Cash Equivalents on hand does not exceed
$20,000,000, and in the manner set forth in Section 3.03(d),  (e),  (f) and (g).
 



Third Amended and Restated Credit Agreement – Page 59

733476286 14464587



 

(vi) Unsecured Notes Issuance.  If at time the Borrower issues any Unsecured
Notes, then within three (3) Business Days after the issuance of such Unsecured
Notes, the Borrower shall use the net cash proceeds of the issuance of such
Unsecured Notes to prepay the outstanding principal amount of the Term Loans and
any accrued unpaid interest in the manner set forth in Section 3.03(e),  (f) and
(g).

(d) Accrued Interest.  Each prepayment under Section 3.03(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 5.02 as
a result of such prepayment.

(e) No Premium or Penalty.  Prepayments permitted or required under this Section
3.03 shall be without premium or penalty, except as required under Section 5.02.

(f) Ratable Application; Order.  Each prepayment of Borrowings pursuant to this
Section 3.03(c)(iv) shall be applied as directed by the Borrower, provided that
if the Borrower does not provide instructions for the application of such
prepayment, such prepayment shall be applied, first, ratablySection 3.03(c)
shall be applied ratably to the Loans included in the prepaid Borrowings,
 first, to any ABR Borrowings then outstanding, and, second, to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.
Each prepayment of Borrowings pursuant to this Section 3.03(c)(iv) shall be
applied ratably to the Loans included in the prepaid Borrowings.

(v)Accrued Interest.  Each prepayment under this Section 3.03(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 5.02 as
a result of such prepayment.

(d)No Premium or Penalty.  Prepayments permitted or required under this Section
3.03 shall be without premium or penalty, except as required under Section 5.02.

(g) Application of Payments to Reduce Term Loans Due at Maturity.  To the extent
the principal amount of any outstanding Term Loans is repaid pursuant to clauses
(i), (ii), (iv), (v) or (vi) of this Section 3.03(c), such prepayments shall be
applied dollar-for-dollar as a prepayment to reduce the outstanding principal
amount of the Term Loans due on the Maturity Date (and for the avoidance of
doubt, no mandatory prepayment of the Term Loans, shall be applied to or
otherwise used to reduce any quarterly mandatory amortization payment required
under Section 3.01(b)).

Section 3.04 Fees.

(a) Commitment Fees.  Except as provided in Section 2.10(b), the Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
commitment fee (the “Commitment Fee”), which shall accrue at the rate per annum
determined based on the Commitment Fee Rate on the daily unused amount of the
aggregate of each Revolving Lender’s Applicable Percentage of the
ElectedRevolving Loan Commitment Amount 

Third Amended and Restated Credit Agreement – Page 60

733476286 14464587



 

during the period from and including the date of this Agreement to but excluding
the Termination Date (the face amount of any issued and outstanding Letter of
Credit shall count as usage for purposes hereof).  Accrued Commitment Fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof.  All Commitment Fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case such Commitment Fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) Letter of Credit Fees.  Except as provided in Section 2.10(d), the Borrower
agrees to pay (i) to the Administrative Agent for the account of each Revolving
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Margin used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Revolving Lender’s Letter of Credit Exposure (excluding any portion thereof
attributable to unreimbursed Letter of Credit Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date on which such Revolving Lender’s Commitment Amount terminates and the date
on which such Revolving Lender ceases to have any Letter of Credit Exposure;
(ii) to the Issuer, for its own account, a fronting fee equal to the greater of
$500 or 0.125% of the face amount of each outstanding Letter of Credit; and
(iii) to the Issuer, for its own account, its standard fees with respect to the
amendment, renewal or extension of any Letter of Credit issued by such Issuer or
processing of drawings thereunder.  Participation fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement.  Any other fees
payable to the Issuer pursuant to this Section 3.04(b) shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case such fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
specified in the Fee Letter.

ARTICLE IV.





PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 

(a) Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Letter of Credit Disbursements, or of amounts payable under Section 5.01,
 Section 5.02,  Section 5.03 or otherwise) prior to 2:00 p.m., New York time, on
the date when due (after giving effect to applicable grace periods), in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall be fully earned and shall not be

Third Amended and Restated Credit Agreement – Page 61

733476286 14464587



 

refundable under any circumstances.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices specified in Section 12.01, except payments to be made directly
to an Issuer as expressly provided herein and except that payments pursuant to
Section 5.01,  Section 5.02,  Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, and any such
payments payable to a Lender shall be made in accordance with such Lender’s
Applicable Percentage, unless otherwise provided herein.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed Letter of Credit Disbursements, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed Letter of Credit
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
Disbursements then due to such parties.

(c) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Letter of
Credit Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in Letter of
Credit Disbursements and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in Letter of Credit Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 4.01(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit
Disbursements to any assignee or Participant, other than to the Borrower or any
Consolidated Subsidiary thereof (as to which the provisions of this Section
4.01(c) shall apply).  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under Governmental Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and

Third Amended and Restated Credit Agreement – Page 62

733476286 14464587



 

counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuer that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuer, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or such
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuer with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

ARTICLE V.





INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (including marginal, special,
emergency or supplemental reserves), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender for Eurocurrency liabilities under Regulation D of the Board (as the
same may be amended, supplemented or replaced from time to time) or otherwise,
except to the extent reflected in the Adjusted LIBO Rate by virtue of the
Statutory Reserve Rate; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender or the Issuer determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuer’s capital
or on the capital of such Lender’s or such Issuer’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuer, to a level below that which such Lender or such Issuer or such Lender’s
or such Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuer’s policies and the
policies of such

Third Amended and Restated Credit Agreement – Page 63

733476286 14464587



 

Lender’s or such Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or such Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuer or such Lender’s or such Issuer’s holding company for any
such reduction suffered.

(c) Certificates.  A certificate of a Lender or the Issuer setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or such Issuer or its holding company, as the case may
be, as specified in Section 5.01(a) or (b) shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuer to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuer’s
right to demand such compensation, provided that no Lender may make any such
demand more than 180 days after the Termination Date, nor for any amount which
has accrued more than 270 days prior to such Lender or Issuer delivering the
certificate required in Section 5.01(c) unless such compensation demand results
from a Change in Law that has a retroactive effect, in which case the time
periods given above will be extended to take into account such retroactive
period.

Section 5.02 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.  For purposes of this Section 5.03, the term “Lender”
includes the Issuer and the term “applicable law” includes FATCA.

(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and

Third Amended and Restated Credit Agreement – Page 64

733476286 14464587



 

clear of and without deduction or withholding for any Taxes, except as required
by applicable law; provided that if the Borrower or any Guarantor shall be
required by applicable law to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuer (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Borrower or such Guarantor shall make such deductions or
withholdings and (iii) the Borrower or such Guarantor shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Governmental Requirements.

(b) Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with Governmental
Requirements or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuer, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent, such Lender or such Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate of the Administrative Agent, a
Lender or an Issuer as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

(d) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(d).

(e) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a

Third Amended and Restated Credit Agreement – Page 65

733476286 14464587



 

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of any withholding Tax, with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower (with a copy
to the Administrative Agent), (x) on or before the date it becomes a party
hereto, (y) thereafter when reasonably requested by the Borrower or the
Administrative Agent and (z) promptly upon the expiration, obsolescence or
invalidity of any previously delivered form, (i) such properly completed and
executed documentation prescribed by Governmental Requirements or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate, including but not limited to appropriate IRS
Form W-8 (and any required attachments thereto) or W-9, as applicable (or, in
each case, any successor form).  Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in clause (iii) of this
Section 5.03(f) and Section 5.03(g)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(g) FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount required to be deducted and withheld from such payment.

(h) Refund.  If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to Section 5.03(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party incurred in connection with such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) if the payment would place the
indemnified

Third Amended and Restated Credit Agreement – Page 66

733476286 14464587



 

party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival.  Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the
CommitmentsCommitment Amounts and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 5.04 Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Section 5.06 Replacement of a Lender.  If any Lender (an “Affected Lender”) (a)
makes a demand upon the Borrower for amounts pursuant to Section 5.01 (and the
payment of such amounts are, and are likely to continue to be, materially more
onerous in the reasonable judgment of the Borrower than with respect to the
other Lenders), (b) in connection with any proposed increase in the Borrowing
Base pursuant to Section 2.07 refuses to consent to such increase[intentionally
omitted], or (c) any Lender has not approved (or is not deemed to have approved)
any amendment to, or waiver of, the terms of this Agreement or any other Loan
Document approved by Administrative Agent and RequiredMajority Lenders, the
Borrower may,

Third Amended and Restated Credit Agreement – Page 67

733476286 14464587



 

within 30 days of receipt by the Borrower of such demand or such non-consent or
non-approval, as applicable, give notice (a “Replacement Notice”) in writing to
the Administrative Agent and such Affected Lender of its intention to cause such
Affected Lender to sell all of its Loans, Loan Commitments and/or Notes to an
Eligible Assignee (a “Replacement Lender”) designated in such Replacement
Notice; provided, however, that no Replacement Notice may be given by the
Borrower and no Lender may be replaced pursuant to this Section 5.06 if (i) such
replacement conflicts with any Governmental Requirements or regulation, (ii) any
Event of Default (other than an Event of Default that has been waived by the
RequiredMajority Lenders) shall have occurred and be continuing at the time of
such replacement, or (iii) prior to any such replacement, such Affected Lender
shall have taken any necessary action under Section 5.04 (if applicable) so as
to eliminate the continued need for payment of amounts owing pursuant to Section
5.01 or shall, if applicable, have waived its right to payment of the specific
amounts that give rise or would give rise to such Replacement Notice (it being
understood for sake of clarity that the Affected Lender shall be under no
obligation to waive such rights to payment and that such Affected Lender, if it
is replaced in accordance with this Section 5.06, shall be entitled to be
reimbursed for all breakage losses in connection with such replacement).  If the
Administrative Agent shall in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Borrower
and such Affected Lender in writing that the Replacement Lender is satisfactory
to the Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender or an Affiliate of a Lender or an
Eligible Assignee), then such Affected Lender shall, subject to the payment of
any amounts due pursuant to Section 5.02, assign, in accordance with Section
12.04, all of its Loan Commitments, Loans, Notes (if any), and other rights and
obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) designated in the Replacement Notice
to such Replacement Lender; provided, however, that (A) such assignment shall be
without recourse, representation or warranty (other than that it has not
previously transferred its interest) and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender, (B)
the purchase price paid by such Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice, and/or its
Percentagepercentage of outstanding Reimbursement Obligations, as applicable,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under Section
5.01), and (C) the Borrower shall pay to the Affected Lender and the
Administrative Agent all reasonable out-of-pocket expenses incurred by the
Affected Lender and the Administrative Agent in connection with such assignment
and assumption (including the processing fees described in Section 12.04).  If
the Affected Lender fails to execute an Assignment and Assumption after five (5)
Business Days’ notice from the Administrative Agent, such failure to execute
shall not impair the validity of the removal of the Affected Lender and the
mandatory assignment of such Affected Lender’s Loan Commitments, Loans, Notes
(if any), and other rights and obligations under this Agreement and all of the
Loan Documents and such assignment shall be effective without the execution of
an Assignment and Assumption by the Affected Lender.  If the Administrative
Agent fails to notify the Borrower within 30 days of its receipt of such
Replacement Notice that such Replacement Lender is satisfactory, then such
Replacement Lender shall be deemed satisfactory to the Administrative
Agent.  Upon the effective date of an assignment described above, the
Replacement Lender shall become a “Lender” for all purposes under the Loan
Documents. 



Third Amended and Restated Credit Agreement – Page 68

733476286 14464587



 

ARTICLE VI.





CONDITIONS PRECEDENT

Section 6.01 Closing Date.  The obligations of the Lenders to make the initial
Loans and of the Issuer to issue Letters of Credit in connection with the
initial Borrowing hereunder on the Closing Date shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02), and the Lenders and the Issuer agree that each
of the following conditions have been satisfied or waived as of the Closing
Date:

(a) The Arranger, the Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the General
Partner of the Borrower and of each Guarantor setting forth (i) resolutions of
the board of directors or other managing body of the General Partner with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the individuals who are
authorized to sign the Loan Documents to which the Borrower (acting through the
General Partner) or such Guarantor is a party, (iii) specimen signatures of such
authorized individuals, and (iv) the articles or certificate of incorporation or
formation and bylaws, operating agreement or partnership agreement, as
applicable, of the Borrower, its General Partner and each Guarantor, in each
case, certified as being true and complete.  The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
the Borrower, the General Partner and each Guarantor.

(d) [Intentionally Omitted].

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender that has requested a Note not later than two (2)
Business Days prior to the Closing Date, which Notes shall be in a principal
amount equal to its Maximum Credit Amount (as defined in this Agreement prior to
the Second Amendment Effective Date) dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee Agreement and the
other Security Instruments described on Exhibit C.  In connection with the
execution and delivery of the Security

Third Amended and Restated Credit Agreement – Page 69

733476286 14464587



 

Instruments, (i) the Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens (subject only to
Excepted Liens) on at least 80% of the total value of the Proved Reserves
evaluated in the Initial Reserve Report and (ii) the Collateral Agent shall have
received original stock or membership interest certificates (if such interests
are certificated) evidencing all of the issued and outstanding Equity Interests
in each Guarantor, together with the appropriate undated stock powers, or other
equivalent instruments of transfer reasonably acceptable to the Administrative
Agent, for each certificate duly executed in blank by the registered owner
thereof; provided that any original stock or membership interest certificates
(if any) held by the Existing Agent may be delivered to the Administrative Agent
within a reasonable time after the Closing Date.

(h) No event or circumstance that could cause a Material Adverse Effect shall
have occurred.

(i) The Administrative Agent shall have received: (A) reasonably satisfactory
evidence that, upon the consummation of the Transactions, the Palmetto Buyer has
(or contemporaneously with the funding of the Loans hereunder on the Closing
Date shall have) acquired, pursuant to the Palmetto PSA, title in the aggregate
to Oil and Gas Properties included in the Palmetto Reserve Report equal to or
exceeding 95% of the present value of all of the Oil and Gas Properties included
in the Palmetto Reserve Report, free of any Liens other than PermittedExcepted
Liens and Liens in favor of the Collateral Agent; (B) a certificate of a
Responsible Officer of the General Partner (1) certifying that, upon the
consummation of the Transactions, the Palmetto Buyer has (or will have)
consummated the acquisition contemplated by the Palmetto PSA substantially in
accordance with its terms and all conditions to the obligations of the parties
set forth in the Palmetto PSA (other than the payment of the purchase price
thereunder) shall have been satisfied or waived, and no provision thereof shall
have been waived, amended, supplemented or otherwise modified to the extent such
waiver, amendment, supplement or other modification would reasonably be expected
to adversely affect the Lenders (except as otherwise agreed by the Lenders), (2)
certifying that the Oil and Gas Properties described in the Palmetto Reserve
Report have been (or are to be) acquired pursuant to the Palmetto PSA, (3)
certifying as to the final purchase price paid (or to be paid) under the
Palmetto PSA after giving effect to all adjustments as of the closing date for
such acquisition, and specifying, by category, the amount of such adjustment,
and (4) certifying that attached thereto is a true and complete executed copy of
the Palmetto PSA pursuant to which such Purchaserpurchaser has acquired (or will
acquire) such Oil and Gas Properties; and (C) duly executed releases and/or
terminations of any financing statements or mortgages specifically referencing
and burdening the Oil and Gas Properties included in the Palmetto Reserve
Report.

(j) The Administrative Agent shall have received an opinion of (i) Akin Gump
Strauss Hauer & Feld, LLP, special New York counsel to the Borrower and (ii)
special local counsel to the Borrower in each jurisdiction where the Mortgaged
Properties are located, such local counsel to be acceptable to Administrative
Agent, each, in form and substance satisfactory to the Administrative Agent, as
to such matters incident to the Transactions as the Administrative Agent may
reasonably request.

(k) The Administrative Agent shall have received a copy of the Initial Reserve
Report.



Third Amended and Restated Credit Agreement – Page 70

733476286 14464587



 

(l) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and its Subsidiaries evidencing that the Borrower and
its Subsidiaries are carrying insurance in accordance with Section 7.12.

(m) The Administrative Agent shall have received the Financial Statements.

(n) The Administrative Agent shall have received the Assignment Agreement duly
executed and delivered by the parties thereto.

(o) The Administrative Agent shall have received the Fee Letter duly executed
and delivered by the parties thereto.

(p) The Administrative Agent shall have received financial projections of the
Borrower and its Subsidiaries for the three (3) fiscal year period commencing
with the 2015 Fiscal Year and continuing through the 2017 Fiscal Year prepared
by the Borrower in good-faith and based on assumptions believed by the Borrower
to be reasonable at the time made.

(q) The Administrative Agent shall have received evidence reasonably
satisfactory to it, that the Borrower shall have maintained in effect all Swap
Transactions disclosed to the Administrative Agent in January 2015 and entered
into (or contemporaneously with the funding of the Loans hereunder on the
Closing Date to be entered into) the Swap Transactions set forth on Schedule
6.01(q) with Approved Counterparties (the “Minimum Hedges”).

(r) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower has at least $4,000,000 of unused
availability under the Borrowing Base immediately following the effectiveness of
this Agreement.

(s) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties, the Borrower,
and its Subsidiaries for each of the following jurisdictions: Oklahoma, Kansas,
Delaware, Texas and any other jurisdiction requested by the Administrative
Agent; other than those being assigned or released on or prior to the Closing
Date or Liens permitted by Section 9.03.

(t) No, action, suit, investigation or other proceeding is pending or threatened
before any arbitrator or Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking damages from the Borrower in connection
with the transactions contemplated in this Agreement or which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(u) The Administrative Agent is satisfied, in its sole discretion, with the
results of its due diligence examination of the Borrower, the Guarantors and the
Properties owned by the Borrower or Guarantors, including the Borrower’s and the
Guarantors’ proposed development of their Properties, the location
discount/premium and transportation costs for all Hydrocarbons produced on such
Properties, existing Hydrocarbon sales and all aspects of the Borrower’s and the
Guarantors’ existing and contemplated Hydrocarbon marketing activities.



Third Amended and Restated Credit Agreement – Page 71

733476286 14464587



 

(v) The Administrative Agent and each Lender shall have received all Act
disclosures requested by them prior to execution of this Agreement.

(w) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Section 6.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuer to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and no Borrowing
Base Deficiency shall exist or result therefrom.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.

(c) The representations and warranties of the Borrower and the Guarantors, if
any, set forth in this Agreement and in the other Loan Documents shall be true
and correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuer to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with Section
2.08(b), as applicable.

(f) At the time of, and immediately after giving effect to, such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Borrower and its Consolidated Subsidiaries shall not have any
cash or cash equivalentsCash Equivalents (other than cash in Cash Collateral
Accounts and Excluded Cash) in excess of $10,000,000 in the aggregate (other
than any cash set aside to pay dividends or distributions to the Borrower’s
Equity Interest holders and its Consolidated Subsidiaries’ Equity Interest
holders in the next ninety (90) days)7,500,000 in the aggregate.



Third Amended and Restated Credit Agreement – Page 72

733476286 14464587



 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the satisfaction of the
conditions specified in Section 6.02(a) through (d)[ and (f)].

ARTICLE VII.





REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority
and qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s limited partnership or limited liability company
powers, as applicable, and have been duly authorized by all necessary limited
partnership or limited liability company action, as applicable, and, if
required, partner or member action.  When executed and delivered, each Loan
Document and each of the agreements by which the Borrower or any Guarantor
acquires ownership of the Mortgaged Properties to which the Borrower and any
Guarantor is a party will have been duly executed and delivered by the Borrower
and such Guarantor and will constitute a legal, valid and binding obligation of
the Borrower and such Guarantor, as applicable, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03 Approvals; No Conflicts.  The Transactions (a) do not require any
consent, license, or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including the
members or any class of directors of the Borrower or any other Person, whether
interested or disinterested), except such as have been obtained or made and are
in full force and effect, and except for the filing and recording of Security
Instruments to perfect the Liens created by such Security Instruments, (b) will
not violate any Governmental Requirements or regulation or the charter, by-laws,
operating agreement or other organizational documents of the Borrower or any of
the Guarantors or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of the Guarantors or their Properties, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of the Guarantors and (d) will not result in the creation or imposition of
any Lien on any Property of the Borrower or any of the Guarantors (other than
the Liens created by the Loan Documents).  The Borrower and each of the
Guarantors has obtained all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Guarantors and the validity against the Borrower and each of the Guarantors of
the Loan Documents to which it is a party, and such consents, licenses and
approvals are in full force and effect.



Third Amended and Restated Credit Agreement – Page 73

733476286 14464587



 

Section 7.04 Financial Statements.

(a) The Borrower has delivered to the Administrative Agent and the Lenders the
Financial Statements, and the Financial Statements are correct and complete in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
for their respective periods in accordance with GAAP, applied on a consistent
basis.

(b) Since December 31, 2014,2018, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

(c) Neither the Borrower nor any of its Subsidiaries has any Material
Indebtedness (including Disqualified Capital Stock), or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except for the (i) Obligations
hereunder, (ii) as referred to or reflected or provided for in the Financial
Statements, or (iii) Debt otherwise permitted hereunder.

Section 7.05 Litigation.  Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (a)
which, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (unless fully covered by
standard insurance which is acknowledged and uncontested by the applicable
insurer and with standard deductibles) or (b) that involve any Loan Document or
the Transactions.  Since the date of this Agreement, there has been no change in
the status of the matters disclosed in Schedule 7.05 that, individually or in
the aggregate, has resulted in, or could reasonably be expected to result in a
Material Adverse Effect.

Section 7.06 Environmental Matters.  Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

(a) except as set forth on Schedule 7.06, no Property of the Borrower or any of
its Consolidated Subsidiaries nor the operations conducted thereon violate any
order or requirement of any court or Governmental Authority or any Environmental
Laws.

(b) no Property of the Borrower or any of its Consolidated Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each of its
Subsidiaries, including, without limitation,

Third Amended and Restated Credit Agreement – Page 74

733476286 14464587



 

past or present treatment, storage, disposal or release of a hazardous
substance, oil and gas waste or solid waste into the environment, have been duly
obtained or filed or requested, and the Borrower and each of its Consolidated
Subsidiaries are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations.

(d) the Borrower has taken all steps reasonably necessary to determine and has
determined that, except as set forth on Schedule 7.06, no oil, hazardous
substances, solid waste or oil and gas waste, have been disposed of or otherwise
released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of the
Borrower or any of the Guarantors except in compliance with Environmental Laws
and so as not to pose an imminent and substantial endangerment to public health
or welfare or the environment.

(e) to the extent applicable, all Property of the Borrower and each of the
Guarantors currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(f) except as set forth on Schedule 7.06, neither the Borrower nor any of its
Consolidated Subsidiaries has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

Section 7.07 Compliance with the Laws and Agreements.  Each of the Borrower and
its Consolidated Subsidiaries are in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other authorizations granted by
Governmental Authorities necessary for the ownership of its Property and the
present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 7.08 Investment Company Act.  Neither the Borrower nor any of its
Consolidated Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 7.09 Taxes.  Each of the Borrower and its Consolidated Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Consolidated Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the Borrower and its
Consolidated Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  No tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such

Third Amended and Restated Credit Agreement – Page 75

733476286 14464587



 

governmental charge, except for tax Liens or claims that could not reasonably be
expected to have a Material Adverse Effect.

Section 7.10 ERISA.

(a) The Borrower and its Consolidated Subsidiaries have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any,
that they maintain.

(b) No act, omission or transaction has occurred that could result in imposition
on the Borrower, any of its Subsidiaries or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under Section 409 of ERISA.

(c) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974.  No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any of its Subsidiaries or any ERISA Affiliate has been or is
expected to be incurred with respect to any Plan.  No ERISA Event with respect
to any Plan has occurred.

(d) Full payment when due has been made of all amounts which the Borrower, any
of its Subsidiaries or any ERISA Affiliate is required under the terms of each
Plan, if any, or Governmental Requirements to have paid as contributions to such
Plan as of the date hereof, and no failure to satisfy the minimum funding
standard (within the meaning of Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any Plan.

(e) Each Pension Plan satisfies the minimum funding requirements of Section 412
of the Code and, if applicable, Part 3 of Title I of ERISA.

(f) Neither the Borrower nor its Subsidiaries sponsors or  maintains an employee
welfare benefit plan, as defined in Section 3(1) of ERISA that provides benefits
to former employees of such entities, other than as required by Part 6 of Title
I of ERISA.

(g) Neither the Borrower nor its Subsidiaries nor any ERISA Affiliate would be
subject to any withdrawal liability under Part 1 of Subtitle E of Title IV of
ERISA if the Borrower, its Subsidiaries or any ERISA Affiliate were to engage in
a “complete withdrawal” (as defined in Section 4203 of ERISA) or a “partial
withdrawal” (as defined in Section 4205 of ERISA) for any Multiemployer Plan.

(h) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is required
to provide security under Section 401(a)(29) of the Code due to a Pension Plan
amendment that results in an increase in current liability for any Pension Plan.



Third Amended and Restated Credit Agreement – Page 76

733476286 14464587



 

Section 7.11 Disclosure; No Material Misstatements.

(a) Schedule 7.11 describes, as of the Closing Date, all Material Indebtedness
of the Borrower or any of its Consolidated Subsidiaries, and all obligations of
the Borrower or any of its Consolidated Subsidiaries to issuers of surety or
appeal bonds (other than operator’s bonds, plugging and abandonment bonds, and
similar surety obligations obtained in the ordinary course of business) issued
for the account of the Borrower or any of its Consolidated Subsidiaries.

(b) Taken as a whole, none of the reports, Financial Statements, certificates,
Reserve Reports, any information included in any Beneficial Ownership
Certification or other information furnished by or on behalf of the Borrower or
any of its Subsidiaries to the Administrative Agent, in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which (including the time at which) they were made,
not misleading; provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 7.12 Insurance.  The Borrower has, and has caused each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans are
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies pertaining to liability coverage name the
Administrative Agent and the Lenders as “additional insureds,” and, in either
case, provide that the insurer will give at least thirty (30) days prior notice
of any cancellation to the Administrative Agent.

Section 7.13 Restriction on Liens.  Neither the Borrower nor any of the
Guarantors is a party to any material agreement or arrangement, or subject to
any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent, the Collateral
Agent and the Lenders on or in respect of their Properties to secure the
Obligations.

Section 7.14 Subsidiaries.  Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries.  The Borrower has no Foreign Subsidiaries.

Section 7.15 Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Sanchez Midstream Partners LP (or
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(l) in accordance with Section

Third Amended and Restated Credit Agreement – Page 77

733476286 14464587



 

12.01).  The Borrower’s principal place of business and chief executive offices
are located at the address specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(l) and Section 12.01(c)).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization  and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(l)).

Section 7.16 Properties; Titles; Etc.  Subject to Excepted Liens, each of the
Obligors have good and indefeasible title to all of its Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and to all Midstream
Properties (including, for the avoidance of doubt, all material contracts
related thereto), free and clear of all Liens except for Excepted Liens.  The
Borrower has good and defensible title to all of the Equity Interests in the
Subsidiaries and Joint Ventures listed on Schedule 7.14 (as supplemented
pursuant to Section 7.14) except for Excepted Liens.  No material Oil and Gas
Properties of any Obligor comprise a “building” or “mobile home” (each as
defined in Regulation H promulgated under the Flood Insurance Laws).

(a) The quantum and nature of the interest of the Obligors in and to their
Hydrocarbon Interests as set forth in the most recent Reserve Report includes
the entire interest of the Obligors in such Hydrocarbon Interests as of the date
of such Reserve Report and are complete and accurate in all material respects as
of the date of such Reserve Report; there are no “back-in” or “reversionary”
interests held by third parties which could materially reduce the interest of
the Obligors in such Hydrocarbon Interests except as taken into account in such
Reserve Report.  The Working Interests held by the Obligors in their Oil and Gas
Properties shall not in any material respect obligate any of such Persons to
bear the costs and expenses relating to the maintenance, development, and
operations of such Oil and Gas Properties in an amount in excess of the Working
Interest of such Person in each such Hydrocarbon Interest set forth in the most
recent Reserve Report.

(b) All oil and gas leases and instruments and other similar agreements
comprising the Borrower’s and its Consolidated Subsidiaries Oil and Gas
Properties necessary for the conduct of business of the Borrower and its
Consolidated Subsidiaries are valid and subsisting, in full force and effect and
there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such leases, instruments or agreements, in each case which would affect in any
material respect the conduct of the business of the Borrower and its
Subsidiaries.  Neither the Borrower, any of the Guarantors nor, to the knowledge
of the Borrower, any other party to any leases, instruments or agreements
comprising its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report, has given or threatened to give written notice of any default
under or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any such lease, instrument or
agreement. 

(c) All of the Properties of the Borrower and its Consolidated Subsidiaries that
are reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and have been maintained by
the Borrower and its Consolidated Subsidiaries as is customary in the oil and
gas industry.  Since the date of the most recent financial statements delivered
pursuant to Sections 6.01(m) and 8.01, neither the business nor the Properties
of the Borrower and its Consolidated Subsidiaries have been materially and

Third Amended and Restated Credit Agreement – Page 78

733476286 14464587



 

adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

(d) Except for Excepted Liens or as otherwise disclosed in writing to the
Administrative Agent:

(i) In each case only with respect to any of the Obligors’ Oil and Gas
Properties that have been assigned a discounted present value equal to or in
excess of $2,000,000 in any Reserve Report, (A) all rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to any such Hydrocarbon Interests evaluated in any Reserve Report have
been properly and timely paid in the ordinary course of business and (B) all
material expenses payable under the terms of the contracts and agreements
comprising such Oil and Gas Properties (other than those described above in
clause (A)) have been properly and timely paid in the ordinary course of
business, except in each case where such payments are being contested in good
faith by appropriate proceedings and for which adequate reserves complying with
GAAP have been made;

(ii) All of the proceeds from the sale of Hydrocarbons produced from the
Borrower’s and its Consolidated Subsidiaries’ Hydrocarbon Interests are being
properly and timely paid to the Borrower without suspense, other than any such
proceeds the late payment or non-payment of which could not reasonably be
expected to materially adversely affect the value of the Borrower’s and its
Consolidated Subsidiaries’ Hydrocarbon Interests taken as a whole; and

(iii) No material amount of proceeds that has been received by the Borrower or
any of its Consolidated Subsidiaries from the sale of Hydrocarbons produced from
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report is subject to any claim for any refund or refund obligation.

(e) The Borrower and its Consolidated Subsidiaries own the Midstream Properties
that generated the Adjusted Midstream Adjusted EBITDA used in the most recent
calculation of the Midstream Component as may be adjusted pursuant to Section
2.07(h)(iib), except for Midstream Properties disposed of since the most recent
calculation of the Midstream Component that did not meet the thresholds provided
by Section 2.07(h)(iib) with respect to the disposition of such Midstream
Properties.

Section 7.17 Title.  Upon satisfaction of the covenants in Section 8.16, the
Administrative Agent shall have received title opinions, title reports or other
title due diligence reflecting that the Borrower or the Guarantors shall have
title reasonably satisfactory to the Administrative Agent in (a) such Oil and
Gas Properties of the Borrower and the Guarantors constituting ninety percent
(90%) of the Proved Reserves evaluated in the RBL Component and (b) the material
Midstream Properties.



Third Amended and Restated Credit Agreement – Page 79

733476286 14464587



 

Section 7.18 Security Instruments. 

(a) The provisions of the Pledge and Security Agreement delivered to the
Administrative Agent are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Administrative Agent, the Lenders and the other
secured parties, a legal, valid and enforceable security interest in the pledged
Collateral (as defined therein) and proceeds thereof and (i) when certificates,
if any, representing or constituting the pledged Collateral are delivered to the
Collateral Agent and (ii) upon the filing of UCC-1 Financing Statements with the
secretary of state of each jurisdiction of formation for each of the debtors
party thereto, the Pledge and Security Agreement shall constitute a first
priority Acceptable Security Interest in, all right, title and interest of the
Obligors, as applicable, in such pledged Collateral and the proceeds thereof,
subject to Excepted Liens.

(b) On the ClosingNinth Amendment Effective Date, the Equity Interests listed on
Schedule I to the Pledge and Security Agreement will constitute all the issued
and outstanding Equity Interests in the direct and indirect Material Domestic
Subsidiaries of the Borrower and any Joint Venture; all such Equity Interests
have been duly and validly issued and are fully paid and nonassessable; and the
relevant pledgor of said shares is the record and beneficial owner of said
shares.

(c) The provisions of the Mortgages will beare effective to grant to the
Administrative Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on (i) all of the right, title and interest of the
Borrower and its Subsidiariesthe Guarantors in the Mortgaged Property to the
extent described therein and (ii) at least 90% of the total value of the Proved
Reserves evaluated in the Initial Reserve Report most recently delivered by the
Borrower prior to the Ninth Amendment Effective Date.  Once such Mortgages have
been recorded in the appropriate recording office and all recording taxes have
been paid with respect thereto, the Mortgages will constitute perfected first
liens on, and security interest in, such mortgaged propertyMortgaged Property,
subject to Excepted Liens.

(d) On the ClosingNinth Amendment Effective Date, all governmental actions and
all other filings, recordings, registrations, third party consents and other
actions which are necessary to create and perfect the Liens provided for in the
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions.  No other filings or recordings are required in order to perfect
the security interests created under any Security Instruments.

Section 7.19 Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all GovernmentGovernmental Requirements and in conformity with the provisions of
all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties.  Specifically in connection with the foregoing, except as could not
reasonably be expected to have a Material Adverse Effect, (a) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or

Third Amended and Restated Credit Agreement – Page 80

733476286 14464587



 

Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by GovernmentGovernmental Requirements, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties).  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Borrower or any of its Subsidiaries, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 7.19
could not reasonably be expect to have a Material Adverse Effect).

Section 7.20 Gas Imbalances; Prepayments.  Except as set forth on Schedule 7.20
with respect to the Closing Date or on the most recent certificate delivered to
the Administrative Agent in connection with the delivery of a Reserve Report
pursuant to Section 2.07(d8.01(o), on a net basis there are no gas imbalances,
take or pay or other prepayments which would require the Borrower or any of its
Subsidiaries to deliver, in the aggregate, three percent (3%) or more of the
monthly production from Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

Section 7.21 Marketing of Production.  Except for the contracts listed and in
effect on the date hereof on Schedule 7.21, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or the Guarantors are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or the Guarantors’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of more than six (6) months.

Section 7.22 Swap Transactions.  Schedule 7.22 sets forth, as of the SecondNinth
Amendment Effective Date, and after the date thereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(c) will set forth, a true and
complete list of all Swap Agreements and Swap Transactions of the Borrower and
each of its Subsidiaries (specifying the category of each Swap Transaction,
which categories comprise RBL Swap Transactions and Swap Transactions in respect
of interest rates), the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
marked-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

Section 7.23 Use of Loans and Letters of Credit.  The proceeds of theOn the
Ninth Amendment Effective Date, the aggregate amount of outstanding Loans under
the Credit Agreement on such date will be converted to Term Loans (up to the
Aggregate Term Loan Commitment Amount), and the balance of the remaining
outstanding Loans shall be attributed as Revolving Loans in accordance with
Section 2.05(c).  The proceeds of the Revolving Loans and

Third Amended and Restated Credit Agreement – Page 81

733476286 14464587



 

the Letters of Credit shall be used (a) for the acquisition, exploration,
operation, maintenance and development of Oil and Gas Properties and Midstream
Properties and related properties, facilities, rights and interests located in
any of the United States of America (including the Palmetto Acquisition and
investments in Joint Ventures permitted under Section 9.05(i)), (b) for general
business purposes, including Restricted Payments, provided that if the Borrower
would have unused borrowing capacity that can be accessed under this Agreement
in an amount less than 10% of the amount of the Loan Limit in effect at such
time before or after giving effect to the requested Loan or Letter of Credit,
then no proceeds of any Loan or any Letter of Credit may be used to fund
Restricted Payments under Section 9.04,  provided however, that the foregoing
shall not apply to any quarterly cash distributions made by the Borrower for the
fiscal quarter ending March 31, 2018 (to be paid on or before May 31, 2018), (c)
for the payment of expenses incurred by the Borrower in connection with the
Transactions, (d) to provide working capital, and (e) for the issuance of
Letters of Credit.  The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

Section 7.24 Solvency.  After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.25 Patriot Act; OFAC; Sanctions. 

(a) None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer of the Borrower or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are: (i) the subject
of any sanctions administered or enforced by OFAC, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.

(b) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any

Third Amended and Restated Credit Agreement – Page 82

733476286 14464587



 

Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

(c) Each of the Obligors is in compliance with the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.  None of
the Obligors or their Subsidiaries has made a payment, offering, or promise to
pay, or authorized the payment of, money or anything of value (a) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit PartyObligor or its Subsidiary or to any
other Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C.
§§78dd-1, et seq.

Section 7.26 Seniority Designation.  For the purposes of any Unsecured Notes
Documents or any Permitted Refinancing Debt, the Obligations have been
irrevocably designated as “senior indebtedness” (or such other applicable term
denoting seniority) ranking, as applicable, equally in right of payment with any
senior unsecured notes issued under such Unsecured Notes Documents and senior in
right of payment to any subordinated unsecured notes or senior subordinated
unsecured notes issued under such Unsecured Notes Documents, without giving
effect to rights in the Collateral of the Administrative Agent, the Collateral
Agent, the Issuer, the Lenders and the other beneficiaries thereof.

ARTICLE VIII.

AFFIRMATIVE COVENANTS

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Letter of Credit Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 8.01 Financial Statements; Ratings Change; Other Information.  The
Borrower will furnish to the Administrative Agent:

(a) Annual Financial Statements and Annual Budget.  As soon as available, but in
any event not later than ninety (90) days after the end of each fiscal year, (i)
Borrower’s audited consolidated balance sheet and related statements of
operations, partners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing and reasonably acceptable to the Administrative Agent (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, (ii) a budget for the then current fiscal year, including
a pro forma balance sheet and income and cash flow projections and (iii)
business segment financial reports prepared by the Borrower with respect to the
Midstream Properties and the related business.



Third Amended and Restated Credit Agreement – Page 83

733476286 14464587



 

(b) Quarterly Financial Statements.  As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, (i) its consolidated balance sheet and related
statements of operations, partners’ equity and cash flows as of the end of and
for such quarter and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes and (ii) business segment financial reports prepared by
the Borrower with respect to the Midstream Properties and the related business.

(c) Certificate of Financial Officer -- Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2015, setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since
December 31, 20142018 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(iv) setting forth as of the last Business Day of such calendar month or fiscal
year, a true and complete list of all Swap Agreements and Swap Transactions of
the Borrower and each of its Consolidated Subsidiaries (specifying the category
of each Swap Transaction, which categories comprise RBL Swap Transactions and
Swap Transactions in respect of interest rates), the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.22, any margin required or
supplied under any credit support document and the counterparty to each such
agreement and (v) setting forth the Borrower’s calculation of Midstream Adjusted
EBITDA for the Rolling Period ending on the last day of the most recent fiscal
quarter, the volume of gas produced from the Dedicated Acreage (as defined in
the Catarina Gathering Agreement) that flowed through the Midstream Properties
during the most recent fiscal quarter, the applicable Midstream Multiplier and
the Midstream Component.

(d) Certificate of Accounting Firm -- Defaults.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines).

(e) Certificate of Insurer -- Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.



Third Amended and Restated Credit Agreement – Page 84

733476286 14464587



 

(f) Other Accounting Reports.  Within five (5) Business Days after receipt
thereof, a copy of each other written report or letter submitted to the Borrower
or any of its Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any such Subsidiary, and a copy of any response by the Borrower or any such
Subsidiary to such letter or report.

(g) Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture
(including any Unsecured Notes Indenture), loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

(h) Reserve Report/Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 2.07,8.01(o), (i)
a list of all Persons purchasing Hydrocarbons from the Borrower or any of its
Subsidiaries, and (ii) a monthly cash flow budget for the following twelve month
period, projecting monthly production, volumes, revenues, expenses, taxes and
budgeted capital expenditures.

(i) Notice of Sales of Properties (Including Oil and Gas Properties).  In the
event the Borrower or any of its Subsidiaries intends to sell, transfer, assign
or otherwise dispose of (i) any Properties in reliance on Section 9.12(d)
(including any Oil or Gas Properties included in the most recently delivered
Reserve Report, Midstream Properties (or any Equity Interests in any Subsidiary
owning interests in such Oil and Gas Properties) during any period between two
successive Scheduled RBL Component Redetermination Dates or Midstream
Properties), or any Equity Interests in the Borrower, in any case, having a fair
market value, individually or in the aggregate, in excess of $250,000,1,000,000,
or (ii) any Oil and Gas Properties or Midstream Properties that would result in
a pro forma adjustment to the Midstream Adjusted EBITDA (and, as a result, the
Midstream Component) in accordance with Section 2.07(h)(iib), prior written
notice of such disposition, the price thereof, the anticipated date of closing,
and any other details thereof requested by the Administrative Agent.

(j) Notice of Swap Liquidation.  In the event the Borrower or any of its
Subsidiaries intends to assign, terminate (other than as a result of the
expiration thereof), unwind, sell or liquidate one or more Swap Transactions
having a net fair market value to either counterparty of such Swap Transactions
in excess of $250,000 (any such transaction a “Material Swap Transaction”),
reasonable prior written notice of such assignment, termination, unwinding,
sale, or liquidation and the value thereof, and any other details thereof as
requested by the Administrative Agent.  In the event that the Borrower or any of
its Subsidiaries consummates a Material Swap Transaction as described in the
previous sentence, the Borrower shall retain, or cause its Subsidiaries to
retain, as applicable, the proceeds of such transaction pending a
redetermination of the Borrowing Base in accordance with the provisions of
Section 2.07(fa).  In the event that a Material Swap Transaction creates a
payment obligation upon settlement from the Borrower or any of its Subsidiaries,
the notice must be accompanied by a certification from a Responsible Officer
that after giving effect to such payment obligation, Borrower is in compliance
with Section 9.01.



Third Amended and Restated Credit Agreement – Page 85

733476286 14464587



 

(k) Notice of Casualty Events.  Prompt written notice, and in any event within
ten (10) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

(l) Information Regarding Borrower and Guarantors.  Prompt written notice (and
in any event within ten (10) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.

(m) Production Report and Lease Operating Statements.  Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
2.07,8.01(o), a report setting forth, for each calendar month during the
then-current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(n) Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws,
operating agreement, any preferred stock designation or any other organizational
document of the Borrower or any of the Guarantors, including but not limited to
the documents referred to in Section 9.18.

(o) Reserve Reports and Related Information.  Promptly, but in any event on or
before the applicable due date therefor, each Reserve Report specified in
Section 2.07, together with the other information provided for therein. after
December 31 of each calendar year, commencing December 31, 2019, and in any
event prior to April 1st of each calendar year (commencing April 1, 2020), the
Borrower shall furnish to the Administrative Agent a Reserve Report in form and
substance reasonably satisfactory to the Administrative Agent, prepared by an
Approved Engineer, which Reserve Report shall be dated as of December 31 of the
immediately preceding calendar year, and within ninety (90) days after each June
30, commencing June 30, 2020, the Borrower shall furnish to the Administrative
Agent a Reserve Report in form and substance satisfactory to the Administrative
Agent prepared by the Borrower’s petroleum engineers, which report shall be
dated as of June 30 of such calendar year.  Each such Reserve Report shall be
accompanied by additional data concerning pricing, hedging, quantities and
purchasers of production, and other information and engineering and geological
data as the Administrative Agent or the Majority Lenders may reasonably request.

(p) Notices under Material Contracts. Promptly after the furnishing thereof,
copies of any material notices and reports and other information required to be
delivered under any material contract pertaining to the Midstream Properties
(including without limitation the Catarina Gathering Agreement (including, for
the avoidance of doubt, any notice given by the

Third Amended and Restated Credit Agreement – Page 86

733476286 14464587



 

Borrower or any of its Subsidiaries under Section 3.3, 3.6, 5.2, 9.1, 10.1, or
11.4)) and not otherwise required to be furnished to the Lenders pursuant to any
other provision of this Section 8.01.

(q) Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), any information or documentation requested by
it for purposes of complying with the Beneficial Ownership Regulation or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

(r) Joint Venture Financial and Other Notice Information.  If Borrower has
included any dividends or distributions actually received in cash from any Joint
Venture for purposes of calculating Adjusted EBITDA of the Borrower and its
Consolidated Subsidiaries for the most recently ended fiscal quarter, then
simultaneously with the delivery of the financial statements and certificates
required to be delivered pursuant to Section 8.01(a) or Section 8.01(b), the
Borrower shall deliver unaudited quarterly financial statements (with respect to
the first three (3) fiscal quarters) and audited year-end financial statements
provided to the Borrower by any Joint Venture.  For any Joint Venture that the
Borrower has included the amount of dividends or distributions actually received
in cash from such Joint Venture for purposes of calculating Adjusted EBITDA of
the Borrower and its Consolidated Subsidiaries, the Borrower shall promptly
furnish to the Administrative Agent, copies of any material notices, reports or
other information about the business affairs and financial condition of such
Joint Venture that the Joint Venture is required to deliver to its
equityholders, after the Joint Venture delivers such information to the holders
of its Equity Interests.

(s) Excess Cash Reporting.  No later than one (1) Business Day following the
date that the Borrower determines that the Borrower and its Consolidated
Subsidiaries shall hold Excess Cash, written notice thereof together with, in
reasonable detail, the aggregate amount of cash and cash equivalentsCash
Equivalents then held by the Borrower and its Consolidated Subsidiaries, account
information with respect to each deposit bank account (or, if applicable,
securities account) in which such cash and cash equivalentsCash Equivalents are
then held, the amount of the Excess Cash, the anticipated payment date of any
repayment required pursuant to Section 3.023.03(c)(iv), and information
concerning any cash or cash equivalentsCash Equivalents held by the Borrower and
its Consolidated Subsidiaries that is excluded from the definition of “Excess
Cash”.

(t) Promptly but in any event within one (1) Business Day following request
therefor, such information as the Administrative Agent shall have requested with
respect to the cash and cash equivalentsCash Equivalents then held by the
Borrower and its Consolidated Subsidiaries, including, without limitation,
information of the types described in the foregoing clause (s) of this Section
8.01.

Section 8.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender, promptly after any Responsible Officer
obtains knowledge thereof, written notice of the following:



Third Amended and Restated Credit Agreement – Page 87

733476286 14464587



 

(a) the occurrence of any Default;

(b) (i) the filing or commencement of, or the threat in writing of, any action,
suit, investigation, inquiry, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower, any
Subsidiary thereof or any of their Properties; (ii) any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders); and (iii) any demand or
lawsuit by any landowner or other third party threatened in writing against the
Borrower, any Subsidiary thereof or any of their Properties in connection with
any Environmental Laws (excluding routine testing and corrective action) that,
in the case of each of clauses (i) through (iii) of this subsection, if
adversely determined, could reasonably be expected to result in liability in
excess of $500,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which any of its Oil and Gas
Properties or Midstream Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations.  The Borrower will, and will cause each of
its Consolidated Subsidiaries to, pay its obligations, including Tax liabilities
of the Borrower and all of its Consolidated Subsidiaries before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any Property of the Borrower or any of its
Consolidated Subsidiaries.

Section 8.05 Performance of Obligations Under Loan Documents.  The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and the Borrower will cause each of the Guarantors to do and
perform every act and discharge all of the Obligations, including, without
limitation, this Agreement, at the time or times and in the manner specified.



Third Amended and Restated Credit Agreement – Page 88

733476286 14464587



 

Section 8.06 Operation and Maintenance of Properties.  The Borrower will, and
will cause each of its Consolidated Subsidiaries to:

(a) operate its Oil and Gas Properties, Midstream Properties and other material
Properties or cause such Oil and Gas Properties, Midstream Properties and other
material Properties to be operated in accordance with prudent industry practices
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all Governmental
Requirements, rules and regulations of every other Governmental Authority from
time to time constituted to regulate the development and operation of its Oil
and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom or its Midstream Properties and the gathering, processing and
transportation of Hydrocarbons, except, in each case, where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, material
Midstream Properties and other material Properties, including, without
limitation, all material equipment, machinery and facilities.;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or Midstream Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.;

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties, Midstream Properties and other material Properties.; and

(e) to the extent the Borrower or one of its Subsidiaries is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

Section 8.07 Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will give at
least thirty (30) days prior notice of any cancellation to the Administrative
Agent.



Third Amended and Restated Credit Agreement – Page 89

733476286 14464587



 

Section 8.08 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 8.09 Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to them or their Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters. 

(a) Except as could reasonably be expected to result in a Material Adverse
Effect, the Borrower shall, and shall cause each of its Subsidiaries to: (i)
comply, and shall cause its Properties and operations and each of its
Subsidiaries and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws; (iii) timely obtain or file, and
shall cause each of its Subsidiaries to timely obtain or file, all notices,
permits, licenses, exemptions, approvals, registrations or other authorizations,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties; (iv) promptly commence and diligently prosecute to completion, and
shall cause each of its Subsidiaries to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any of the Borrower’s or the Guarantors’ Properties;
and (v) establish and implement, and shall cause each of its Subsidiaries to
establish and implement, such procedures as may be reasonably necessary to
continuously determine and assure that the Borrower’s and the Guarantors’
obligations under this Section 8.10(a) are timely and fully satisfied.

(b) The Borrower will, and will cause each of the Guarantors to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent (or as otherwise
required to be obtained by the Administrative Agent by any Governmental
Authority), in connection with any future acquisitions of (i) Oil and Gas
Properties to the extent such Oil and Gas Properties are included as Collateral
for the RBL Component orand (ii) the Midstream Properties.



Third Amended and Restated Credit Agreement – Page 90

733476286 14464587



 

Section 8.11 Further Assurances. 

(a) The Borrower at its sole expense will, and will cause each of the Guarantors
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any of the Guarantors, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the Collateral intended as security for the Obligations, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral intended as security for the Obligations.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering such Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.  The Administrative Agent will
promptly send the Borrower any financing or continuation statements it files and
the Administrative Agent will promptly send the Borrower the filing or
recordation information with respect thereto.

Section 8.12 Title Information.[Intentionally Omitted].

(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 2.07(b), to the extent requested by the
Administrative Agent, the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering, together with title
information previously delivered to the Administrative Agent, (i) enough of the
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received satisfactory title information on at least 90% of the total
value of the Proved Reserves evaluated by such Reserve Report and (ii) Midstream
Properties that contributed at least 90% of Midstream Adjusted EBITDA at the
most recent Scheduled Midstream Component Recalculation.

(b)If the Borrower has provided title information for additional Oil and Gas
Properties or Midstream Properties under Section 8.12(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (d), (e) and (h) of such definition) having an equivalent value or (iii)
deliver title information in form and substance reasonably acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent,

Third Amended and Restated Credit Agreement – Page 91

733476286 14464587



 

reasonably satisfactory title information with respect to (x) at least 90% of
the value of the Proved Reserves evaluated by such Reserve Report and (y)
Midstream Properties that contributed at least 90% of Midstream Adjusted EBITDA
at the most recent Scheduled Midstream Component Recalculation.

(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 90% of the value of the Proved Reserves evaluated in the
most recent Reserve Report or Midstream Properties that contributed at least 90%
of Midstream Adjusted EBITDA at the most recent Scheduled Midstream Component
Recalculation, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Required Lenders are not
reasonably satisfied after the 60-day period has elapsed with title to (i) any
Oil and Gas Properties, such unacceptable Oil and Gas Properties shall not count
towards the 90% requirement in this Section 8.12(c), and the Administrative
Agent may send a notice to the Borrower and the Lenders that the then
outstanding RBL Component shall be reduced by an amount as determined by the
Required Lenders to cause the Borrower to be in compliance with the requirement
to provide acceptable title information on 90% of the value of the Proved
Reserves or (ii) any material Midstream Properties, Midstream Adjusted EBITDA
(and consequently the Midstream Component) shall be reduced by the Midstream
Attributed Value of such Midstream Properties.  The Borrowing Base, as so
reduced, shall become effective immediately after receipt of such notice.

Section 8.13 Additional Collateral; Additional Guarantors. 

(a) In connection with the delivery of each redetermination of the RBL
ComponentReserve Report, the Borrower shall review the Reserve Report and the
list of current Mortgaged Properties to ascertain whether the Mortgaged
Properties consisting of Oil and Gas Properties represent at least 90% of the
total value of the Proved Reserves evaluated in the most recently completed
Reserve Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Oil and Gas
Properties comprising Mortgaged Properties do not represent at least 90% of such
total value, then the Borrower shall, and shall cause its Subsidiaries to, grant
to the Administrative Agent or its designee as security for the Obligations a
first-priority Lien (provided the Excepted Liens may exist,) on additional Oil
and Gas Properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Oil and Gas Properties comprising
Mortgaged Properties will represent at least 90% of such total value.  In
connection with each redetermination of the Midstream Component, the Borrower
shall review its Midstream Properties to determine if Midstream Properties that
contributed at least 90% of Midstream Adjusted EBITDA at the most recent
Scheduled Midstream Component Recalculation are subject to a Lien of the
Security Instruments and, to the extent that Midstream Properties that
contributed at least 90% of Midstream Adjusted EBITDA at the most recent
Scheduled Midstream Component Recalculation are not then subject a Lien of the
Security Instruments, then the Borrower shall, and shall cause its Subsidiaries
to, grant to the Administrative Agent or

Third Amended and Restated Credit Agreement – Page 92

733476286 14464587



 

its designee as security for the Obligations a first-priority Lien (provided the
Excepted Liens may exist) on additional Midstream Properties not already subject
to a Lien of the Security Instruments such that Midstream Properties that
contributed at least 90% of Midstream Adjusted EBITDA at the most recent
Scheduled Midstream Component Recalculation become subject to the Lien of the
Security Instruments.  All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent or its designee and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties or Midstream
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.13(b).

(b) In the event that (i) the Borrower determines that any Subsidiary is a
Material Domestic Subsidiary or (ii) any Subsidiary that is a Domestic
Subsidiary incurs or guarantees any Debt, then the Borrower shall promptly cause
such Subsidiary to guarantee the Obligations.  In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (A) execute and
deliver a supplement to the Guarantee Agreement in the form of Annex 1 to the
Guarantee Agreement executed by such Subsidiary, (B) pledge all of the Equity
Interests of such Subsidiary (including, without limitation, delivery of
original stock or membership interest certificates (if such interests are
certificated) evidencing all of the issued and outstanding Equity Interests of
such Subsidiary to Collateral Agent, together with appropriate undated stock
powers, or other equivalent instruments of transfer reasonably acceptable to
Administrative Agent, for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee, including without
limitation:

(i) the execution and delivery of a supplement to the Pledge and Security
Agreement in the form of Annex 1 to the Pledge and Security Agreement;

(ii) a certificate of the Subsidiary that is a Material Domestic Subsidiary or
Domestic Subsidiary that becomes a Guarantor pursuant to this Section 8.13(b),
(A) setting forth resolutions of the managers, board of directors or other
managing body with respect to the authorization of such Person to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (B) setting forth the individuals
who are authorized to sign the Loan Documents to which the Person is a party,
(C) providing specimen signatures of such authorized individuals, (D) setting
forth the articles or certificate of incorporation or formation and bylaws,
operating agreement or partnership agreement, as applicable, of such Person, in
each case, certified as being true and complete and (E) certifying that the
representations and warranties of such Person contained in the Loan Documents to
which it is a party are true correct on and as of the date thereof;

(iii) certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of such Subsidiary that becomes a
Guarantor pursuant to this Section 8.13(b);



Third Amended and Restated Credit Agreement – Page 93

733476286 14464587



 

(iv) an opinion of special New York counsel to the Borrower, providing opinions
with respect to such Subsidiary that becomes a Guarantor pursuant to this
Section 8.13(b) regarding the authority of such Subsidiary to execute the
supplement to the Guarantee Agreement,  the Pledge and Security Agreement and
any other Security Instrument to which such Subsidiary is a party, the
enforceability of such documents with regard to such Subsidiary, and the
perfection of Liens created under such Security Instruments; and

(v) UCC search certificates reflecting no prior Liens encumbering such
Subsidiary that becomes a Guarantor pursuant to this Section 8.13(b) other than
Liens permitted by Section 9.03.  

(c) In the event that the Borrower or any Subsidiary acquires Equity Interest or
other ownership interest in any Joint Venture, then the Borrower shall, or shall
cause such Subsidiary to, promptly pledge all of its Equity Interest in such
Joint Venture (including, without limitation, delivering any original stock or
membership interest certificates (if such interests are certificated) evidencing
all of the issued and outstanding Equity Interests of such Joint Venture to the
Collateral Agent, together with appropriate undated stock powers, or other
equivalent instruments of transfer reasonably acceptable to Administrative
Agent, for each certificate duly executed in blank by the owner thereof) and
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent or
its designee, including without limitation, the execution and delivery of a
supplement to the Pledge and Security Agreement in the form of Annex 1 to the
Pledge and Security Agreement.

(d) The Borrower shall, and shall cause each Guarantor to, do all things
reasonably requested by the Collateral Agent in accordance with the Pledge and
Security Agreement in order to enable the Collateral Agent to have and maintain
“control” (as defined in the UCC) pursuant to an account control agreement in
form and substance reasonably satisfactory to the Collateral Agent over the each
of the Borrower’s and such Guarantor’s deposit accounts (as listed in Item G of
Schedule II to the Pledge and Security Agreement).

Section 8.14 ERISA Compliance.  The Borrower will promptly furnish, and will
cause its Subsidiaries to promptly furnish, to the Administrative Agent (a)
promptly after the filing thereof with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan, if any, or any trust created thereunder, (b)
immediately upon becoming aware of the occurrence of any ERISA Event or of any
“prohibited transaction,” as described in Section 406 of ERISA or in Section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer of the
General Partner on behalf of the Borrower or the Borrower’s Subsidiaries, as the
case may be, specifying the nature thereof, what action the Borrower, its
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and (c)
immediately upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan.  With
respect to each Pension Plan, if any, the Borrower will, and the Borrower will
cause each of its Subsidiaries to, (i) satisfy in full and in a timely manner,
without

Third Amended and Restated Credit Agreement – Page 94

733476286 14464587



 

incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of Section
412 of the Code (determined without regard to subSection (c) thereof) and of
Section 302 of ERISA (determined without regard to subSection (c) thereof), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.

Section 8.15 [Intentionally Omitted]

Section 8.16 Title.  With respect to Oil and Gas Properties acquired after the
Closing Date or not previously included in the Borrowing Base or material
Midstream PropertiesNinth Amendment Effective Date, and to the extent necessary
for the Administrative Agent to receive satisfactory title information on at
least 90% of the total value of the Proved Reserves to be included in the RBL
Component and Midstream Properties that contributed at least 90% of Midstream
Adjusted EBITDA at the most recent Scheduled Midstream Component Recalculation,
the Borrower shall from time to time upon the reasonable request of the
Administrative Agent, take such actions and execute and deliver such documents
and instruments as the Administrative Agent shall require to ensure that the
Administrative Agent shall, at all times, have received satisfactory title
opinions (including, if requested, supplemental or new title opinions addressed
to it), title reports, or other title due diligence, which title diligence shall
be in form and substance reasonably acceptable to the Administrative Agent and
shall include, with respect to Oil and Gas Properties, information regarding the
before payout and after payout ownership interests held by the Borrower and its
Subsidiaries, for all wells located on the Oil and Gas Properties shown in the
most recent Reserve Report.

Section 8.17 Keepwell.  The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Obligor to honor all of its obligations under
its Guarantee Agreement in respect of Swap Obligations (provided, however, that
the Borrower shall only be liable under this Section 8.17 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 8.17 or otherwise under any guarantee voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of the Borrower under this Section
8.17 shall remain in full force and effect until the Obligations have been paid
in full and all Loan Commitments hereunder have terminated.  The Borrower
intends that this Section 8.17 constitute, and this Section 8.17 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan PartyGuarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 8.18 Additional Covenants Upon Issuance of Unsecured Notes.  If the
Borrower or any Guarantor issues any Unsecured Notes permitted under Section
9.02(f) hereof, the Borrower shall:

(a) deliver, or cause to be delivered, to the Administrative Agent not later
than three (3) Business Days following the date on which any final prospectus or
final offering memorandum prepared in connection with the original issuance of
any Unsecured Notes is

Third Amended and Restated Credit Agreement – Page 95

733476286 14464587



 

delivered to the prospective or actual holders of the Unsecured Notes, a true
and correct copy of such final prospectus or final offering memorandum;

(b) deliver to the Administrative Agent not more than five (5) Business Days
after the date of issuance of any Unsecured Notes by the Borrower or any
Guarantor, a true and correct copy of the Unsecured Notes Indenture (or any
supplement (if any) to the Unsecured Notes Indenture) entered into by the
Borrower or any Guarantor in connection with the Unsecured Notes;

(c) deliver to the Administrative Agent concurrently with the issuance of any
Unsecured Notes, a certificate of a Responsible Officer confirming such issuance
and setting forth the aggregate principal amount of Unsecured Notes issued;

(d) deliver to the Administrative Agent promptly such other related materials
evidencing the issuance of the Unsecured Notes as the Administrative Agent may
reasonably request; and

(e) if, after giving effect to the issuance of any Unsecured Notes and the
automatic reduction of the Borrowing Base pursuant to Section 9.02(f), a
Borrowing Base Deficiency results, repay Loans and cash collateralizeCash
Collateralize Letters of Credit in accordance with Section 3.03(c)(ii).

ARTICLE IX.





NEGATIVE COVENANTS

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Letter of Credit Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.  

(a) Current Ratio.  The Borrower will not permit, as of the last dayclose of
business on any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2015,day, its Current Ratio to be less than 1.0 to 1.0.

(b) Maximum Total Net Debt to Adjusted EBITDA.  The Borrower will not permit, as
of the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2015,2019, its ratio of (i) Total Net Debt of the Borrower and its
Consolidated Subsidiaries to (ii) Adjusted EBITDA for the Rolling Period ending
on such date (but subject to clause (d) below), to be greater than, (x) with
respect to any fiscal quarter for which the Midstream Adjusted EBITDA equals or
exceeds one-third of Adjusted EBITDA, 4.50 to 1.00, and (y) with respect to any
fiscal quarter for which Midstream Adjusted EBITDA is less than one-third of
Adjusted EBITDA, 4.00, to be greater than, 3.50 to 1.00.

(c)Minimum Interest Coverage.  The Borrower will not permit, as of the last day
of any fiscal quarter, commencing with the fiscal quarter ending December 31,
2015, its ratio

Third Amended and Restated Credit Agreement – Page 96

733476286 14464587



 

of (i) Adjusted EBITDA for the Rolling Period ending on such date (but subject
to clause (d) below) to (ii) Interest Expense for the Rolling Period ending on
such date (but subject to clause (d) below), to be less than 2.50 to 1.0.

(d)Notwithstanding anything to the contrary in this Agreement (including the
definition of “Rolling Period”), (i) Adjusted EBITDA and Interest Expense for
the four consecutive fiscal quarter periods ending December 31, 2015, shall
equal Adjusted EBITDA and Interest Expense, respectively, for the fiscal quarter
ending December 31, 2015, multiplied by four (4), (ii) Adjusted EBITDA and
Interest Expense for the four consecutive fiscal quarter periods ending March
31, 2016, shall equal Adjusted EBITDA and Interest Expense, respectively, for
the two consecutive fiscal quarter period ending March 31, 2016, multiplied by
two (2) and (iii) Adjusted EBITDA and Interest Expense for the four consecutive
fiscal quarter periods ending June 30, 2016, shall equal Adjusted EBITDA and
Interest Expense, respectively, for the three consecutive fiscal quarter periods
ending June  30, 2016, multiplied by four-thirds (4/3).

Section 9.02 Debt.  Neither the Borrower nor any of its Subsidiaries will incur,
create, assume or suffer to exist any Debt, except:

(a) the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents;

(b) accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business with respect to
which no more than 90 days have elapsed since the date of invoice or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

(c) intercompany Debt between the Borrower and any of its Subsidiaries or
between Subsidiaries to the extent permitted by Section 9.05(d); provided that
such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Obligations on terms set forth in the Guarantee
Agreement;

(d) endorsements of negotiable instruments for collection in the ordinary course
of business;

(e) Debt of any Obligor in respect of workers’ compensation claims, performance
bonds, surety bonds, and appeal bonds issued for its account, in each case in
the ordinary course of business, or surety/bonds to governmental agencies;

(f) Debt incurred under Unsecured Notes and any guarantees by a Guarantor in
respect thereof in an aggregate principal amount that would not cause, as of the
date on which such Debt is incurred, the ratio of Total Net Debt to Adjusted
EBITDA to exceed the maximum amount then permitted under Section 9.01(b) after
giving pro forma effect to such incurrence, provided that (i) (1) such Unsecured
Notes and any Unsecured Notes Indenture under which such

Third Amended and Restated Credit Agreement – Page 97

733476286 14464587



 

Unsecured Notes are issued contain customary terms and conditions for unsecured
notes of similar type and of like tenor and amount and do not contain any
financial covenants that are, taken as a whole, more onerous to the Borrower and
its Subsidiaries than those imposed by this Agreement (as determined in good
faith by the senior management of the General Partner) (as in effect on the date
of Incurrenceincurrence of such Debt), (2) the final stated maturity date and
the average life (based on the stated final maturity date and payment schedule
provided at the date of issuance) of such Unsecured Notes shall not be earlier
than 180 days after the Maturity Date (as in effect on the date of
Incurrenceincurrence of such Debt), and (3) at the time of and immediately after
giving effect to each incurrence of such Debt, no Default or Event of Default
shall have occurred and be continuing, and provided, further, that immediately
upon any incurrence of Debt permitted by this clause (f(4), the RBL Component
then in effect shall be automatically reduced by an amount equal to the product
of (i) 25% of the aggregate principal amount of such Debt incurred (calculated
at the face amount of the Debt incurred without giving effect to any original
issue discount) times (ii) the percentage determined by dividing the RBL
Component as in effect prior to giving effect to such automatic reduction by the
Borrowing Base as in effect prior to giving effect to such automatic reduction
and (b the net cash proceeds of any issuance thereof shall be used to prepay the
outstanding principal amount of the Term Loans pursuant to the terms and
conditions of Section 3.04(c)(vi) and (ii) any Permitted Refinancing Debt in
respect thereof;

(g) Debt of an Obligor in the form of guarantees and other “Debt” of the type
described in clause (g) or clause (h) of the definition of Debt, in each case,
in respect of Debt otherwise permitted under this Section 9.02;(h)[Intentionally
Omitted]; and

(h) (i) other unsecured Debt not to exceed $5,000,000 in the aggregate at any
one time outstanding.

Section 9.03 Liens.  Neither the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

(a) Liens securing the payment of any Obligations;

(b) Excepted Liens; or

(c) Liens on Property not constituting Collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this Section
9.03(c) shall not exceed $100,000 at any time.  The filing of a financing
statement or other document or instrument in connection with any Lien permitted
under the foregoing provisions of this Section 9.03 to perfect or otherwise
provide notice of such Lien is permitted.

Section 9.04 Dividends, Distributions and Redemptions.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders, members or unitholders or make any distribution of its
Property to its Equity Interest holders, except: (i) the Borrower may declare
and pay dividends or distributions to its Equity Interest holders payable solely
in

Third Amended and Restated Credit Agreement – Page 98

733476286 14464587



 

additional Equity Interests (other than Disqualified Capital Stock but including
cash in lieu of fractional Equity Interests to the extent of Available Cash),
(ii) Subsidiaries may declare and pay dividends or distributions ratably with
respect to their Equity Interests, (iii) so long as (A) no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing or would
result therefrom (after giving effect to such dividend or distributions and any
redetermination of the Borrowing Base as a result of such dividend) and (B) the
Borrower would have unused borrowing capacity that can be accessed under this
Agreement in an amount not less than 10% of the amount of the Loan Limit in
effect at such time, the Borrower may declare and pay, or incur a liability to
make, quarterly cash distributions in an amount equal to Available Cash
(provided that subclause (B) shall not apply to any quarterly cash distributions
made by the Borrower for the fiscal quarter ending March 31, 2018 (to be paid on
or before May 31, 2018))[Intentionally Omitted], (iv) the Borrower may make
issuances and/or sales of Equity Interests (other than Disqualified Capital
Stock) in the Borrower in exchange for, or purchase or redemption of, Equity
Interests in the Borrower and cash payments in lieu of the issuance of
fractioned Equity Interests in connection therewith as a split or other
distribution of Equity Interests where the distributions are made on a pro rata
basis to all of its equity holders, (v) the Borrower may repurchase its Equity
Interests in connection with the administration of any long-term incentive plan,
including (A) in connection with the cashless exchange of unit options, (B) the
repurchase of restricted units from employees, directors and other recipients
under such plan at nominal values, and (C) the repurchase of Equity Interests
from employees, directors and other recipients to satisfy federal, state or
local tax withholding obligations of such employees, directors and other
recipients with respect to income deemed earned as the result of options, unit
grants or other awards made under such plan, and (vi) the payment of reasonable
compensation, fees and expenses (as determined by the Borrower) to, and
indemnity provided on behalf of, the General Partner and directors, officers and
employees of the General Partner, the Borrower or any Subsidiary, and (vii) so
long as no Borrowing Base Deficiency, Default or Event of Default has occurred
and is continuing or would result therefrom and, after giving effect to any
Borrowings under this Agreement, the Borrower would have unused borrowing
capacity that can be accessed under this Agreement in an amount not less than
15% of the amount of the Borrowing Base in effect at such time, the Borrower may
make Restricted Payments in an aggregate amount not exceeding $10,000,000 prior
to the Maturity Date to repurchase or redeem its common Equity Interests. 

Section 9.05 Investments, Loans and Advances.  Neither the Borrower nor any of
its Subsidiaries will make or permit to remain outstanding any Investments in or
to any Person, except that the foregoing restriction shall not apply to:

(a) Investments reflected in the Financial Statements;

(b) accounts or notes receivable arising out of extensions of trade credit,
prepayments or similar transactions in the ordinary course of business;

(c) cash and Cash Equivalents;

(d) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor, but subject to the
conditions set forth in Section 9.02(c), if applicable, and (iii) made by the
Borrower or any Guarantor in or to any

Third Amended and Restated Credit Agreement – Page 99

733476286 14464587



 

Subsidiary that is not a Guarantor, provided that the aggregate of all
Investments made by the Borrower or any Guarantor in or to any Subsidiary that
is not a Guarantor shall not exceed $2,000,000 at any time;

(e) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each, a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that (i) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms and
(ii) such venture interests acquired and capital contributions made (valued as
of the date such interest was acquired or the contribution made) do not exceed,
in the aggregate at any time outstanding an amount equal to $2,000,000;

(f) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and Midstream Properties or
Persons owning Oil and Gas Properties or Midstream Properties or related to
farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements or other similar arrangements that are usual and customary in the oil
and gas exploration and production business or midstream business, in each case,
located within the geographic boundaries of the United States of America, in an
aggregate amount not to exceed $2,000,000 from and after the Ninth Amendment
Effective Date;

(g) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by Governmental Requirements, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $250,000 in the aggregate at
any time; or

(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any of its Subsidiaries as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(h) exceeds $250,000.

(i)Investments in any Joint Venture so long as  (i) prior to making such
Investment, the Borrower shall provide to the Administrative Agent a certificate
from a Responsible Officer giving notice of its proposed investment in such
Joint Venture and acknowledging its undertaking to pledge the Equity Interests
of such Joint Venture and deliver such other additional closing documents and
certificates in compliance with Section 8.13 of this Agreement, (ii)  there
shall remain at least 20% of unused borrowing capacity that can be accessed
under the Borrowing Base after giving effect thereto, and (iii) no Default or
Event of Default shall exist or result therefrom.

Section 9.06 Nature of Business.  The Borrower will not, and will not permit its
Subsidiaries to, engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the Second Amendment Effective Date, or any business substantially related or
incidental thereto, and will not permit any of its

Third Amended and Restated Credit Agreement – Page 100

733476286 14464587



 

Subsidiaries to, operate its business outside the boundaries of the United
States and its adjoining waters, including, without limitation, the Gulf of
Mexico.

Section 9.07 Limitation on Leases.  Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding leases of Hydrocarbon Interests), under leases or lease agreements
which would cause the aggregate amount of all payments made by the Borrower and
its Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to exceed
$2,000,000 in any period of twelve consecutive calendar months during the life
of such leases.

Section 9.08 Proceeds of Notes.  The Borrower will not permit the proceeds of
the Loans or Letters of Credit to be used for any purpose other than those
permitted by Section 7.23.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Securities Exchange Act of 1934 or any rule
or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.09 ERISA Compliance.  The Borrower and its Subsidiaries will not at
any time:

(a) engage in any transaction in connection with which the Borrower or any of
its Subsidiaries could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code;

(b) terminate any Pension Plan in a manner, or take any other action with
respect to any Pension Plan, which could result in any liability of the Borrower
or any of its Subsidiaries to the PBGC;

(c) fail to make full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or Governmental Requirements,
the Borrower or any of its Subsidiaries is required to pay as contributions
thereto;

(d) permit to exist any failure to satisfy the minimum funding standards, within
the meaning of Section 302 of ERISA or Section 412 of the Code, whether or not
waived, with respect to any Pension Plan;

(e) permit the actuarial present value of the benefit liabilities under any
Pension Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Pension Plan allocable to such benefit liabilities;
the term “actuarial present value of the benefit liabilities” shall have the
meaning specified in Section 4041 of ERISA;



Third Amended and Restated Credit Agreement – Page 101

733476286 14464587



 

(f) contribute to or assume an obligation to contribute to any Multiemployer
Plan;

(g) acquire an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or any of its Subsidiaries if such Person
sponsors, maintains or contributes to (i) any Multiemployer Plan, if such Person
would, if it withdrew from such plan, be subject to withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA in excess of $1,000,000, or (ii) any
other Pension Plan under which the projected benefit obligation under the
Pension Plan exceeds the fair market value of the Plan’s assets by $1,000,000;

(h) incur a liability to or on account of a Pension Plan or Multiemployer Plan
under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA, as applicable;

(i) contribute to or assume an obligation to contribute to any employee welfare
benefit plan, as defined in Section 3(1) of ERISA maintained to provide benefits
to former employees of such entities that the Borrower or its Subsidiaries
reasonably believes may not be terminated by such entities in their sole
discretion at any time without any material liability; or

(j) amend a Pension Plan resulting in an increase in current liability such that
the Borrower or any of its Subsidiaries is required to provide security to such
Plan under Section 401(a)(29) of the Code.

Section 9.10 Sale or Discount of Receivables.  Except for receivables obtained
by the Borrower or any of its Subsidiaries out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any of its
Subsidiaries will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

Section 9.11 Mergers; Etc.  Neither the Borrower nor any of its Subsidiaries
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary and
that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.

Section 9.12 Sale of Properties.  The Borrower will not, and will not permit any
of the Guarantors to, sell, assign, farm-out, convey or otherwise transfer any
Property except for: (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value and use; (d) any other sales or other dispositions
(excluding Casualty Events) of Properties, including Oil and Gas Properties,
Midstream Properties or any interest therein or Subsidiaries owning Oil and Gas
Properties or Midstream Properties or any interest in any Joint Venture;
provided that (i) 100% of the consideration received in respect of

Third Amended and Restated Credit Agreement – Page 102

733476286 14464587



 

such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Subsidiary
subject of such sale or other disposition (as reasonably determined by the board
of directors (or comparable governing body) of the General Partner and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer certifying to that effect), (iii) if during any period
between two successive redeterminations of the Borrowing Base the fair market
value (as determined by the Administrative Agent), individually or in the
aggregate, of those Oil and Gas Properties included in the most recently
delivered Reserve Report (or of the interest therein or of Subsidiaries owning
Oil and Gas Properties)Properties that are to be sold or disposed of, when
aggregated with the Midstream Attributed Value of all Midstream Properties sold
since the last recalculation of the Midstream Component, exceeds five percent
(5%) of the Borrowing Base then in effect, then the Borrowing Base may be
reduced, effective immediately upon exceeds $1,000,000, then the Borrower shall
use the net cash proceeds of such sale or other disposition, to prepay Loans in
accordance with Sections 2.07(f) and 2.07(b)(ii3.03(c), (iv) if any such sale or
other disposition is of a Subsidiary owning Oil and Gas Properties, such sale or
other disposition shall include all the Equity Interests of such Subsidiary and
(v) if, after giving effect to the sale or other disposition of such Oil and Gas
Properties, the aggregate notional volumes of projected monthly production that
remain hedged pursuant to RBL Swap Transactions of the Borrower exceed for any
period following the consummation of such sale or other disposition the notional
volumes of projected monthly production from the Oil and Gas Properties of the
Borrower and its Subsidiaries that the Borrower would be permitted to hedge in
accordance with Section 9.17(a) if it were then entering into such RBL Swap
Transactions (for purposes of this Section 9.12(d), the “Maximum Hedge Amount”),
then the Borrower shall unwind, novate, terminate or enter into offsetting
positions (each of which shall be a permitted sale or disposition for purposes
of this Section 9.12) with respect to an amount of the notional volumes hedged
under RBL Swap Transactions such that the aggregate notional volumes of
projected monthly production covered by remaining RBL Swap Transactions shall
not exceed the Maximum Hedge Amount; (e) the sale of the MidCon Assets so long
as (i) the MidCon Assets have not been included in the determination of the RBL
Component, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the
MidCon Assets sold or otherwise disposed of (as reasonably determined by the
board of directors (or comparable governing body) of the General Partner and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer certifying to that effect), and (iii) the proceeds of
any such sale or disposition are used to prepay outstanding Advances; (f) the
sale or other disposition of cash,of Cash Equivalents or Equity Interests in the
Borrower; and (gf) sales and other dispositions of Properties not regulated by
Section 9.12(a) to (fe) having a fair market value not to exceed $250,000 during
any 12-month period.

Section 9.13 Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate (as determined in good
faith by the board of directors (or comparable governing body) of the General
Partner or the conflicts committee thereof); provided,  however, that the
foregoing shall not apply to (a) that certain Amended and

Third Amended and Restated Credit Agreement – Page 103

733476286 14464587



 

Restated Shared Services Agreement, dated March 6, 2015, between SP Holdings and
the Borrower, as amended by that certain letter agreement dated August 2, 2019
with respect thereto, (b) that certain Contract Operating Agreement, dated May
8, 2014, between SOG and the Borrower, (c) that certain Amended and Restated
Board Representation and Standstill Agreement dated as of August 2, 2019, among
the Borrower, the General Partner and Stonepeak Catarina Holdings LLC, (d) that
certain Geophysical Seismic Data Use License Agreement, dated May 8, 2014, as
amended, among SOG, the Borrower and certain Subsidiaries of the Borrower, (de)
any issuances of Equity Interests or other awards, payments or grants in cash,
Equity Interests or otherwise pursuant to, or the funding of, employment
agreements, and incentive compensation plans approved by the General Partner’s
board of directors, (ef) any issuance (but not any redemption or purchase) by
the Borrower of its units (including incentive distribution units) to the
General Partner and (fg) any transaction approved in good faith by the conflicts
committee of the board of directors (or comparable governing body) of the
General Partner.

Section 9.14 Subsidiaries.  The Borrower shall not, and shall not permit its
Subsidiaries to, create or acquire any additional Subsidiary unless the Borrower
complies with Section 8.13(b).  Except as otherwise permitted herein (including
in connection with the sale of the MidCon Assets), the Borrower shall not, and
shall not permit any of its Subsidiaries to, sell, assign or otherwise dispose
of any Equity Interests in any of the Guarantors.  The Borrower shall have no
Foreign Subsidiaries.

Section 9.15 Negative Pledge Agreements; Dividend Restrictions.  Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) that in any way prohibits or restricts (a) the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Collateral Agent, the Administrative Agent, the Issuer and the Lenders or
(b) any Subsidiary from paying dividends or making distributions to the Borrower
or any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith; provided that (i) the foregoing shall not apply to
customary restrictions and conditions (but shall apply to any prohibitions)
imposed by law, by this Agreement or any Unsecured Notes Documents, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Debt permitted by this Agreement if such restrictions or conditions
apply only to the Property or assets securing such Debt and (iv) clause (a) of
the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

Section 9.16 Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower
will not, and will not permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any of its Subsidiaries that would require the Borrower or such
Subsidiary to deliver, in the aggregate, three percent (3%) or more of the
monthly production of Hydrocarbons of the Borrower and its Subsidiaries at some
future time without then or thereafter receiving full payment therefor.



Third Amended and Restated Credit Agreement – Page 104

733476286 14464587



 

Section 9.17 Swap Transactions.  Neither the Borrower nor any of its
Subsidiaries will enter into any Swap Transactions with any Person other than:

(a) On the Closing Date (to the extent not entered into prior to the Closing
Date) the Minimum Hedges and from and after the ClosingNinth Amendment Effective
Date other, RBL Swap Transactions by the Borrower in respect of commodities (A)
with an Approved Counterparty and (B) the notional volumes for which (when
aggregated with other RBL Swap Transactions then in effect (including the
Minimum Hedges and any other RBL Swap Transactions in effect on the Closing
Date), other than basis differential swaps on volumes already hedged pursuant to
other RBL Swap Transactions) do not exceed, calculated separately for each of
crude oil and natural gas, as of the date such RBL Swap Transaction is executed:

(i) for the twenty-four (24) month period immediately following the date on
which such RBL Swap Transaction is executed, the greater of (x) 100% of the
Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 90% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves;

(ii) for the second twenty-four (24) month period immediately following the date
on which such RBL Swap Transaction is executed, the greater of (x) 90% of the
Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 85% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves; and

(iii) for the twelve (12) month period immediately following the period
described in the immediately preceding subclause (ii), the greater of (x) 85% of
the Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 80% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves;

provided, however, that the aggregate notional volumes under all such RBL Swap
Transactions (other than floor or put options) shall not exceed the most recent
month’s actual production, calculated separately for each of crude oil and
natural gas, in any given month; no RBL Swap Transaction shall in any event have
a tenor greater than five (5) years; and the projections of Proved Developed
Producing Reserves and Proved Reserves that must be used in determining the
maximum allowable hedging shall be based on the Borrower’s reasonable business
judgment and consistent application of petroleum engineering methodologies for
estimating Proved Developed Producing Reserves and Proved Reserves using the
then-strip pricing.

 

(b) In addition to RBL Swap Transactions in respect of commodity prices
permitted by Section 9.17(a) above, the Borrower shall be permitted to execute
incremental RBL Swap Transactions in connection with a proposed acquisition of
Oil and Gas Properties or Persons owning Oil and Gas Properties during the
period between (i) the date on which the Borrower signs a definitive acquisition
agreement in connection with such proposed acquisition and (ii) the earliest of
(A) the date such proposed acquisition is consummated, (B) the date such
proposed acquisition is terminated and (C) 90 days after such definitive
acquisition agreement was executed (or such longer period as to which the
Administrative Agent may agree); provided

Third Amended and Restated Credit Agreement – Page 105

733476286 14464587



 

that, (1) such RBL Swap Transactions are with an Approved Counterparty; (2) the
aggregate notional volumes under such incremental RBL Swap Transactions shall
not exceed 35% of the projected monthly production from the Borrower’s and its
Subsidiaries’ Proved Reserves (as forecast based upon the most recent Reserve
Report) for a period not exceeding 36 months from the date each such incremental
RBL Swap Transaction is executed; (3) to the extent aggregate notional volumes
under all RBL Swap Transactions of the Borrower exceed 100% of the projected
monthly production from the Borrower’s and its Subsidiaries’ existing Proved
Reserves (prior to the consummation of such proposed acquisition), the Borrower
shall maintain at least 15% of unused borrowing capacity that can be accessed
under this Agreement; (4) a Person approved in writing by Administrative Agent
has guaranteed the obligations thereunder in the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower would be required to
pay if such RBL Swap Transaction were terminated at such time pursuant to a
written guarantee agreement in favor of Administrative Agent for the benefit of
the Lenders in a form reasonably acceptable to the Administrative Agent; and (5)
all such incremental RBL Swap Transactions entered into with respect to a
proposed acquisition must be terminated, unwound or offset within 90 days
following the date such proposed acquisition is terminated (it being understood,
for avoidance of doubt, that such incremental RBL Swap Transactions may be
retained to the extent such RBL Swap Transactions could be entered into, as of
the date of termination of the proposed acquisition, pursuant to Section
9.17(a)).

(c) Swap Transactions in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Transactions
of the Borrower and its Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate at the time a particular such Swap Transaction is entered
into.

(d) In no event shall any Swap Agreement have any requirement, agreement or
covenant for the Borrower or any of its Subsidiaries to post collateral or
margin (other than the Collateral, to the extent permitted under this Agreement)
to secure their obligations under such Swap Agreement or to cover market
exposures.  Notwithstanding anything to the contrary in this Section 9.17, there
shall be no prohibition against the Borrower entering into any “put” contracts
or commodity price floors so long as such agreements are entered into for
non-speculative purposes and in the ordinary course of business for the purpose
of hedging against fluctuations of commodity prices.  The parties hereto
acknowledge and agree that the Minimum Hedges are not prohibited by this Section
9.17.

Section 9.18 Tax Status as Partnership; Operating Agreements; Material
Contracts.  The Borrower shall not alter its status as a partnership for
purposes of United States federal income Taxes.  The Borrower shall not, and
shall not permit any Subsidiary to, amend or, modify or waive any provision of
its articles, bylaws, or partnership or limited liability company organization
or operating documents or agreements, or any agreements with Affiliates of the
type referred to in Section 9.13,9.13 (including, without limitation, (i) that
certain Amended and Restated Shared Services Agreement, dated March 6, 2015,
between SP Holdings and the Borrower, as amended by that certain letter
agreement dated August 2, 2019 with respect thereto, (ii) that certain Contract
Operating Agreement, dated May 8, 2014, between SOG and the

Third Amended and Restated Credit Agreement – Page 106

733476286 14464587



 

Borrower and (iii) that certain Amended and Restated Board Representation and
Standstill Agreement dated as of August 2, 2019, among the Borrower, the General
Partner and Stonepeak Catarina Holdings LLC) or any material contract affecting
the Midstream Properties (including, without limitation, the Catarina PSA and
the Catarina Gathering Agreement), if such amendment or modification could
reasonably be expected to be adverse to the Administrative Agent, the Collateral
Agent, the Issuer and the Lenders in any material respect, without the prior
written consent of the Administrative Agent and the Majority Lenders, which
consent shall not be unreasonably withheld or delayed.  The Borrower agrees that
any amendments or modifications to any provisions of any of the instruments
referenced above dealing with the purpose or business, voting rights or
management or operation shall be deemed reasonably to have an adverse effect on
the Administrative Agent, the Collateral Agent, the Issuer and the Lenders that
is material.

Section 9.19 Acquisition Properties.  The Borrower will not, and will not permit
any of its Subsidiaries to, amend, modify or supplement any of the agreements or
related documents by which the Borrower or any Guarantor acquires additional Oil
and Gas Properties or Midstream Properties if the effect thereof could
reasonably be expected to have a Material Adverse Effect (and provided that the
Borrower promptly furnishes to the Administrative Agent a copy of such
amendment, modification or supplement).

Section 9.20 Accounting Changes.  The Borrower shall not make any change in its
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

Section 9.21 Prepayment of Permitted Unsecured Notes; Amendments to Debt
Documents.  The Borrower will not, and will not permit any Subsidiary to:

(a) call, make or offer to make any optional or voluntary Redemption of, or
otherwise optionally or voluntarily Redeem, any of the Unsecured Notes (or any
Permitted Refinancing Debt) in respect thereof; provided, however, that (i) the
Borrower may prepay the Unsecured Notes (or any Permitted Refinancing Debt) with
the proceeds of (A) any Permitted Refinancing Debt or any additional Unsecured
Notes issued pursuant to Section 9.02(f), (B) the net cash proceeds of a sale of
Equity Interests (other than Disqualified Stock) of the Borrower that is
contemporaneous with such optional or voluntary Redemption or (C) a combination
of any Permitted Refinancing Debt and the net cash proceeds of a sale of Equity
Interests (other than Disqualified Stock) of the Borrower that is
contemporaneous with such optional or voluntary Redemption; and (ii) so long as
no Borrowing Base Deficiency then exists, no Event of Default or Default has
occurred and is continuing or would result therefrom, and the Borrower would
have at least 10% of unused borrowing capacity that can be accessed under the
RBL Component, the Borrower may optionally or voluntarily Redeem any Unsecured
Notes (or any Permitted Refinancing Debt) in an amount equal to Available Cash;
further provided, however, that (for the avoidance of doubt) nothing in this
Section 9.21(a) shall limit the Borrower’s ability to make any regularly
scheduled cash interest payments or (subject to any mandatory prepayments
required in compliance with the terms of this Agreement) mandatory prepayments
with respect to any Unsecured Notes;

(b) [Intentionally Omitted]; and



Third Amended and Restated Credit Agreement – Page 107

733476286 14464587



 

(c) amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Unsecured Notes
Documents or any Permitted Refinancing Debt if the effect thereof would be to
shorten its maturity or average life or increase the amount of any payment of
principal thereof or increase the rate or shorten any period for payment of
interest thereon, provided that the foregoing shall not prohibit the execution
of (A) supplemental indentures associated with the incurrence of additional
Unsecured Notes to the extent permitted by Section 9.02(f), (B) other indentures
or agreements in connection with the issuance of Permitted Refinancing Debt, or
(C) supplemental indentures to add guarantors if required by the terms of any
Unsecured Notes Indenture provided such Person complies with Section 8.13(b).

Section 9.22 Marketing Activities.  Except as may be related to the Midstream
Properties, the Borrower will not, and will not permit any of its Subsidiaries
to, engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (a) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their Oil and Gas
Properties during the period of such contract, (b) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (c) other contracts for the
purchase and/or sale of Hydrocarbons of third parties (i) which have generally
offsetting provisions (i.e., corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (ii) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

Section 9.23 Joint Ventures. (a) With respect to any Joint Venture, if the
Borrower or a Subsidiary is the voting party on any matter with respect to the
management and operations of such Joint Venture, neither the Borrower nor any
Subsidiary shall, without the consent of the Majority Lenders, vote in favor of,
approve or consent to (i) the incurrence, creation, assumption or existence of
any Debt by such Joint Venture other than Permitted Joint Venture Debt, (ii) the
sale, distribution or other disposition of any material portion of the assets or
properties by such Joint Venture outside the ordinary course of business such
that the approval or consent of a specified percentage of the members or other
holders of voting Equity Interests of such Joint Venture or, if applicable, the
board or other applicable managing body of such Joint Venture, is required under
the terms of such Joint Venture’s organizational documents, (iii) the
incurrence, creation, assumption or existence of Liens by such Joint Venture
other than Excepted Liens, or (iv) the amendment, waiver or other modification
of any material gathering, compressing, processing, transportation, services or
other commercial agreement (including, without limitation, the Carnero
Transportation Services Agreement and the Carnero Gathering Agreement) to which
the primary revenues of such Joint Venture are attributable if the effect of
such amendment, waiver or modification is to reduce (or could reasonably be
expected to reduce) in any material respect any minimum committed volumes or
minimum committed service level thereunder.

(b) If a Joint Venture is managed by a board of directors or other managing
body, then (x) neither the Borrower nor any Subsidiary shall, without the
consent of the Majority Lenders,

Third Amended and Restated Credit Agreement – Page 108

733476286 14464587



 

instruct its representative(s) on the board or other managing body to vote for
(i) the incurrence, creation, assumption or existence of any Debt by such Joint
Venture other than Permitted Joint Venture Debt, (ii) the sale, distribution or
other disposition of any material portion of the assets or properties by such
Joint Venture outside the ordinary course of business such that the approval or
consent of a specified percentage of the members or other holders of voting
Equity Interests of such Joint Venture or, if applicable, the board or other
applicable managing body of such Joint Venture, is required under the terms of
such Joint Venture’s organizational documents, (iii) the incurrence, creation,
assumption or existence of Liens by such Joint Venture other than Excepted
Liens, or (iv) the amendment, waiver or other modification of any material
gathering, compressing, processing, transportation, services or other commercial
agreement (including, without limitation, the Carnero Transportation Services
Agreement and the Carnero Gathering Agreement) to which the primary revenues of
such Joint Venture are attributable if the effect of such amendment, waiver or
modification is to reduce (or could reasonably be expected to reduce) in any
material respect any minimum committed volumes or minimum committed service
level thereunder and (y) the Borrower and each Subsidiary shall expressly
instruct its representative(s) on the board or other managing body to oppose any
proposal to vote in favor of, consent to or approve any of the foregoing actions
or events.

ARTICLE X.





EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02(a),  Section 8.03
(with respect to the Borrower’s existence) or in ARTICLE IX;

(e) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in

Third Amended and Restated Credit Agreement – Page 109

733476286 14464587



 

Section 10.01(a),  Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender) or
(ii) a Responsible Officer of the General Partner or any of the Borrower’s
Subsidiaries otherwise becoming aware of such default;

(f) any event or condition occurs (after giving effect to any notice or cure
period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any of its Subsidiaries to make an offer in respect
thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or any member of the Borrower shall
make any request or take any action for the purpose of calling a meeting of the
members of the Borrower to consider a resolution to dissolve and wind-up the
Borrower’s affairs;

(i) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) (i) one or more final judgments for the payment of money in an aggregate
amount in excess of $2,500,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non -monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any of its Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively

Third Amended and Restated Credit Agreement – Page 110

733476286 14464587



 

stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any of its Subsidiaries to enforce any
such judgment;

(k) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by them, or cease
to create a valid and perfected Lien of the priority required thereby on any of
the Collateral purported to be covered thereby, except to the extent permitted
by the terms of this Agreement, or the Borrower or any of its Subsidiaries shall
so state in writing;

(l) an ERISA Event shall have occurred that, in the opinion of the
RequiredMajority Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $2,500,000 in any
year; or

(m) a Change in Control shall occur.

Section 10.02 Remedies.  

(a) In the case of an Event of Default other than one described in Section
10.01(g),  Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent, at the
request of the RequiredMajority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Loan Commitments, and thereupon the Loan Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the Letter of Credit Exposure as provided in Section 2.08(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor; and in case of an
Event of Default described in Section 10.01(g),  Section 10.01(h) or Section
10.01(i), the Loan Commitments shall automatically terminate and the Notes and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the
Letter of Credit Exposure as provided in Section 2.08(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.



Third Amended and Restated Credit Agreement – Page 111

733476286 14464587



 

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied, respectively as follows:

First, to the Agents and the other Secured Parties, ratably, in an amount equal
to the reimbursement of expenses and indemnities provided for under this
Agreement and the Security Instruments;

Second, to the Secured Parties, ratably, in payment of that portion of the
Obligations constituting interest due, in each case, under their respective Loan
Documents or Swap Agreement;

Third, to the Secured Parties, ratably, in payment of that portion of the
Obligations constituting fees due under their respective Loan Documents or Swap
Agreement;

Fourth, ratably to the Secured Parties (and ratably among them) in payment of
all of the remaining Obligations owing to the Lenders or an Affiliate of the
Lenders under their respective Loan Documents (including an amount sufficient to
Cash Collateralize any remaining Letter of Credit Exposure, if any) or Swap
Agreement; and

Fifth,  to serve as cash collateral to be held by the Administrative Agent to
secure the Letter of Credit Exposure under this Agreement; andSixth,  to the
Borrower or to whomever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct, any surplus then remaining from such
proceeds.

To the extent that any amount of Cash Collateral held by the Administrative
Agent remains after all Letters of Credit shall have expired or terminated and
all Letter of Credit Disbursements shall have been reimbursed, then such amount
shall be applied in accordance with foregoing clauses First through Fifth.

Section 10.03 Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent (with respect to the Pledge and Security Agreement) and the
Administrative Agent for the benefit of the Administrative Agent, the Issuer,
the Lenders and any Swap Counterparty of all of the Borrower’s or each
Guarantor’s interest in and to production and all proceeds attributable thereto
that may be produced from or allocated to the Mortgaged Property.  The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Obligations and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, except after the occurrence and during the continuance of an Event
of Default, (a) the Collateral Agent, the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Collateral Agent, the Administrative Agent or the Lenders, but the Lenders
will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Collateral Agent and the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or its Subsidiaries.



Third Amended and Restated Credit Agreement – Page 112

733476286 14464587



 

ARTICLE XI.





THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 11.01 Appointment; Powers.  Each of the Lenders and each Issuer hereby
irrevocably appoints the Administrative Agent and the Collateral Agent as its
agent and authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms hereof and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent and Collateral
Agent.  The Administrative Agent and the Collateral Agent shall have no duties
or obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent and
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (the use of the
term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Governmental Requirements; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b)
neither the Administrative Agent nor the Collateral Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent and the Collateral Agent shall have no duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or the Collateral Agent or any of their
Affiliates in any capacity.  Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent or the Collateral Agent by
the Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligorObligor or guarantorGuarantor, or (vii) any failure by the Borrower
or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of
any covenants, agreements or other terms or conditions set forth herein or
therein.  For purposes of determining compliance with the conditions specified
in ARTICLE VI, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the

Third Amended and Restated Credit Agreement – Page 113

733476286 14464587



 

Administrative Agent shall have received written notice from such Lender prior
to the Closing Date specifying its objection thereto.

Section 11.03 Action by Agent.  Neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise in writing
as directed by the RequiredMajority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the RequiredMajority Lenders or the Lenders, as applicable, (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent or
the Collateral Agent shall be binding on all of the Lenders.  If a Default has
occurred and is continuing, then the Administrative Agent or the Collateral
Agent, as applicable, shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent or the Collateral Agent shall have received such
directions, the Administrative Agent or the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders.  In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action which exposes the Administrative Agent or
the Collateral Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or Governmental Requirements.  If a Default has
occurred and is continuing, no Co-Syndication Agents nor any Co-Documentation
Agent shall have any obligation to perform any act in respect thereof.  No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the RequiredMajority Lenders or the Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise neither the Administrative Agent nor
the Collateral Agent shall be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

Section 11.04 Reliance by Agent.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower, the Lenders and each
Issuer hereby waives the right to dispute such Agent’s record of such statement,
except in the case of gross negligence or willful misconduct by such
Agent.  Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable

Third Amended and Restated Credit Agreement – Page 114

733476286 14464587



 

for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.  The Agents may deem and treat the payee
of any Note as the holder thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05 Subagents.  The Administrative Agent and the Collateral Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, respectively.  The Administrative Agent and the Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding Sections of this ARTICLE XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Section 11.06 Resignation or Removal of Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuer and the Borrower, and
any Agent may be removed at any time with or without cause by the
RequiredMajority Lenders.  Upon any such resignation or removal, the
RequiredMajority Lenders shall have the right, subject to the consent of the
Borrower, such consent not to be unreasonably withheld or delayed, to appoint a
successor.  If no successor shall have been so appointed by the RequiredMajority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation or removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders and each Issuer, appoint a
successor Agent.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Agent’s resignation hereunder, the provisions of this
ARTICLE XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Section 11.07 Agents and Lenders.  Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in

Third Amended and Restated Credit Agreement – Page 115

733476286 14464587



 

taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or Arranger shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Mayer Brown LLP is acting in this
transaction as special counsel to the Administrative Agent with respect to this
Agreement and to the Collateral Agent only.  Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

Section 11.09 Administrative Agent and Collateral Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent and the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent, and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent, and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Collateral Agent, and the Administrative Agent
under Section 12.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and the Collateral Agent and, in the event
that the Administrative Agent and the Collateral Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent and to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
the Collateral Agent and their respective agents and counsel, and any other
amounts due the Administrative Agent or the Collateral Agent under Section
12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights

Third Amended and Restated Credit Agreement – Page 116

733476286 14464587



 

of any Lender or to authorize the Administrative Agent or the Collateral Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent and Collateral Agent to Release
Collateral and Liens.  Each Lender and each Issuer hereby authorizes the
Administrative Agent or the Collateral Agent to release any collateral under any
Security Instrument that is permitted to be sold or released pursuant to the
terms of the Loan Documents or, upon the expiration and termination of the Loan
Commitments and repayment in full of the principal of and interest on each Loan
and all fees payable hereunder and all other amounts payable under the Loan
Documents, and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuer have been made), and the reimbursement of
all Letter of Credit Disbursements.  Each Lender and each Issuer hereby
authorizes the Administrative Agent and the Collateral Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

Section 11.11 The Arranger, etc..  None of the Arranger, any Person identified
as a “Co-Syndication Agent,” any Person identified as a “Co-Documentation
Agent,” any Person identified as “Lead Arranger” or any Person identified as
“Bookrunner” shall have any duties, responsibilities or liabilities under this
Agreement and the other Loan Documents other than its respective duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the
extent it is a party to this Agreement as a Lender.

ARTICLE XII.





MISCELLANEOUS

Section 12.01 Notices. 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at

Sanchez Midstream Partners LP
1000 Main Street, Suite 3000
Houston, Texas 77002
Telephone:  832-742-3818
Fax:  832-308-3720
Attn:  Chief Financial Officer

(ii) if to the Administrative Agent, to it at



Third Amended and Restated Credit Agreement – Page 117

733476286 14464587



 

Royal Bank of Canada
Agency Services Group
4th Floor, 20 King Street West
Toronto, Ontario, Canada
M5H 1CA
Attention:  Manager Agency
Facsimile:  (416) 842-4023
Email:   RBCAgentNotices@rbccm.com

With a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
609 Main Street, Suite 39003600
Houston, Texas  7705677002
Attention:  Mark LumpkinDon McKinnerney
Facsimile:  713-403-56245607

(iii) for all correspondence related to Letter of Credit requests, to it at

Royal Bank of Canada
One Liberty Plaza
3rd Floor
New York, NY  10006-1404
Attention:  Manager Trade Products
Telephone:  212-428-6235
Facsimile:  212-428-6332

(iv) if to any other Lender, in its capacity as such, or any other Lender in its
capacity as an Issuer, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II,  ARTICLE III,  ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.



Third Amended and Restated Credit Agreement – Page 118

733476286 14464587



 

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuer or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, any other Agent, each Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuer may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
securing the payment or performance of the Obligations hereunder, nor any
provision thereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Administrative Agent, or the Collateral Agent
(as applicable), with the consent of the Majority Lenders; provided that the
consent of the Majority Lenders, or any other party other than the Borrower and
the Administrative Agent, or the Collateral Agent (as applicable), shall not be
required for amendments to the Security Instruments solely for the purpose of
adding additional collateral to secure the payment and performance of the
Obligations; provided further that no such agreement shall (i) increase the
Commitment Amount of any Lender without the written consent of such Lender, (ii)
increase the RBL Component (or modify any defined terms or the methodology for
calculating the RBL Component if the effect of such modification is to increase
the RBL Component) without the written consent of each Lender that is not a
Defaulting Lender, or modify the definition of Midstream Component (or any
defined terms or the methodology for calculating the Midstream Component) if the
effect of such modification is to increase the Midstream Component, or modify in
any manner Section 2.07 without the consent of each Lender (except as permitted
pursuant to Section 2.07(g)), (iii) reduce the principal amount of any Loan or
Letter of Credit Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or Letter of Credit Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date or the Maturity Date without the written consent
of each Lender affected thereby, (v) change any Loan Document in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, including without limitation, Section 4.01(b) or
Section 4.01(c), (vi) waive or amend Section 6.01,  Section 8.13 or Section
10.02(c) or change the definition of the terms “Domestic Subsidiary”, “Foreign
Subsidiary”, “Material Domestic Subsidiary” or “Subsidiary”, without the written
consent of each Lender, (vii) release any Guarantor (except as set forth in the
Guarantee

Third Amended and Restated Credit Agreement – Page 119

733476286 14464587



 

Agreement), release all or substantially all of the collateral (other than as
provided in Section 11.10), or reduce the percentage set forth in Section
8.13(a) to less than 8090%, without the written consent of each Lender, (viii)
change any of the provisions of this Section 12.02(b) or the definition of
“RequiredMajority Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent, or the
Issuer hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, such other Agent or such Issuer, as the
case may be, (ix) amend or modify the definition of Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender, or (x) permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or other Loan Documents without
the written consent of each Lender.  Notwithstanding the foregoing, any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such, and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

Section 12.03 Expenses; Indemnity; Damage Waiver. 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, Collateral Agent, the Issuer and the Arranger
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
Collateral Agent, the Issuer and the Arranger, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses and, in connection with
the syndication of the credit facilities provided for herein, including expenses
in connection with Intralinks, the preparation, negotiation, execution, delivery
and administration (both before and after the execution hereof and including
advice of counsel to the Administrative Agent, the Collateral Agent, the Issuer
and the Arranger as to the rights and duties of the Administrative Agent, the
Collateral Agent, the Issuer, the Arranger, and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket costs, expenses, Taxes,
assessments and other charges incurred by any Agent, or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by
each Issuer in connection with the amendment of any Letter of Credit issued by
such Issuer or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by any Agent, Arranger, the Issuer or any
Lender, including the fees, charges and disbursements of one primary counsel,
any local counsel or special counsel for the Administrative Agent, the
Collateral Agent, the Arranger, the Issuer and the Lenders, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.



Third Amended and Restated Credit Agreement – Page 120

733476286 14464587



 

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH ISSUER AND EACH
LENDER, AND THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED
HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY REFUSAL BY THE
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH
ISSUER IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, (v) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS
SUBSIDIARIES, (vi) ANY ASSERTION BY A THIRD PARTY THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(vii) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (viii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN VIOLATION OF ENVIRONMENTAL LAWS OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN VIOLATION OF
ENVIRONMENTAL LAWS, (ix) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (x) ANY OTHER VIOLATION OF ENVIRONMENTAL
LAWS OR LAWS RELATING TO ANY HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE
LOAN DOCUMENTS, OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY

Third Amended and Restated Credit Agreement – Page 121

733476286 14464587



 

AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE (A) DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (B) IN RESPECT
OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER DURING THE PERIOD AFTER WHICH SUCH PERSON,
ITS SUCCESSORS OR ASSIGNS HAVE OBTAINED TITLE AND POSSESSION OF SUCH PROPERTY BY
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to such Agent or the Issuer under Section 12.03(a) or (b), each Lender
severally agrees to pay to such Agent or such Issuer, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent or such Issuer in its capacity as such.

(d) To the extent permitted by Governmental Requirements, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable within ten (10)
Business Days of written demand therefor.

Section 12.04 Successors and Assigns. 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any

Third Amended and Restated Credit Agreement – Page 122

733476286 14464587



 

Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), Participants (to the extent provided in Section 12.04(c)) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i)  Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement to an Eligible Assignee (including (x) all or a
ratable portion of its Revolving Loan Commitment and the Loans at the time owing
to it, Revolving Loans and Letter of Credit Exposure or (y) all or a portion of
its Term Loans) with the prior written consent (such consent not to be
unreasonably withheld) of:

(1)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, to any other Eligible Assignee; and

(2)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender, immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(1)except in the case of an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Loan Commitment or Term Loans, the amount of the Revolving Loan
Commitment or Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(2)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(3)except in the case of an assignment to an Affiliate of a Lender, the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(4)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.



Third Amended and Restated Credit Agreement – Page 123

733476286 14464587



 

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording of an
Assignment and Assumption, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
5.01,  Section 5.02,  Section 5.03 and Section 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment Amount of, and principal amount of
the Loans and Letter of Credit Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, each
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and Annex II and forward a copy of
such revised Annex I and Annex  II to the Borrower, each Issuer and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

(c) Any Lender may, without the consent of the Borrower the Administrative Agent
or the Issuer, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Revolving Loans owing to it or all or a portion of its Term Loans); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, each Issuer and the other Lenders shall continue to deal solely and
directly with such

Third Amended and Restated Credit Agreement – Page 124

733476286 14464587



 

Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02(b) that affects such Participant.  In addition such agreement must provide
that the Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01,  Section 5.02 and Section 5.03 (in
each case, without duplication of any benefits afforded the Lender granting the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(f) and (g) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



Third Amended and Restated Credit Agreement – Page 125

733476286 14464587



 

Section 12.05 Survival; Revival; Reinstatement. 

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuer or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Loan Commitments have
not expired or terminated.  The provisions of Section 5.01,  Section 5.02,
 Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Loan Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated, and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.  

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.



Third Amended and Restated Credit Agreement – Page 126

733476286 14464587



 

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
in portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any of its Subsidiaries against any of and all the obligations
of the Borrower or any of its Subsidiaries owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT UNITED STATES
FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE
INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED. 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS,

Third Amended and Restated Credit Agreement – Page 127

733476286 14464587



 

WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR
PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS
NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER
ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(b) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(c) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09. 

Section 12.10 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality.  Each of the Agents, each Issuer and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority or body, (c) to the extent
required by Governmental Requirements or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement

Third Amended and Restated Credit Agreement – Page 128

733476286 14464587



 

or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and their obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, the Issuer or any Lender on a nonconfidential basis from a source other
than the Borrower or (i) to any credit insurance provider relating to the
Borrower and its Obligations so long as any such credit insurance provider is
party to a written agreement by which it is subject to the confidentiality
provisions of this Section 12.11.  For the purposes of this Section 12.11,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries and their
businesses, other than any such information that is available to the
Administrative Agent, the Issuer or any Lender on a nonconfidential basis prior
to disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower, or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 12.12 Maximum Interest.  It is the intention of the parties hereto to
conform strictly to applicable usury laws, and, anything herein to the contrary
notwithstanding, the Obligations of the Borrower to each Lender under this
Agreement shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt thereof would be contrary to provisions
of law applicable to such Lender limiting rates of interest that may be charged
or collected by such Lender.  Accordingly, if the transactions contemplated
hereby would be usurious under Governmental Requirements (including the Federal
and state laws of the United States of America, or of any other jurisdiction
whose laws may be mandatorily applicable) with respect to a Lender, then, in
that event, notwithstanding anything to the contrary in this Agreement, it is
agreed as follows: (a) the provisions of this Section 12.12 shall govern and
control; (b) the aggregate of all consideration that constitutes interest under
Governmental Requirements that is contracted for, charged or received under this
Agreement, or under any other Loan Document or otherwise in connection with this
Agreement by such Lender shall under no circumstances exceed the Highest Lawful
Rate, and any excess shall be credited to the Borrower by such Lender (or, if
such consideration shall have been paid in full, such excess promptly refunded
to the Borrower); (c) all sums paid, or agreed to be paid, to such Lender for
the use, forbearance and detention of the indebtedness of the Borrower to such
Lender hereunder shall, to the extent permitted by Governmental Requirements, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof; and (d) if at any time the interest
provided pursuant to Section 3.02, together with any other fees and expenses
payable pursuant to this Agreement and the other Loan Documents and deemed
interest under Governmental Requirements, exceeds that amount that would have
accrued at the Highest Lawful Rate, then the

Third Amended and Restated Credit Agreement – Page 129

733476286 14464587



 

amount of interest and any such fees to accrue to such Lender pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement, to that amount that would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to such Lender pursuant to this Agreement below the Highest Lawful Rate
until the total amount of interest accrued pursuant to this Agreement and such
fees deemed to be interest equals the amount of interest that would have accrued
to such Lender if a varying rate per annum equal to the interest provided
pursuant to Section 3.02 had at all times been in effect, plus the amount of
fees that would have been received but for the effect of this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to Swap
Counterparties to any Swap Agreement with the Borrower or any of its
Subsidiaries on a pro rata basis in respect of any obligations of the Borrower
or any of its Subsidiaries that arise under any such Swap Agreements; provided
that, with respect to any Swap Transaction that remains secured after the Swap
Counterparty thereto is no longer a Lender or an Affiliate of a Lender or the
outstanding Obligations have been repaid in full and the Loan Commitments have
terminated, the provisions of Article XI shall also continue to apply to such
counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Article XI.  No Swap Counterparty
shall have any voting rights or consent under any Loan Document as a result of
the existence of obligations owed to it under any such Swap Agreements.



Third Amended and Restated Credit Agreement – Page 130

733476286 14464587



 

Section 12.15 No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuer to
issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligorObligor, contractor, subcontractor,
supplier or materialsmanmaterialman) shall have any rights, claims, remedies or
privileges hereunder or under any other Loan Document against the Administrative
Agent, any other Agent, the Issuer or any Lender for any reason
whatsoever.  There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Obligor, which information includes the name and address of the Borrower and
each Obligor and other information that will allow such Lender to identify the
Borrower and each Obligor in accordance with the Act.

Section 12.17 Amendment and Restatement.  The parties hereto agree that on the
Closing Date, the following transactions shall be deemed to occur automatically,
without further action by any party hereto:

(a) the Existing Credit Agreement shall be deemed to be amended and restated in
its entirety in the form of this Agreement;

(b) the Loans shall serve to extend, renew and continue, but not to extinguish
or novate, the Existing Loans and the corresponding promissory notes and to
amend, restate and supersede, but not to extinguish or cause to be novated the
Existing Obligations under, the Existing Credit Agreement;

(c) the Borrower hereby agrees that, upon the effectiveness of this Agreement,
the Existing Loans outstanding under the Existing Credit Agreement and all
accrued and unpaid interest thereon shall be deemed to be outstanding under and
payable by this Agreement;

(d) all Existing Obligations (including any Existing Obligations that have
accrued, but are not payable, as of the Closing Date) shall, to the extent not
paid on the Closing Date, be deemed to be Obligations outstanding (and in the
case of any accrued Existing Obligations that have accrued, but are not payable,
as of the Closing Date, such accrued Existing Obligations shall be paid on the
date or dates that such Existing Obligations were due under the Existing
Agreement);

(e) the Liens in favor of Administrative Agent securing payment of the Existing
Obligations shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed in accordance with the Security Documents;
and

(f) the parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Obligations under this Agreement with only
the terms being modified from and after the effective date of this Agreement as
provided in this Agreement and the other Loan Documents.



Third Amended and Restated Credit Agreement – Page 131

733476286 14464587



 

Section 12.18 No General Partner’s Liability for Revolving Facility.  It is
hereby understood and agreed that the General Partner shall have no personal
liability, as general partner or otherwise, for the payment of any amount owing
or to be owing hereunder or under any other Loan Document with respect to the
Loan Commitments, Loans or Letters of Credit.  In furtherance of the foregoing,
the Administrative Agent, the Collateral Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower or any of its Subsidiaries under any Loan Document with
respect to the Loan Commitments, Loans or Letters of Credit shall be asserted
against the General Partner (in its individual capacity), any claim arising
against the Borrower or any of its Subsidiaries under any Loan Document with
respect to the Loan Commitments, Loans or Letters of Credit shall be made only
against and shall be limited to the assets of the Borrower and its Subsidiaries,
and no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, on this Agreement or any of the other Loan Documents
with respect to the Loan Commitments, Loans or Letters of Credit shall be
obtained or enforced against the General Partner (in its individual capacity) or
its assets for the purpose of obtaining satisfaction and payment of the
Obligations with respect to the Loan Commitments, Loans or Letters of Credit or
any claims arising under this Agreement or any other Loan Document with respect
to the Loan Commitments, Loans or Letters of Credit, any right to proceed
against the General Partner individually or its respective assets being hereby
expressly waived by the Administrative Agent, the Collateral Agent and Lenders
for themselves and their respective successors and assigns.  Nothing in this
Section 12.18, however, shall be construed so as to prevent the Administrative
Agent, the Collateral Agent or any Lender from commencing any action, suit or
proceeding with respect to, or causing legal papers to be served upon, the
General Partner for the purpose of (a) obtaining jurisdiction over the Borrower
or its Subsidiaries, (b) obtaining judgment, order or execution against the
General Partner arising out of any fraud or intentional misrepresentation by the
General Partner in connection with the Loan Documents or (c) the recovery of
moneys received by the General Partner in violation of this Agreement or any
other Loan Document.

Section 12.19 Section 12.19Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of

Third Amended and Restated Credit Agreement – Page 132

733476286 14464587



 

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 12.20 Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Transactions or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 12.21 RELEASE.  IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS
SET FORTH IN THIS AGREEMENT, THE BORROWER AND EACH OF THE GUARANTORS HEREBY
RELEASES, ACQUITS, DISCHARGES, COVENANTS NOT TO SUE, AND AGREES FOREVER TO HOLD
HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUER AND EACH LENDER, ALONG WITH ALL OF
THEIR BENEFICIARIES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, EMPLOYEES,
SERVANTS, ATTORNEYS, ADVISORS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY”) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, DEBTS, LIABILITIES,
CONTRACTS, AGREEMENTS,

Third Amended and Restated Credit Agreement – Page 133

733476286 14464587



 

OBLIGATIONS, ACCOUNTS, DEFENSES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS
EVIDENCED BY THE LOAN DOCUMENTS, ACTIONS, AND ANY AND ALL CLAIMS FOR DAMAGES OR
RELIEF OF WHATEVER KIND OR NATURE, WHETHER IN EQUITY OR AT LAW, MONETARY OR
NON-MONETARY, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, MATURED OR UNMATURED,
THAT THE BORROWER OR ANY GUARANTOR OR ANY SUBSIDIARY OF ANY OF THEM, HAS, HAD OR
MAY HAVE AGAINST ANY RELEASED PARTY, INDIVIDUALLY OR COLLECTIVELY, FOR OR BY
REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR AT ANY TIME
PRIOR TO THE DATE OF THE EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY MATTER THAT RELATES TO, IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY (A) THIS AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENTS, ANY OTHER
LOAN DOCUMENT, ANY SWAP AGREEMENT OR SWAP TRANSACTION EXECUTED BY LENDERS OR
THEIR AFFILIATES (COLLECTIVELY, FOR PURPOSES OF THIS SECTION 12.21, THE
“TRANSACTION DOCUMENTS”) OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY,
INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER ANY TRANSACTION
DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION OR SERVICING
THEREOF, OR (B) ANY NOTICE OF DEFAULT, EVENT OF DEFAULT IN REFERENCE TO ANY
TRANSACTION DOCUMENTS OR ANY OTHER MATTER PERTAINING TO THE COLLECTION OR
ENFORCEMENT BY ANY RELEASED PARTY OF THE INDEBTEDNESS EVIDENCED BY ANY
TRANSACTION DOCUMENTS OR ANY RIGHT OR REMEDY UNDER ANY TRANSACTION DOCUMENTS, OR
(C) ANY PURPORTED ORAL AGREEMENTS OR UNDERSTANDINGS BY AND BETWEEN ANY RELEASED
PARTY AND THE BORROWER AND ANY GUARANTOR IN REFERENCE TO ANY TRANSACTION
DOCUMENTS.

 



Third Amended and Restated Credit Agreement – Page 134

733476286 14464587



 

Annex I

 

REVOLVING LOAN COMMITMENTS

 

[As replaced in accordance with Section 2 of the Ninth Amendment]


[To be Attached]

 





 



 

ANNEX I

 

REVOLVING LOAN COMMITMENTS

 

 

 

 

NAME OF LENDER

APPLICABLE
PERCENTAGE

REVOLVING LOAN
COMMITMENT
AMOUNT

Royal Bank of Canada


13.333333334%
$
2,666,666.67

BBVA USA f/k/a Compass Bank


11.904761905%
$
2,380,952.38

SunTrust Bank


11.904761905%
$
2,380,952.38

Capital One, National Association


11.904761905%
$
2,380,952.38

Comerica Bank


11.904761905%
$
2,380,952.38

Citibank, N.A.


8.571428571%
$
1,714,285.71

Credit Suisse AG, Cayman Islands Branch


8.571428571%
$
1,714,285.71

ING Capital LLC


8.571428571%
$
1,714,285.71

CIT Bank, N.A.


8.571428571%
$
1,714,285.71

Macquarie Investments US Inc.


4.761904762%
$
952,380.95

TOTAL


100.00000000%
$
20,000,000.00

 

 





 



 

Annex II

 

TERM LOAN COMMITMENTS

 

[As replaced in accordance with Section 2 of the Ninth Amendment]


[To be Attached]

 





 



 

ANNEX II

TERM LOAN COMMITMENTS


 

 

 

NAME OF LENDER

APPLICABLE PERCENTAGE

TERM LOAN
COMMITMENT AMOUNT

Royal Bank of Canada


13.333333334%
$
20,666,666.67

BBVA USA f/k/a Compass Bank


11.904761905%
$
18,452,380.95

SunTrust Bank


11.904761905%
$
18,452,380.95

Capital One, National Association


11.904761905%
$
18,452,380.95

Comerica Bank


11.904761905%
$
18,452,380.95

Citibank, N.A.


8.571428571%
$
13,285,714.29

Credit Suisse AG, Cayman Islands Branch


8.571428571%
$
13,285,714.29

ING Capital LLC


8.571428571%
$
13,285,714.29

CIT Bank, N.A.


8.571428571%
$
13,285,714.29

Macquarie Investments US Inc.


4.761904762%
$
7,380,952.38

TOTAL


100.00000000%
$
155,000,000.00

 

 





 



 

Exhibit AA

 

Exhibit A-1

Form of Revolving Note

 

Exhibit A-2

Form of Term Note

 

[As replaced in accordance with Section 2 of the Ninth Amendment]

 

[To be Attached]

 

 



 

NOTE

$[AMOUNT]

[DATE]

 

FOR VALUE RECEIVED, Sanchez Midstream Partners LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [REVOLVING LENDER], or
its registered assigns (the “Revolving Lender”), at the principal office of
Royal Bank of Canada, as administrative agent (the “Administrative Agent”), the
principal sum of [AMOUNT ($[__])] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Revolving Loans) made by the Revolving
Lender to the Borrower under the Credit Agreement (defined below), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Revolving Loan, at such
office, in like money and funds, for the period commencing on the date of such
Revolving Loan until such Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Revolving Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Revolving
Lender on its books and, prior to any transfer of this Note, may be endorsed by
the Revolving Lender on the schedules attached hereto or any continuation
thereof or on any separate record maintained by the Revolving Lender.  Failure
to make any such notation or to attach a schedule shall not affect any Revolving
Lender’s or the Borrower’s rights or obligations in respect of such Revolving
Loans or affect the validity of such transfer by any Revolving Lender of this
Note.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, that certain Third Amended and Restated Credit Agreement, dated as of
March 31, 2015, by and among the Borrower, the Administrative Agent, and certain
other lenders parties thereto from time to time (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and is entitled to the benefits provided for in the Credit Agreement
and the other Loan Documents.  The Credit Agreement provides for the
acceleration of the maturity of this Note upon the occurrence of certain events,
for prepayments of Revolving Loans upon the terms and conditions specified
therein and other provisions relevant to this Note.  Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement

This Note is one of the notes that represents an extension, renewal, and
replacement of, and is given in substitution and exchange for, (x) certain
promissory notes executed by the Borrower evidencing prior indebtedness of the
Borrower in the original aggregate principal amount of up to $350,000,000 under
the Second Amended and Restated Credit Agreement dated as of May 30, 2013, as
such Second Amended and Restated Credit Agreement was or may have been from time
to time thereafter amended or modified, and (y) certain promissory notes
executed by the Borrower under the Credit Agreement, and the indebtedness
evidenced hereby and thereby is a continuing indebtedness, and nothing herein
contained or implied shall be construed to deem such indebtedness or any accrued
and unpaid interest thereon paid, satisfied, novated or terminated, or any
collateral or security therefore released or terminated.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

SANCHEZ MIDSTREAM PARTNERS LP, a

 

Delaware limited partnership

 

 

 

 

By:

Sanchez Midstream Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:   Charles C. Ward

 

 

Title:     Chief Financial Officer

 

 

 



 



 

NOTE

$[AMOUNT]

[DATE]

 

FOR VALUE RECEIVED, Sanchez Midstream Partners LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [TERM LENDER], or its
registered assigns (the “Term Lender”), at the principal office of Royal Bank of
Canada, as administrative agent (the “Administrative Agent”), the principal sum
of [AMOUNT ($[__])] (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loans) made by the Term Lender to the Borrower
under the Credit Agreement (defined below), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Term Loan, at such office, in like money and
funds, for the period commencing on the date of such Term Loan until such Term
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Term
Loan made by the Term Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Term Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Term Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Term Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Term Lender’s or the Borrower’s rights or
obligations in respect of such Term Loan or affect the validity of such transfer
by any Term Lender of this Note.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, that certain Third Amended and Restated Credit Agreement, dated as of
March 31, 2015, by and among the Borrower, the Administrative Agent, and certain
other lenders parties thereto from time to time (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and is entitled to the benefits provided for in the Credit Agreement
and the other Loan Documents.  The Credit Agreement provides for the
acceleration of the maturity of this Note upon the occurrence of certain events,
for prepayments of Term Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.  Capitalized terms used in this Note
have the respective meanings assigned to them in the Credit Agreement

This Note is one of the notes that represents an extension, renewal, and
replacement of, and is given in substitution and exchange for, (x) certain
promissory notes executed by the Borrower evidencing prior indebtedness of the
Borrower in the original aggregate principal amount of up to $350,000,000 under
the Second Amended and Restated Credit Agreement dated as of May 30, 2013, as
such Second Amended and Restated Credit Agreement was or may have been from time
to time thereafter amended or modified, and (y) certain promissory notes
executed by the Borrower under the Credit Agreement, and the indebtedness
evidenced hereby and thereby is a continuing indebtedness, and nothing herein
contained or implied shall be construed to deem such indebtedness or any accrued
and unpaid interest thereon paid, satisfied, novated or terminated, or any
collateral or security therefore released or terminated.



Note

733512454 14464587



 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

SANCHEZ MIDSTREAM PARTNERS LP, a

 

Delaware limited partnership

 

 

 

 

By:

Sanchez Midstream Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:  Charles C. Ward

 

 

Title:    Chief Financial Officer

 

 

 

Note

733512454 14464587

